                                                                                                     Policyholder Notice – Countrywide

                                                    IMPORTANT INFORMATION
                                                            REQUEST FOR JURISDICTIONAL
                                                         INSPECTION OF PRESSURE EQUIPMENT
                          Many states and some cities issue certificates permitting the continued operation of certain equipment such as boilers,
                          water heaters and pressure vessels. Periodic inspections are required to renew these certificates. In most jurisdictions, as
                          part of an equipment breakdown policy, insurance company employees who have been licensed are authorized to perform
                          these inspections.
                          If:
                                •   You own/operate pressure equipment that requires a certificate from a state, county, city or parish to operate
                                    legally, and
                                •   We insure that equipment under this Policy, and
                                •   You would like CNA to perform the next required inspection:
                          Then:

                          Complete the form on page 2 and email, mail or fax as instructed:

                                No need to call or respond if you do not have boilers or pressure vessels that require operating certificates.

                          BY EMAIL:         EBinspections@cna.com (please scan the completed form and attach)

                          BY MAIL:                                                                    BY FAX:     609-524-3649

                          CNA Equipment Breakdown Risk Control
                          184 Liberty Corner Road
                          4th Floor, Suite 402
                          Warren, NJ 07059                                                            BY PHONE:   call 866-262-0540 – press "4"
                          Questions or inquiries can be made via any of the above methods of communication.
10020004860249616481003




                          Please note the following:
                          •     Your jurisdiction(s) may charge you a fee for renewing a certificate. It is your responsibility to pay such a fee.
                          •     If CNA is required to pay the fee on your behalf, CNA will invoice you to recover that fee.
                          •     All the provisions of the INSPECTION AND SURVEYS condition apply to the inspections described in this notice.
                          Failure to notify us can result in fines and penalties being issued to the equipment owner by the governing
                          jurisdiction. CNA is not responsible for said fines or penalties.

                                                                                     REMINDER

                          If new equipment is installed or old equipment replaced that requires a jurisdictional inspection, please let us know by
                          transmitting the new information to the postal address/fax number/email address listed above and on the following page.
                          If this is a renewal and information (locations) has not changed, please disregard this notice.

                          If inspection and maintenance are outside of your area of responsibility, we would appreciate your forwarding this notice to
                          the appropriate person. If no response is received, we are assuming there are no jurisdictional objects at your
                          location(s) and no inspections are required.
                          Note: Jurisdictional inspections are not conducted outside of the United States, its territories, possessions, or
                          Canada.




                          CNA62823XX (07-2017)                              Copyright CNA All Rights Reserved.                             Page 1 of 2
                                                                           Policyholder Notice – Countrywide

                          REQUEST FOR JURISDICTIONAL INSPECTION
    Insured Name:
    Facility/Location Name:


    Policy Number:                                                                         Policy Term:


    Contact Person & Title:
    Contact Phone Number(s)—Office:                                                    Cell:
    Contact Email Address:


              Location Address1                                  City                          State                    Zip

    1.

    2.

    3.

              Equipment Type2,3,4                             Registration                             Certificate Expiration
                                                               Number                                             Date
             (Boiler, Pressure Vessel)                         (State #)




Completed By (Name & Date):

Telephone #/Email Address:
BY EMAIL:                 EBinspections@cna.com (please scan the completed form and attach)
BY MAIL:                                                                                          BY FAX: 609-524-3649
CNA Equipment Breakdown Risk Control
184 Liberty Corner Road
4th Floor, Suite 402
Warren, NJ 07059                                                            BY PHONE: call 866-262-0540 – press "4"
1
If multiple objects and/or multiple locations, please list all required information on separate page(s).
2
Boiler is defined as an enclosed vessel heated by fuel or electricity to produce steam or hot water.
3
Pressure Vessel is defined as an enclosed vessel (tank) greater than 6 cubic feet (18 inches x 40 inches) to store liquid
   or gas under pressure for use when needed.
4
 LPG (ex: propane, propylene, butane & butylenes) Tank with vapor pressures not exceeding that allowed for commercial
propane. California requirement only.




CNA62823XX (07-2017)                              Copyright CNA All Rights Reserved.                                            Page 2 of 2
                                                                                                 Policy Holder Notice – Countrywide


                                                   IMPORTANT INFORMATION
                                                    NOTICE – OFFER OF TERRORISM COVERAGE;
                                                            DISCLOSURE OF PREMIUM
                          THIS NOTICE DOES NOT FORM A PART OF THE POLICY, GRANT ANY COVERAGE OR CHANGE THE TERMS
                          AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                          As used herein, 1) "we" means the insurer listed on the Declarations or the Certificate of Insurance, as applicable; and 2)
                          "you" means the first person or entity named on the Declarations or the Certificate of Insurance, as applicable.

                          You are hereby notified that under the Terrorism Risk Insurance Act, as extended and reauthorized ("Act"), you have a
                          right to purchase insurance coverage of losses arising out of acts of terrorism, as defined in Section 102(1) of the Act,
                          subject to all applicable policy provisions. The Terrorism Risk Insurance Act established a federal program within the
                          Department of the Treasury, under which the federal government shares, with the insurance industry, the risk of loss from
                          future terrorist attacks.

                          This Notice is designed to alert you to coverage restrictions and to certain terrorism provisions in the policy. If there is any
                          conflict between this Notice and the policy (including its endorsements), the provisions of the policy (including its
                          endorsements) apply.

                          CHANGE IN THE DEFINITION OF A CERTIFIED ACT OF TERRORISM

                          The Act applies when the Secretary of the Treasury certifies that an event meets the definition of an act of terrorism.
                          Originally, the Act provided that to be certified, an act of terrorism must cause losses of at least five million dollars and
                          must have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest to
                          coerce the government or population of the United States. However, the 2007 re-authorization of the Act removed the
                          requirement that the act of terrorism must be committed by or on behalf of a foreign interest, and now certified acts of
                          terrorism may encompass, for example, a terrorist act committed against the United States government by a United States
10020004860249616481004




                          citizen, when the act is determined by the federal government to be "a certified act of terrorism."

                          In accordance with the Act, we are required to offer you the ability to purchase coverage for losses resulting from an act of
                          terrorism that is certified under the federal program. The other provisions of this policy, including nuclear, war or military
                          action exclusions, will still apply to such an act.

                          DISCLOSURE OF FEDERAL PARTICIPATION IN PAYMENT OF TERRORISM LOSSES

                          The Department of the Treasury will pay a share of terrorism losses insured under the federal program. In 2015, the
                          federal share equals 85% of that portion of the amount of such insured losses that exceeds the applicable insurer
                          retention, and shall decrease by 1 percentage point per calendar year until equal to 80%.

                          LIMITATION ON PAYMENT OF TERRORISM LOSSES

                          If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
                          billion in a calendar year (January 1 through December 31), the Treasury shall not make any payment for any portion of
                          the amount of such losses that exceeds $100 billion.




                          CNA81758XX (Ed. 03-15)                          Copyright CNA All Rights Reserved.                                 Page 1 of 2
                                                                      Policy Holder Notice – Countrywide

Further, this coverage is subject to a limit on our liability pursuant to the federal law where, if aggregate insured losses
attributable to terrorist acts certified under the Act exceed $100 billion in a calendar year (January 1 through December 31)
and we have met our insurer deductible under the Act, we shall not be liable for the payment of any portion of the amount
of such losses that exceeds $100 billion. In such case, insured losses up to that amount are subject to pro rata allocation
in accordance with procedures established by the Secretary of the Treasury.

CONFIRMATION OF ACCEPTANCE OF COVERAGE

In accordance with the Act, we offered you coverage for losses resulting from an act of terrorism that is certified under the
federal program. This notice confirms that you have chosen to accept our offer of coverage for certified acts of terrorism.
The policy's other provisions, including nuclear, war or military action exclusions, will still apply to such an act. The
premium charge for terrorism coverage, if any, is shown separately on the Declarations or the Certificate of Insurance, as
applicable.




CNA81758XX (Ed. 03-15)                         Copyright CNA All Rights Reserved.                                Page 2 of 2
CNA Connect


Renewal Declaration




POLICY NUMBER             COVERAGE PROVIDED BY                 FROM - POLICY PERIOD - TO
B 6024961648              CONTINENTAL CASUALTY COMPANY         09/18/2019     09/18/2020
                          151 N Franklin
                          CHICAGO, IL 60606

                          INSURED NAME AND ADDRESS
                          Clear Hearing Solutions LLC
                          471 BALTIMORE PIKE

                          SPRINGFIELD, PA   19064

AGENCY NUMBER             AGENCY NAME AND ADDRESS
084870                    INSURANCE AGENCY MANAGEMENT INC
                          230 HIGH ST
                          BURLINGTON, NJ 08016
                          Phone Number: (609)387-0606

BRANCH NUMBER             BRANCH NAME AND ADDRESS
300                       PHILADELPHIA BRANCH
                          THREE RADNOR CORPORA
                          100 MATSONFORD RD STE 200
                          RADNOR, PA 19087
                          Phone Number: (610)964-5800



This policy becomes effective and expires at 12:01 A.M. standard time at your mailing
address on the dates shown above.

The Named Insured is a Limited Liability Company
Your policy is composed of this Declarations, with the attached Common Policy Conditions,
Coverage Forms, and Endorsements, if any. The Policy Forms and Endorsement Schedule shows
all forms applicable to this policy at the time of policy issuance.
                The Estimated Policy Premium Is          $4,099.00

Terrorism Risk Insurance Act Premium                        $92.00

Audit Period is Not Auditable




                                            INSURED                       Page   1 of   10
POLICY NUMBER              INSURED NAME AND ADDRESS
B 6024961648               Clear Hearing Solutions LLC
                           471 BALTIMORE PIKE
                           SPRINGFIELD, PA 19064



PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

The following deductible applies unless a separate deductible is shown on the Schedule of
Locations and Coverage.
Deductible:         $500

Blanket Business Personal Property                                             $209,100
Business Income and Extra Expense Coverage
   Business Income and Extra Expense                     12 Months Actual Loss Sustained

Business Income and Extra Expense - Dependent Properties                         $10,000

Employee Dishonesty                                                              $25,000

Forgery and Alteration                                                           $25,000

LIABILITY COVERAGE                                                       LIMIT OF INSURANCE
Liability and Medical Expense Limit - Each Occurrence                         $1,000,000
Medical Expense Limit -- Per Person                                              $10,000

Personal and Advertising Injury                                               $1,000,000

Products/Completed Operations Aggregate                                       $2,000,000

General Aggregate                                                             $2,000,000

Damage To Premises Rented To You                                                $500,000

Employment Practices/Fiduciary Liability   Retroactive Date:   09/18/2018        $10,000
   EPLI Deductible: $0




                                             INSURED                         Page   2 of   10
POLICY NUMBER                INSURED NAME AND ADDRESS
B 6024961648                 Clear Hearing Solutions LLC
                             471 BALTIMORE PIKE
                             SPRINGFIELD, PA 19064


                               SCHEDULE OF LOCATIONS AND COVERAGE

LOCATION       1 BUILDING    1

12420 Fairway Pkwy STE 103
Store #1
BOWIE, MD   20720

Construction: Joisted Masonry
Class Description: HEARING AID STORES

   Inflation Guard 3%

PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

   Accounts Receivable                                                          $25,000

   Building                                                                 Not Covered

   Business Personal Property                                                   $35,700

   Electronic Data Processing                                                   $50,000

   Equipment Breakdown                                                          $35,700

   Fine Arts                                                                    $25,000
   Ordinance or Law - Demolition Cost, Increased Cost of Construction           $25,000

   Seasonal Increase: 25%

   Sewer or Drain Back Up                                                       $25,000

   Valuable Papers & Records                                                    $25,000

LOCATION       2 BUILDING    1

11621 NEBEL ST STE A
Store #2
ROCKVILLE, MD   20852

Construction: Joisted Masonry
Class Description: HEARING AID STORES

   Inflation Guard 3%

PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

   Accounts Receivable                                                          $25,000

   Building                                                                 Not Covered

   Business Personal Property                                                   $35,700

   Electronic Data Processing                                                   $50,000

   Equipment Breakdown                                                          $35,700




                                               INSURED                      Page   3 of   10
POLICY NUMBER                INSURED NAME AND ADDRESS
B 6024961648                 Clear Hearing Solutions LLC
                             471 BALTIMORE PIKE
                             SPRINGFIELD, PA 19064


                               SCHEDULE OF LOCATIONS AND COVERAGE

PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

   Fine Arts                                                                    $25,000
   Ordinance or Law - Demolition Cost, Increased Cost of Construction           $25,000

   Seasonal Increase: 25%

   Sewer or Drain Back Up                                                       $25,000

   Valuable Papers & Records                                                    $25,000

LOCATION       3 BUILDING    1

404 KING FARM BLVD STE 140
Store #2
ROCKVILLE, MD   20850

Construction: Joisted Masonry
Class Description: HEARING AID STORES

   Inflation Guard 3%

PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

   Accounts Receivable                                                          $25,000

   Building                                                                 Not Covered

   Business Personal Property                                                   $35,700

   Electronic Data Processing                                                   $50,000

   Equipment Breakdown                                                          $35,700

   Fine Arts                                                                    $25,000
   Ordinance or Law - Demolition Cost, Increased Cost of Construction           $25,000

   Seasonal Increase: 25%

   Sewer or Drain Back Up                                                       $25,000

   Valuable Papers & Records                                                    $25,000

LOCATION       4 BUILDING    1

959 EAST ST
Store #2
PITTSBORO, NC     27312

Construction: Frame
Class Description: HEARING AID STORES

   Inflation Guard 3%




                                               INSURED                      Page   4 of   10
POLICY NUMBER               INSURED NAME AND ADDRESS
B 6024961648                Clear Hearing Solutions LLC
                            471 BALTIMORE PIKE
                            SPRINGFIELD, PA 19064


                               SCHEDULE OF LOCATIONS AND COVERAGE

PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

   Accounts Receivable                                                          $25,000

   Building                                                                 Not Covered

   Business Personal Property                                                   $25,500

   Electronic Data Processing                                                   $50,000

   Equipment Breakdown                                                          $25,500

   Fine Arts                                                                    $25,000
   Ordinance or Law - Demolition Cost, Increased Cost of Construction           $25,000

   Seasonal Increase: 25%

   Sewer or Drain Back Up                                                       $25,000

   Valuable Papers & Records                                                    $25,000

LOCATION       5 BUILDING   1

3405 HILLSBOROUGH RD
Store #2
DURHAM, NC   27705

Construction: Joisted Masonry
Class Description: HEARING AID STORES

   Inflation Guard 3%

PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

   Accounts Receivable                                                          $25,000

   Building                                                                 Not Covered

   Business Personal Property                                                   $25,500

   Electronic Data Processing                                                   $50,000

   Equipment Breakdown                                                          $25,500

   Fine Arts                                                                    $25,000
   Ordinance or Law - Demolition Cost, Increased Cost of Construction           $25,000

   Seasonal Increase: 25%

   Sewer or Drain Back Up                                                       $25,000

   Valuable Papers & Records                                                    $25,000




                                               INSURED                      Page   5 of   10
POLICY NUMBER                 INSURED NAME AND ADDRESS
B 6024961648                  Clear Hearing Solutions LLC
                              471 BALTIMORE PIKE
                              SPRINGFIELD, PA 19064


                               SCHEDULE OF LOCATIONS AND COVERAGE

LOCATION       6 BUILDING     1

1733A NC HIGHWAY 5
Store #2
ABERDEEN, NC   28315

Construction: Frame
Class Description: HEARING AID STORES

   Inflation Guard 3%

PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

   Accounts Receivable                                                          $25,000

   Building                                                                 Not Covered

   Business Personal Property                                                   $25,500

   Electronic Data Processing                                                   $50,000

   Equipment Breakdown                                                          $25,500

   Fine Arts                                                                    $25,000
   Ordinance or Law - Demolition Cost, Increased Cost of Construction           $25,000

   Seasonal Increase: 25%

   Sewer or Drain Back Up                                                       $25,000

   Valuable Papers & Records                                                    $25,000

LOCATION       7 BUILDING     1

211 OWEN DR
Store #2
FAYETTEVILLE, NC      28304

Construction: Frame
Class Description: HEARING AID STORES

   Inflation Guard 3%

PROPERTY COVERAGE                                                       LIMIT OF INSURANCE

   Accounts Receivable                                                          $25,000

   Building                                                                 Not Covered

   Business Personal Property                                                   $25,500

   Electronic Data Processing                                                   $50,000

   Equipment Breakdown                                                          $25,500




                                               INSURED                      Page   6 of   10
POLICY NUMBER              INSURED NAME AND ADDRESS
B 6024961648               Clear Hearing Solutions LLC
                           471 BALTIMORE PIKE
                           SPRINGFIELD, PA 19064


                              SCHEDULE OF LOCATIONS AND COVERAGE

PROPERTY COVERAGE                                                      LIMIT OF INSURANCE

  Fine Arts                                                                    $25,000
  Ordinance or Law - Demolition Cost, Increased Cost of Construction           $25,000

  Seasonal Increase: 25%

  Sewer or Drain Back Up                                                       $25,000

  Valuable Papers & Records                                                    $25,000




                                              INSURED                      Page   7 of   10
POLICY NUMBER             INSURED NAME AND ADDRESS
B 6024961648              Clear Hearing Solutions LLC
                          471 BALTIMORE PIKE
                          SPRINGFIELD, PA 19064



                               ADDITIONAL INTEREST SCHEDULE

LOCATION    1 BUILDING     1

  Type: Owners or Other Interests
  Additional Interest Name and Address:
  BUCKMAN ROAD ASSOCIATES - SECTION II, LP. NEW GENESIS, LLC., D
  8605 Westwood Center Drive
  Suite 410
  VIENNA                        , VA 22182

LOCATION    3 BUILDING     1

  Type: Owners or Other Interests
  Additional Interest Name and Address:
  REGENCY CENTERS
  One Independent Dr
  JACKSONVILLE                  , FL 32202

  Type: Owners or Other Interests
  Additional Interest Name and Address:
  KING FARM VILLEAGE CENTER
  PO Box 643727
  PITTSBURGH                    , PA 15264


                                   LOSS PAYEE SCHEDULE
All loss payees as their interests may appear in the Covered Property.
The following provisions apply in accordance with the insurable interest of the loss
payee: Loss Payee
Description of Property: Any Covered Property in which a loss payee, creditor or lender
holds an interest, including any person or organization you have entered a contract with
for the sale of Covered Property.




                                             INSURED                      Page   8 of   10
POLICY NUMBER               INSURED NAME AND ADDRESS
B 6024961648                Clear Hearing Solutions LLC
                            471 BALTIMORE PIKE
                            SPRINGFIELD, PA 19064



                               FORMS AND ENDORSEMENTS SCHEDULE

The following list shows the Forms, Schedules and Endorsements by Line of Business that are
a part of this policy.


COMMON

FORM NUMBER               FORM TITLE
CNA79203XX      06/2014   Exclusion - Access or Disclosure of Confidential
CNA80103XX      09/2014   Primary and Non Contributory - Other Ins Condition
CNA81751XX      03/2015   Cap on Losses from Certified Acts of Terrorism
SB146963E       12/2017   Maryland Changes
SB146965A       01/2006   Maryland Policyholder Notice
SB147075A       01/2006   Economic and Trade Sanctions Condition
SB147082E       04/2014   Businessowners Common Policy Conditions
SB147086B       04/2010   Loss Payable Provisions

COMMERCIAL PROPERTY

FORM NUMBER               FORM TITLE
SB146801I       04/2014   Businessowners Special Property Coverage Form
SB146802E       06/2016   Business Income and Extra Expense
SB146803A       01/2006   Seasonal Increase
SB146804A       01/2006   Arson and Theft Reward
SB146805B       06/2016   Claim Data Expense
SB146806B       01/2008   Debris Removal
SB146807E       06/2016   Employee Dishonesty
SB146808A       01/2006   Expediting Expenses
SB146809C       07/2009   Fine Arts
SB146810A       01/2006   Fire Department Service Charge
SB146811A       01/2006   Fire Protective Equipment Discharge
SB146812C       04/2010   Forgery and Alteration
SB146813B       01/2008   Newly Acquired or Constructed Property
SB146814B       03/2006   Ordinance or Law
SB146815A       01/2006   Outdoor Trees, Shrubs, Plants and Lawns
SB146816A       01/2006   Pollutant Clean Up and Removal
SB146817A       01/2006   Preservation of Property
SB146818A       01/2006   Temporary Relocation of Property
SB146819A       01/2006   Water Damage, Other Liquids, Solder, Molten Damage
SB146820C       06/2011   Accounts Receivable
SB146821A       01/2006   Appurtenant Buildings and Structures
SB146822A       01/2006   Building Glass
SB146823B       01/2008   Business Income Extra Expense - Dependent Property
SB146824B       01/2008   Business Income Extra Expense-Newly Acquired Locs
SB146825C       06/2011   Business Personal Property Off Premises
SB146826B       01/2008   Civil Authority
SB146827F       06/2011   Electronic Data Processing
SB146828E       04/2014   Equipment Breakdown
SB146830B       01/2008   Money Orders and Counterfeit Paper Currency
SB146831B       06/2011   Nonowned Detached Trailers
SB146832B       01/2008   Ordinance or Law-Increased Period of Restoration
SB146833A       01/2006   Outdoor Property
SB146834A       01/2006   Personal Effects
SB146835A       01/2006   Signs
SB146836A       01/2006   Spoilage Consequential Loss
SB146837A       01/2006   Theft Damage to Rented Property
SB146838C       06/2011   Valuable Papers and Records
SB146839F       06/2011   Sewer or Drain Back Up




                                              INSURED                          Page   9 of   10
POLICY NUMBER               INSURED NAME AND ADDRESS
B 6024961648                Clear Hearing Solutions LLC
                            471 BALTIMORE PIKE
                            SPRINGFIELD, PA 19064



                               FORMS AND ENDORSEMENTS SCHEDULE

COMMERCIAL PROPERTY

FORM NUMBER               FORM TITLE
SB146936A       01/2006   Inflation Guard
SB146997B       07/2009   Fungus, Wet Rot, Dry Rot and Bacteria Exclusion
SB300129A       03/2006   Targeted Hacker Attack
SB300179G       06/2016   Choice Endorsement
SB300456A       07/2007   Concurrent Causation, Earth Movmnt, Water Excl Chg
SB300596A       01/2008   Identity Theft/Recovery Services Endorsement

COMMERCIAL GENERAL LIABILITY

FORM NUMBER               FORM TITLE
SB146932F       06/2016   Blanket Additional Insured - Liability Extension
SB147079A       01/2006   War Liability Exclusion
SB147080A       01/2006   Exclusion - Silica
SB147083B       07/2009   Fungi/Mold/Mildew/Yeast/Microbe Exclusion
SB147088A       01/2006   Exclusion - Asbestos
SB147089A       01/2006   Employment - Related Practices Exclusion
SB300000D       04/2014   Businessowners Liability Coverage Form
SB300028C       10/2014   Hearing Aid Establishments
SB300119A       01/2006   Addl Insrd - Owners or Other Interests
SB300441A       01/2007   Fiduciary Liability Coverage Form
SB300449A       01/2007   Single Limit of Insurance Endorsement
SB300450A       01/2007   Employment Practices Liability Coverage Form
SB300849A       07/2009   Recd and Distribution of Material or information



         *** PLEASE READ THE ENCLOSED IMPORTANT NOTICES CONCERNING YOUR POLICY ***

FORM NUMBER               FORM TITLE
CNA62823XX      07/2017   Req For Jurisdictional Inspection Of Pressure Equp
CNA81758XX      03/2015   Notice - Offer of Terrorism Disclosure of Premium
CNA95404XX      03/2019   CNA Coverpage Form




                                                                  Countersignature




SB-146895-A (Ed. 01/06)                       INSURED                          Page   10 of   10
                                                                                                                                        CNA79203XX
                                                                                                                                             (06-14)



                               EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                                INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY
                                                      INJURY EXCEPTION
                          It is understood and agreed that this endorsement amends the BUSINESSOWNERS LIABILITY COVERAGE FORM as
                          follows:
                          Under Exclusions, the exclusions Applicable to Business Liability Coverage are amended to:
                          I.   Delete the exclusion entitled Electronic Data and replace it with the following:
                               This insurance does not apply to:
                               Access or Disclosure Of Confidential Or Personal Information And Data-related Liability
                               (1) Damages, other than damages because of "personal and advertising injury," arising out of any access to or
                                   disclosure of any person's or organization's confidential or personal information, including patents, trade secrets,
                                   processing methods, customer lists, financial information, credit card information, health information or any other
                                   type of nonpublic information; or
                               (2) Damages arising out of the loss of, loss of use of, damage to, corruption of, inability to access, or inability to
                                   manipulate electronic data.
                               This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses, forensic
                               expenses, public relations expenses or any other loss, cost or expense incurred by you or others arising out of that
                               which is described in Paragraph (1) or (2) above.
                               However, unless Paragraph (1) above applies, this exclusion does not apply to damages because of "bodily injury."
                               As used in this exclusion, electronic data means information, facts or programs stored as or on, created or used on, or
                               transmitted to or from computer software, including systems and applications software, hard or floppy disks, CD-
                               ROMs, tapes, drives, cells, data processing devices or any other media which are used with electronically controlled
                               equipment.
                          II. Add the following to the exclusion entitled Personal and Advertising Injury:
                               This insurance does not apply to:
                               Personal And Advertising Injury
                               "Personal and advertising injury":
10020004860249616481010




                               Arising out of any access to or disclosure of any person's or organization's confidential or personal information,
                               including patents, trade secrets, processing methods, customer lists, financial information, credit card information,
                               health information or any other type of nonpublic information.
                               This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses, forensic
                               expenses, public relations expenses or any other loss, cost or expense incurred by you or others arising out of any
                               person's or organization's confidential or personal information.




                          All other terms and conditions of the Policy remain unchanged.




                          CNA79203XX (06-14)
                          Page 1 of 1

                                                                           Copyright, CNA All Rights Reserved.
                                                                                                                                             CNA80103XX
                                                                                                                                                  (09-14)



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                     PRIMARY AND NONCONTRIBUTORY-
                                       OTHER INSURANCE CONDITION
This endorsement modifies insurance provided under the following:
    BUSINESSOWNERS COMMON POLICY CONDITIONS
The following is added to Paragraph H. Other Insurance and supersedes any provision to the contrary:
    Primary And Noncontributory Insurance
    This insurance is primary to and will not seek contribution from any other insurance available to an additional insured
    under your policy provided that:
    1.   The additional insured is a Named Insured under such other insurance; and
    2.   You have agreed in writing in a contract or agreement that this insurance would be primary and would not seek
         contribution from any other insurance available to the additional insured.




All other terms and conditions of the Policy remain unchanged.




CNA80103XX (09-14)
Page 1 of 1

                 Copyright, CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                                                                                                                             CNA81751XX
                                                                                                                                                (Ed. 3-15)



                                           CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
                                                           ENDORSEMENT
                                                                                   SCHEDULE


                          Solely with respect to any Coverage Part set forth in the Schedule, it is understood and agreed as follows:
                          Whenever used in this endorsement, 1) "we" means the insurer listed on the Declarations or the Certificate of Insurance,
                          as applicable; and 2) "you" means the first person or entity named on the Declarations or the Certificate of Insurance, as
                          applicable.
                          A. Cap on Certified Terrorism Losses
                              "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in consultation with the
                              Secretary of Homeland Security and the Attorney General of the United States, to be an act of terrorism pursuant to
                              the Terrorism Risk Insurance Act, as extended and reauthorized (the "Act"). The criteria contained in the Act for a
                              "certified act of terrorism" include the following:
                              1.   The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
                                   subject to the Terrorism Risk Insurance Act; and
                              2.   The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
                                   individual or individuals as part of an effort to coerce the civilian population of the United States or to influence the
                                   policy or affect the conduct of the United States Government by coercion.
                              If aggregate insured losses attributable to terrorist acts certified under the Act exceed $100 billion in a calendar year
                              (January 1 through December 31) and we have met our insurer deductible under the Act, we shall not be liable for the
                              payment of any portion of the amount of such losses that exceeds $100 billion, and in such case insured losses up to
                              that amount are subject to pro rata allocation in accordance with procedures established by the Secretary of the
                              Treasury.
                          B. Application of Exclusions
                              The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do not
                              serve to create coverage for any loss which would otherwise be excluded under this Policy, such as losses excluded
                              by the Nuclear Hazard Exclusion or the War And Military Action Exclusion.
10020004860249616481011




                          All other terms and conditions of the Policy remain unchanged.




                          CNA81751XX (Ed. 3-15)
                          Page 1 of 1

                                                                          Copyright, CNA All Rights Reserved.
                                                                                                                             SB-146801-I
                                                                                                                              (Ed. 04-14)



                                        BUSINESSOWNERS
                                SPECIAL PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words "we,"
"us" and "our" refer to the company providing the insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION G – PROPERTY
DEFINITIONS, and SECTION H – MALICIOUS CODE, SYSTEM PENETRATION, AND DENIAL OF SERVICE
DEFINITIONS.

A. COVERAGE                                                                                    (f) Alarm systems;
    We will pay for direct physical loss of or damage to                                  (8) If not covered by other insurance:
    Covered Property at the premises described in the
                                                                                               (a) Alterations and repairs to the building
    Declarations caused by or resulting from a Covered
    Cause Of Loss.                                                                                 structure;

    1.   Covered Property                                                                      (b) Materials, equipment, supplies and
                                                                                                   temporary structures, on or within
         Covered Property includes Buildings as described                                          1,000 feet of the described premises,
         under a. below, Business Personal Property as                                             used for making alterations or repairs
         described under b. below, or both, depending on                                           to the building or structure.
         whether a Limit of Insurance is shown in the
                                                                                     b. Business Personal Property located in or on
         Declarations for the type of property. Regardless
         of whether coverage is shown in the Declarations                               the buildings at the described premises or in
         for Buildings, Business Personal Property, or both,                            the open (or in a vehicle) within 1,000 feet of
         there is no coverage for property described under                              the described premises, including;
         Paragraph A.2. Property Not Covered.                                             (1) Property that you own that is used in your
         a.   Buildings, meaning the buildings and                                            business;
              structures at the premises described in the                                 (2) Property of others that is in your care,
              Declarations, including:                                                        custody or control;
              (1) Completed Additions;                                                    (3) Your use interest as tenant in
              (2) Fences                                                                      improvements        and     betterments.
                                                                                              Improvements and betterments are
              (3) Fixtures, including outdoor fixtures;                                       fixtures, alterations, installations or
                                                                                              additions:
              (4) Retaining walls, whether or not attached;
                                                                                               (a) Made a part of the building or
              (5) Permanently installed:
                                                                                                   structure you occupy or lease but do
                  (a) Machinery; and                                                               not own; and
                  (b) Equipment;                                                               (b) You acquired or made at your
                                                                                                   expense but are not permitted to
              (6) Outdoor swimming pools;                                                          remove;
              (7) Personal Property owned by you that is                                  (4) Leased personal property for which you
                  used to maintain or service the building or                                 have a contractual responsibility to
                  structure or the premises, including:                                       insure, unless otherwise provided for
                  (a) Fire extinguishing equipment;                                           under Paragraph A.1.b.(2).;
                  (b) Outdoor furniture;                                                  (5) Your leasehold interest in improvements
                                                                                              and betterments which are not damaged
                  (c) Floor coverings;                                                        or destroyed, but which you lose because
                  (d) Appliances used for refrigerating,                                      your lease is cancelled by the lessor as a
                      ventilating, cooking, dishwashing or                                    result of damage to the building from a
                      laundering;                                                             Covered Cause of Loss. When this
                                                                                              occurs, we will calculate the value of your
                  (e) Lawn maintenance and                    snow                            interest in the improvements and
                      removal equipment; and
SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 1 of 22
(Ed. 04-14)
                                                                                                                                                        SB-146801-I
                                                                                                                                                         (Ed. 04-14)


                                            betterments as though they had been                                     (2) Outdoor radio or television antennas
                                            damaged or destroyed and not repaired                                       (including satellite dishes) and including
                                            or replaced promptly, as provided In the                                    their lead-in wiring, masts or towers;
                                            Valuation Loss Condition;
                                                                                                                    Except as provided in the Outdoor Property
                                        (6) Your "money" and "securities";                                          Coverage Extension;
                                        (7) "Stock."                                                           j.   Watercraft (including motors, equipment and
                                                                                                                    accessories) while afloat;
                                        (8) Tools and equipment owned by your
                                            employees which are used in your                                   k.   Accounts and bills, except as provided in the
                                            business operations.                                                    Accounts Receivable Coverage Extension;
                             2.   Property Not Covered                                                         l.   "Valuable Papers and Records," except as
                                                                                                                    provided in the Valuable Papers and Records
                                  Covered Property does not include:                                                Coverage Extension;
                                  a.    Aircraft;                                                              m. Property that is covered under another
                                  b. Automobiles held for sale;                                                   Coverage Form of this or any other policy in
                                                                                                                  which it is more specifically described, except
                                  c.    Vehicles or self-propelled machines that are:                             for the excess of the amount due (whether
                                        (1) Licensed for use on public roads (subject                             you can collect on it or not) from that other
                                            to motor vehicle registration); or                                    insurance;
                                        (2) Operated principally away             from    the                  n. "Fine Arts," except as provided in the Fine
                                            described premises;                                                   Arts Additional Coverage;

                                  This paragraph does not apply to:                                            o. Bullion, gold, silver, platinum and other
                                                                                                                  precious alloys or metals, unless they are
                                        (1) Vehicles or self-propelled machines or                                used in your "operations" (theft limitation
                                            autos that you manufacture, process or                                applies);
                                            warehouse;
                                                                                                               p. "Electronic data processing equipment" and
                                        (2) Vehicles or self-propelled machines, other                            "Electronic media and data" (not including
                                            than autos, that you hold for sale; or                                "stock"),except as provided in the Electronic
                                        (3) Trailers or semi-trailers, except as                                  Data Processing Equipment, Electronic Media
                                            provided in the Non-Owned Detached                                    and Data and Electronic Data (EDP Coverage
                                            Trailers Coverage.                                                    Form) Coverage Extension, the Business
                                                                                                                  Income And Extra Expense Coverage
                                  d. Dams or dikes;                                                               Extension,    the    Accounts     Receivable
10020004860249616481012




                                                                                                                  Coverage Extension or the Targeted Hacker
                                  e.    Contraband, or property in the course of
                                                                                                                  Attack Coverage Extension;
                                        illegal transportation or trade;
                                                                                                                    Your Business Personal Property coverage is
                                  f.    The cost of excavating, grading, backfilling or
                                                                                                                    extended to provide excess coverage for loss
                                        filling (except those costs necessary due to
                                                                                                                    to the Electronic Data Processing Equipment
                                        repair of buildings insured under this
                                                                                                                    and Electronic Media and Data (EDP
                                        Coverage Form from a Covered Cause of
                                                                                                                    Coverage Form) located only at the described
                                        Loss), reclaiming or restoring land or water;
                                                                                                                    premises and resulting from a covered cause
                                  g. Water or land whether in its natural state or                                  of loss. All exclusions applicable to Business
                                     otherwise (including land on which the                                         Personal Property apply to this excess
                                     property is located), land improvements,                                       coverage. This excess coverage is included in
                                     growing crops or standing timber;                                              and is not in addition to the limits applicable to
                                                                                                                    your Business Personal Property.
                                  h. Outdoor trees, shrubs, plants and lawns, other
                                     than "stock" except as provided in the                                    q. Outdoor signs, except as provided in the
                                     Outdoor Trees, Shrubs, Plants and Lawns                                      Signs Coverage Extension.
                                     Additional Coverage;
                                                                                                         3.    Covered Causes of Loss
                                  i.    The following property while outside of the
                                                                                                               RISKS OF DIRECT PHYSICAL LOSS unless the
                                        buildings:
                                                                                                               loss is:
                                        (1) Bridges, walks, roadways, patios or other
                                                                                                               a.   Excluded in section B. EXCLUSIONS;
                                            paved surfaces; or
                                                                                                               b. Limited in paragraph A.4. Limitations; or

                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission            Page 2 of 22
                          (Ed. 04-14)
                                                                                                                           SB-146801-I
                                                                                                                            (Ed. 04-14)


        c.    Excluded or limited by other provisions of this                                 (c) Photographic or scientific instrument
              policy.                                                                             lenses.
   4.   Limitations                                                                 c.   For loss or damage by theft, the following
                                                                                         types of property are covered only up to the
        a.    We will not pay for loss of or damage to:                                  limits shown:
              (1) The "interior of any building or structure"                            (1) $2,500 for furs, fur garments,          and
                  or to personal property in the building or                                 garments trimmed with fur.
                  structure, caused by rain, snow, sleet or
                  ice whether driven by wind or not, unless:                             (2) $5,000 for jewelry, watches, watch
                                                                                             movements, jewels, pearls, precious and
                  (a) The building or structure first sustains
                                                                                             semi-precious stones, bullion, gold, silver,
                      actual damage to the roof or walls by                                  platinum and other precious alloys or
                      wind or hail and then we will pay only                                 metals. This limit does not apply to
                      for the loss to the "interior of the                                   jewelry and watches worth $500 or less
                      building or structure" or the personal                                 per item.
                      property in the building or structure
                      that is caused by rain, snow, sleet,                               (3) $25,000 for patterns, dies, molds and
                      sand or dust entering the building(s)                                  forms.
                      or structure(s) through openings in
                                                                                    d. We will not pay for any loss or damage
                      the roof or walls made by direct
                      action of wind; or                                               caused by any of the following even if they
                                                                                       are Covered Causes of Loss if the building
                  (b) The loss or damage is caused by or                               where loss or damage occurs has been
                      results from thawing of snow, sleet or                           "vacant" for more than 60 consecutive days
                      ice on the building or structure.                                before that loss or damage occurs:
              (2) Steam boilers, steam pipes, steam                                      (1) Vandalism;
                  engines or steam turbines caused by or
                                                                                         (2) Sprinkler leakage, unless you have
                  resulting from any condition or event
                  inside such equipment. But we will pay for                                 protected the system against freezing;
                  loss of or damage to such equipment                                    (3) Building glass breakage;
                  caused by or resulting from an explosion
                  of gasses or fuel within the furnace of any                            (4) Discharge or leakage of water;
                  fired vessel or within the flues or                                    (5) "Theft"; or
                  passages through which the gasses of
                  combustion pass.                                                       (6) Attempted "theft."
              (3) Hot water boilers or other water heating                               With respect to Covered Causes of Loss other
                  equipment caused by or resulting from                                  than those listed in 4.d.(1) through 4.d.(6)
                  any condition or event inside such boilers                             above, we will reduce the amount we would
                  or equipment, other than an explosion.                                 otherwise pay for the loss or damage by 15%.
        b. We will not pay for loss of or damage to the                       5.    Additional Coverages
           following types of property unless caused by                             Additional Coverages may be attached to this
           any of the "specified causes of loss" or                                 Policy (designation would appear in the attached
           building glass breakage                                                  form(s)). Unless otherwise stated, payments made
              (1) Live animals, birds or fish, and then only                        under these Additional Coverages are in addition
                  if they are killed or their destruction is                        to the applicable Limits of Insurance.
                  made necessary. This limitation does not                    6.    Coverage Extensions
                  apply to animals, birds or fish owned by
                  you and held as "stock."                                          Coverage forms may be attached to this Policy
                                                                                    and designated as Coverage Extensions (such
              (2) Fragile articles such as glassware,                               designation would appear in the attached form(s)).
                  statuary, marbles, chinaware            and                       Unless otherwise stated, payments made under
                  porcelains, if broken. This limitation does                       these Coverage Extensions are subject to and not
                  not apply to:                                                     in addition to the applicable Limits of Insurance in
                  (a) Glass that is part of the exterior or                         this Coverage Form.
                      interior of a building or structure;               B. EXCLUSIONS
                  (b) Containers or property held for sale;                   1.    We will not pay for loss or damage caused directly
                      or                                                            or indirectly by any of the following. Such loss or

SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 3 of 22
(Ed. 04-14)
                                                                                                                                                       SB-146801-I
                                                                                                                                                        (Ed. 04-14)


                                 damage is excluded regardless of any other cause                                        Volcanic action means direct loss or
                                 or event that contributes concurrently or in any                                        damage resulting from the eruption of a
                                 sequence to the loss.                                                                   volcano when the loss or damage is
                                                                                                                         caused by:
                                 a.     Ordinance or Law
                                                                                                                         (a) Airborne volcanic blast or airborne
                                        (1) The enforcement of any ordinance or law:
                                                                                                                             shock waves;
                                            (a) Regulating the construction, use or                                      (b) Ash, dust or particulate matter; or
                                                repair of any property; or
                                                                                                                         (c) Lava flow.
                                            (b) Requiring the tearing down of any
                                                property, including the cost of                                          All volcanic eruptions that occur within
                                                removing its debris.                                                     any 168 hour period will constitute a
                                                                                                                         single occurrence.
                                        (2) This exclusion applies whether the loss
                                            results from:                                                                Volcanic action does not include the cost
                                                                                                                         to remove ash, dust or particulate matter
                                            (a) An ordinance or law that is enforced
                                                                                                                         that does not cause direct physical loss of
                                                even if the property has not been                                        or damage to Covered Property.
                                                damaged; or
                                                                                                               c.   Governmental Action
                                            (b) The increased costs incurred to
                                                comply with an ordinance or law in                                  Seizure or destruction of property by order of
                                                the course of construction, repair,                                 governmental authority.
                                                renovation, remodeling or demolition
                                                of property, or removal of its debris,                              But we will pay for loss or damage caused by
                                                following a physical loss to that                                   or resulting from acts of destruction ordered
                                                property.                                                           by governmental authority and taken at the
                                                                                                                    time of a fire to prevent its spread, if the fire
                                 b. Earth Movement                                                                  would be covered under this policy.
                                        (1) Earthquake, including any earth sinking,                           d. Nuclear Hazard
                                            rising or shifting related to such event;
                                                                                                                    Nuclear reaction or radiation, or radioactive
                                        (2) Landslide, including any earth sinking,                                 contamination, however caused.
                                            rising or shifting related to such event;
                                                                                                                    But if nuclear reaction or radiation, or
                                        (3) Mine subsidence, meaning subsidence of                                  radioactive contamination, results in fire, we
                                            a man-made mine, whether or not mining                                  will pay for the loss or damage caused by that
                                            activity has ceased;                                                    fire.
10020004860249616481013




                                        (4) Earth sinking (other than sinkhole                                 e.   Power Failure or Fluctuation
                                            collapse), rising or shifting including soil
                                            conditions which cause settling, cracking                               The failure or fluctuation of power or other
                                            or other disarrangement of foundations or                               utility service supplied to the described
                                            other parts of realty. Soil conditions                                  premises, however caused, if the cause of the
                                            include contraction, expansion, freezing,                               failure or fluctuation occurs away from the
                                            thawing, erosion, improperly compacted                                  described premises.
                                            soil and the action of water under the                                  But if the failure or fluctuation of power or
                                            ground surface.                                                         other utility service results in a Covered
                                            But if Earth Movement, as described in                                  Cause of Loss, we will pay for the loss or
                                            Paragraphs (1) through (4) above, results                               damage caused by that covered cause of
                                            in fire or explosion, we will pay for the                               Loss.
                                            loss or damage caused by that fire or                              f.   War And Military Action
                                            explosion.
                                                                                                                    (1) War, including undeclared or civil war;
                                        (5) Volcanic eruption, explosion or effusion.
                                            But if volcanic eruption, explosion or                                  (2) Warlike action by a military force,
                                            effusion results in fire, building glass                                    including action in hindering or defending
                                            breakage or volcanic action, we will pay                                    against an actual or expected attack, by
                                            for the loss or damage caused by that                                       any government, sovereign or other
                                            fire, or volcanic action.                                                   authority using military personnel or other
                                                                                                                        agents; or


                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission           Page 4 of 22
                          (Ed. 04-14)
                                                                                                                              SB-146801-I
                                                                                                                               (Ed. 04-14)


              (3) Insurrection, rebellion, revolution, usurped                                       renovation if the collapse occurs
                  power, or action taken by governmental                                             during the course of construction,
                  authority in hindering or defending against                                        remodeling or renovation; or
                  any of these.
                                                                                               (f) Use of defective material or methods
       g. Water                                                                                    in construction, remodeling or
                                                                                                   renovation if the collapse occurs after
              (1) "Flood," surface water, waves, tides, tidal
                                                                                                   construction,       remodeling       or
                  waves, overflow of any body of water, or                                         renovation is complete and is caused
                  their spray, all whether driven by wind or                                       in part by a cause of loss listed in
                  not;                                                                             Paragraphs (a) through (d) above.
              (2) Mudslide or mudflow;
                                                                                               In the event collapse results in a Covered
              (3) Water or sewage that backs up or                                             Cause of Loss, we will only pay for the
                  overflows from a sewer, drain or sump; or                                    resulting loss or damage by that Covered
                                                                                               Cause of Loss.
              (4) Water under the ground surface pressing
                  on, or flowing or seeping through:                                      (2) We will not pay for loss of or damage to
                                                                                              the following types of property, if
                  (a) Foundations, walls, floors or paved                                     otherwise covered in this Coverage Form
                      surfaces;                                                               under Paragraphs (1)(b) through (1)(f)
                  (b) Basements, whether paved or not; or                                     above, unless the loss or damage is a
                                                                                              direct result of the collapse of a building:
                  (c) Doors, windows or other openings.
                                                                                               (a) Awnings, gutters and downspouts;
                  But if Water, as described in Paragraphs
                  (1) through (4), results in fire, explosion or                               (b) Outdoor radio or television antennas
                  sprinkler leakage, we will pay for the loss                                      (including microwave or satellite
                  or damage caused by that fire, explosion                                         dishes) and their lead-in wiring,
                  or sprinkler leakage.                                                            masts or towers;
       h. Neglect                                                                              (c) Fences;

              Neglect of an insured to use reasonable                                          (d) Piers, wharves and docks;
              means to save and preserve property from                                         (e) Beach or diving          platforms   or
              further damage at and after the time of loss.                                        appurtenances;
       i.     Collapse of Buildings                                                            (f) Retaining walls;
              Collapse of buildings meaning an abrupt                                          (g) Walks, roadway and other paved
              falling down or caving in of a building or any                                       surfaces;
              part of a building with the result being that the
              building or part of a building cannot be                                         (h) Yard fixtures; or
              occupied for its intended purpose.                                               (i) Outdoor swimming pools.
              (1) This exclusion does not apply to collapse                               (3) A building or part of a building that:
                  of buildings if caused only by one or more
                  of the following:                                                            (a) Is in imminent danger of abruptly
                                                                                                   falling down or caving in; or
                  (a) A "specified cause of loss" or
                      breakage of building glass;                                              (b) Suffers a substantial impairment of
                                                                                                   structural integrity;
                  (b) Decay, insect or vermin damage that
                      is hidden from view, unless the                                          is not considered to have collapsed but is
                      presence of such decay or insect or                                      considered to be in a state of imminent
                      vermin damage is known to an                                             collapse.
                      insured prior to collapse;
                                                                                          (4) With respect to buildings in a state of
                  (c) Weight of        people      or    personal                             imminent collapse, we will not pay for loss
                      property;                                                               or damage unless the state of imminent
                                                                                              collapse first manifests itself during the
                  (d) Weight of rain that collects on a roof;
                                                                                              policy period and is cause only by one or
                      or                                                                      more of the following which occurs during
                  (e) Use of defective material or methods                                    the policy period:
                      in construction, remodeling or

SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission           Page 5 of 22
(Ed. 04-14)
                                                                                                                                                       SB-146801-I
                                                                                                                                                        (Ed. 04-14)


                                            (a) A "specified cause of              loss" or                         (7) The following causes of loss to personal
                                                breakage of glass                                                       property:
                                            (b) Weight of          people    or    personal                              (a) Dampness or dryness of atmosphere;
                                                property;
                                                                                                                         (b) Changes in or            extremes   of
                                            (c) Weight of rain that collects on a roof;                                      temperature; or
                                                or
                                                                                                                         (c) Marring or scratching.
                                            (d) Use of defective material or methods
                                                                                                                         (d) Changes in flavor, color, texture or
                                                in construction, remodeling or
                                                renovation if the state of imminent                                          finish;
                                                collapse occurs during the course of                                     (e) Evaporation or leakage; or
                                                construction,     remodeling      or
                                                renovation.                                                         (8) Contamination by other than "pollutants."

                                  j.    Malicious Code                                                                   But if an excluded cause of loss that is
                                                                                                                         listed in Paragraphs (1) through (8) above
                                        Any "malicious code."                                                            results in a "specified cause of loss,"
                                  k.    System Penetration                                                               building glass breakage, or "breakdown"
                                                                                                                         to "covered equipment" (only if otherwise
                                        Any "system penetration."                                                        a Covered Cause of Loss), we will pay for
                                                                                                                         the loss or damage caused by that
                                  l.    Denial of Service
                                                                                                                         "specified cause of loss," building glass
                                        Any "denial of service."                                                         breakage or "breakdown" to "covered
                                                                                                                         equipment" (only if otherwise a Covered
                             2.   We will not pay for loss or damage caused by or                                        Cause of Loss).
                                  resulting from any of the following:
                                                                                                               e.   Steam Apparatus
                                  a.    Electrical Apparatus
                                                                                                                    Explosion of steam boilers, steam pipes,
                                        Artificially generated electrical current,                                  steam engines or steam turbines owned or
                                        including electric arcing, that disturbs                                    leased by you, or operated under your control.
                                        electrical devices, appliances or wires.                                    But if explosion of steam boilers, steam pipes,
                                        But if artificially generated electrical current                            steam engines or steam turbines results in fire
                                        results in fire, we will pay for the loss or                                or combustion explosion, we will pay for the
                                        damage caused by fire.                                                      loss or damage caused by that fire or
                                                                                                                    combustion explosion. We will also pay for
                                  b. Consequential Loss                                                             loss or damage caused by or resulting from
                                                                                                                    the explosion of gases or fuel within the
10020004860249616481014




                                        Delay, loss of use or loss of market.
                                                                                                                    furnace of any fired vessel or within the flues
                                  c.    Smoke, Vapor, Gas                                                           or passages through which the gases of
                                                                                                                    combustion pass.
                                        Smoke, vapor or gas from agricultural
                                        smudging or industrial operations.                                     f.   Seepage
                                  d. Other Types Of Loss                                                            Continuous or repeated seepage or leakage
                                                                                                                    of water, or the presence of condensation of
                                        (1) Wear and tear;
                                                                                                                    humidity, moisture or vapor, that occurs over
                                        (2) Rust,     corrosion,   fungus,    decay,                                a period of 14 days or more.
                                            deterioration, hidden or latent defect or
                                                                                                               g. Frozen Plumbing
                                            any quality in property that causes it to
                                            damage or destroy itself;                                               Water, other liquids, powder or molten
                                                                                                                    material that leaks or flows from plumbing,
                                        (3) Smog;
                                                                                                                    heating, air conditioning or other equipment
                                        (4) Settling, cracking, shrinking or expansion;                             (except fire protective systems) caused by or
                                                                                                                    resulting from freezing, unless:
                                        (5) Nesting or infestation, or discharge or
                                            release of waste products or secretions,                                (1) You do your best to maintain heat in the
                                            by insects, birds, rodents or other                                         building or structure; or
                                            animals;
                                                                                                                    (2) You drain the equipment and shut off the
                                        (6) Mechanical breakdown, including rupture                                     supply if the heat is not maintained.
                                            or bursting caused by centrifugal force.

                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission           Page 6 of 22
                          (Ed. 04-14)
                                                                                                                             SB-146801-I
                                                                                                                              (Ed. 04-14)


       h. Dishonesty                                                                 m. Inventory Computation
              Dishonest or criminal acts by you, or any of                                Loss of property or that part of any loss, the
              your      partners,    "members,"     officers,                             proof of which as to its existence or amount is
              "managers," "employees" (including leased                                   dependent on:
              employees), directors, trustees, authorized
                                                                                          (1) Any inventory computation; or
              representatives or anyone to whom you
              entrust the property for any purpose:                                       (2) A profit and loss computation.
              (1) Acting alone or in collusion with others;                          n. Transfer of Property
              (2) Whether or not occurring during the hours                               The transfer of property to a person or to a
                  of employment.                                                          place outside the described premises, on the
              This exclusion does not apply to acts of                                    basis of unauthorized instructions.
              destruction to your property, or your                                  o. Accounting Errors
              "Electronic data processing equipment,"
              "Electronic media and data," and "Electronic                                Loss of "money" or "securities" caused by or
              data," by your "employees" (including leased                                resulting from accounting or arithmetic errors
              employees); but theft by employees (including                               or omissions.
              leased employees) is not covered, except as                            p. Cost of Correction
              provided in the Employee Dishonesty
              Additional Coverage.                                                        The cost of correcting or making good the
                                                                                          damage to personal property attributable to
       i.     False Pretense                                                              such     property      being      processed,
              Voluntary parting with any property by you or                               manufactured, tested, repaired, restored,
              anyone else to whom you have entrusted the                                  retouched or otherwise being worked on.
              property if induced to do so by any fraudulent                   3.    We will not pay for loss or damage caused by or
              scheme, trick, device or false pretense.                               resulting from any of the following Paragraphs a.
       j.     Exposed property                                                       through c. But if an excluded cause of loss that is
                                                                                     listed in Paragraphs a. through c. results in a
              Rain, snow, sand, dust, ice or sleet to                                Covered Cause of Loss, we will pay for the loss or
              personal property in the open, except as                               damage caused by that Covered Cause of Loss.
              provided in the Coverage Extension for
              Outdoor Property.                                                      a.   Weather Conditions

       k.     Pollution                                                                   Weather conditions. But this exclusion only
                                                                                          applies if weather conditions contribute in any
              Discharge, dispersal, seepage, migration,                                   way with a cause or event excluded in
              release or escape of "pollutants" unless the                                Paragraph B.1. above to produce the loss or
              discharge, dispersal, seepage, migration,                                   damage.
              release or escape is itself caused by any of
              the "specified causes of loss." But if the                             b. Acts or Decisions
              discharge, dispersal, seepage, migration,                                   Acts or decisions, including the failure to act
              release or escape of "pollutants" results in a                              or decide, of any person, group, organization
              "specified cause of loss," we will pay for the                              or governmental body.
              loss or damage caused by that "specified
              cause of loss"                                                         c.   Negligent Work
       l.     Inventory     Shortage,                mysterious                           Faulty, inadequate or defective:
              disappearance                                                               (1) Planning,       zoning,        development,
              Property that is missing, where the only                                        surveying, siting;
              evidence of the loss or damage is a shortage                                (2) Design, specifications, workmanship,
              disclosed on taking inventory, or other                                         repair,     construction,     renovation,
              instances where there is no physical evidence                                   remodeling, grading, compaction;
              to show what happened to the property. This
              exclusion does not apply to "money" and                                     (3) Materials used in repair, construction,
              "securities"                                                                    renovation or remodeling; or
                                                                                          (4) Maintenance;
                                                                                          of part or all of any property on or off the
                                                                                          described premises.

SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission           Page 7 of 22
(Ed. 04-14)
                                                                                                                                                        SB-146801-I
                                                                                                                                                         (Ed. 04-14)


                                        If an excluded cause of loss that is listed in                              (1) The Limit of Insurance that applied on the
                                        Paragraphs (1) through (4) above results in a                                   most recent of the policy inception date,
                                        Covered Cause of Loss, we will pay for the                                      the policy anniversary date, or any other
                                        resulting loss or damage caused by that                                         policy change amending the Limit of
                                        Covered Cause of Loss. But we will not pay                                      Insurance, multiplied by
                                        for:
                                                                                                                    (2) The percentage of annual increase shown
                                        (1) Any cost of correcting or making good the                                   in the Declarations, expressed as a
                                            fault, inadequacy or defect itself, including                               decimal (example: 5% is .05), multiplied
                                            any cost incurred to tear down, tear out,                                   by
                                            repair or replace any part of any property
                                                                                                                    (3) The number of days since the beginning
                                            to correct the fault, inadequacy or defect;
                                            or                                                                          of the current policy year or the effective
                                                                                                                        date of the most recent policy change
                                        (2) Any resulting loss or damage by a                                           amending the Limit of Insurance, divided
                                            Covered Cause of Loss to the property                                       by 365.
                                            that has the fault, inadequacy or defect
                                            until the fault, inadequacy or defect is                                     Example:
                                            corrected.                                                                   If:
                             4.   Business Income              and     Extra       Expense                               The applicable Building
                                  Exclusions                                                                             limit is                         $100,000
                                  a.    We will not pay for:                                                             The annual percentage
                                                                                                                         increase is                            5%
                                        (1) Any Extra Expense, or increase of
                                            Business Income loss, caused by or                                           The number of days since
                                            resulting from:                                                              the beginning of the policy
                                                                                                                         year (or last policy change)
                                            (a) Delay in rebuilding, repairing or                                        is                                     146
                                                replacing the property or resuming
                                                "operations," due to interference at                                     The amount of increase is
                                                the location of the rebuilding, repair                                   $100,000 x .05 x (146/365) =        $2,000
                                                or replacement by strikers or other
                                                persons; or                                         D. DEDUCTIBLES

                                            (b) Suspension, lapse or cancellation of                     1.    We will not pay for loss or damage in any one
                                                any license, lease or contract. But if                         occurrence until the amount of loss or damage
                                                the suspension, lapse or cancellation                          exceeds the Businessowners Property Coverage
                                                is directly caused by the suspension                           Deductible amount shown in the Declarations. We
10020004860249616481015




                                                of "operations," we will cover such                            will then pay the amount of loss or damage in
                                                loss that affects your Business                                excess of the Deductible up to the applicable Limit
                                                Income during the "period of                                   of Insurance.
                                                restoration."                                            2.    Regardless of the amount of the Businessowners
                                  b. Any other consequential loss.                                             Property Coverage Deductible, the most we will
                                                                                                               deduct from any loss or damage under the
                          C. Limits of Insurance                                                               Building Glass Coverage Extension in any one
                             1.   Unless otherwise stated, the most we will pay for                            occurrence is the Building Glass Deductible
                                  loss or damage in any one occurrence is the                                  shown in the Declarations.
                                  applicable Limit of Insurance shown in the                             3.    The     Businessowners        Property    Coverage
                                  Declarations, Schedules, Coverage Forms, or                                  Deductible does not apply to any of the following if
                                  endorsements.                                                                they are included as part of this policy:
                             2.   Inflation Guard                                                              a.   Fire Department Service Charge
                                  a.    When a percentage for Inflation Guard is                               b. Business Income and Extra Expense
                                        shown in the Declarations, the Limit of
                                        Insurance for property to which this coverage                          c.   Arson and Theft Reward; and
                                        applies will automatically increase by that                            d. Accounts Receivable;
                                        annual percentage.
                                                                                                               e.   Any other property coverage with a specific
                                  b. The amount of increase will be:                                                deductible amount shown in the coverage
                                                                                                                    form or declaration.

                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission            Page 8 of 22
                          (Ed. 04-14)
                                                                                                                                  SB-146801-I
                                                                                                                                   (Ed. 04-14)


   4.   If more than one deductible applies to loss or                                    (5) At our request, give us complete
        damage in any one occurrence, we will apply each                                      inventories of the damaged and
        deductible separately. But the total of all                                           undamaged property. Include quantities,
        deductible amounts applied in any one occurrence                                      costs, values and amount of loss claimed.
        will not exceed the largest applicable deductible.
                                                                                          (6) As often as may be reasonably required,
E. PROPERTY LOSS CONDITIONS                                                                   permit us to inspect the property proving
                                                                                              the loss or damage and examine your
   1.   Abandonment
                                                                                              books and records.
        There can be no abandonment of any property to                                         Also permit us to take samples of
        us.                                                                                    damaged and undamaged property for
   2.   Appraisal                                                                              inspection, testing an analysis, and permit
                                                                                               us to make copies from your books and
        If we and you disagree on the amount of loss,                                          records.
        either may make written demand for an appraisal
        of the loss. In this event, each party will select a                              (7) Send us a signed, sworn proof of loss
        competent and impartial appraiser. The two                                            containing the information we request to
        appraisers will select an umpire. If they cannot                                      investigate the claim. You must do this
        agree, either may request that selection be made                                      within 60 days after our request. We will
        by a judge of a court having jurisdiction. The                                        supply you with the necessary forms.
        appraisers will state separately the amount of                                    (8) Cooperate with us in the investigation or
        loss. If they fail to agree, they will submit their                                   settlement of the claim.
        differences to the umpire. A decision agreed to by
        any two will be binding. Each party will:                                         (9) Resume all or part of your "operations" as
                                                                                              quickly as possible.
        a.    Pay its chosen appraiser; and
                                                                                     b. We may examine any insured under oath,
        b. Bear the other expenses of the appraisal and
                                                                                        while not in the presence of any other insured
           umpire equally.                                                              and at such times as may be reasonably
        If there is an appraisal, we will still retain our right                        required, about any matter relating to this
        to deny the claim.                                                              insurance or the claim, including an insured's
                                                                                        books and records. In the event of an
   3.   Duties In The Event Of Loss Or Damage                                           examination, an insured's answers must be
        a.    You must see that the following are done in                               signed.
              the event of loss or damage to Covered                           4.    Loss Payment            –       Building   and   Personal
              Property:                                                              Property
              (1) Notify the police if a law may have been                           a.   In the event of loss or damage covered by this
                  broken.                                                                 Coverage Form, at our option, we will either:
              (2) Give us prompt notice of the loss or                                    (1) Pay the value of lost or damaged
                  damage. Include a description of the                                        property;
                  property involved.
                                                                                          (2) Pay the cost of repairing or replacing the
              (3) As soon as possible, give us a description                                  lost or damaged property, subject to b.
                  of how, when and where the loss or                                          below;
                  damage occurred.
                                                                                          (3) Take all or any part of the property at an
              (4) Take all reasonable steps to protect the                                    agreed or appraised value; or
                  Covered Property from further damage,
                  and keep a record of your expenses                                      (4) Repair, rebuild or replace the property
                  necessary to protect the Covered                                            with other property of like kind and
                  Property, for consideration in the                                          quality, subject to b. below.
                  settlement of the claim. This will not                                  We will determine the value of lost or
                  increase the Limits of Insurance.                                       damaged property, or the cost of its repair or
                  However, we will not pay for any loss or                                replacement, in accordance with the
                  damage from a cause of loss that is not a                               applicable terms of 4.e. below or any
                  Covered Cause of Loss. Also, if feasible,                               applicable provision which amends or
                  set the damaged property aside and in                                   supersedes the value of Covered Property.
                  the best possible order for examination.
                                                                                     b. The cost to repair, rebuild or replace does not
                                                                                        include the increased cost attributable to

SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission                Page 9 of 22
(Ed. 04-14)
                                                                                                                                                         SB-146801-I
                                                                                                                                                          (Ed. 04-14)


                                        enforcement of any ordinance or law                                                        (i) The Limit of Insurance
                                        regulating the construction, use or repair of                                                  applicable to the lost or
                                        any property, except as provided in the                                                        damaged property;
                                        Ordinance or Law Additional Coverage.
                                                                                                                                   (ii) The cost to replace the lost
                                 c.     We will give notice of our intentions within 30                                                 or damaged property with
                                        days after we receive the proof of loss.                                                        other property:
                                 d. We will not pay you more than your financial                                                        a) Of comparable material
                                    interest in the Covered Property.                                                                      and quality; and
                                 e.     We will determine the value of Covered                                                          b) Used for the          same
                                        Property as follows:                                                                               purpose; or
                                        (1) At replacement cost (without deduction                                                 (iii) The amount actually spent
                                            for depreciation), except as provided in                                                     that is necessary to repair or
                                            (2) through (18) below.                                                                      replace the lost or damaged
                                                                                                                                         property.
                                            (a) You may make a claim for loss or
                                                damage covered by this insurance on                                                If a building is rebuilt at a new
                                                an actual cash value basis instead of                                              premises, the cost described in
                                                on a replacement cost basis. In the                                                (c)(ii) above is limited to the cost
                                                event you elect to have loss or                                                    which would have been incurred
                                                damage settled on an actual cash                                                   if the building had been rebuilt at
                                                value basis, you may still make a                                                  the original premises.
                                                claim on a replacement cost basis if
                                                                                                                              (d) The cost of repair or replacement
                                                you notify us of your intent to do so
                                                within 180 days after the loss or                                                 does not include the increased
                                                damage.                                                                           cost attributable to enforcement
                                                                                                                                  of any ordinance or law
                                            (b) We will not pay on a replacement                                                  regulating the construction, use
                                                cost basis for any loss or damage:                                                or repair of any property.
                                                (i) Until the lost or damaged                                      (2) If the Declarations indicate that Actual
                                                    property is actually repaired or                                   Cash Value applies to Buildings or
                                                    replaced; and                                                      Business Personal Property, paragraph
                                                                                                                       (1) above does not apply to the property
                                                (ii) Unless     the    repairs     or                                  for which Actual Cash Value is indicated.
                                                     replacement are made as soon
                                                     as reasonably possible after the                              (3) Property of others at the amount you are
10020004860249616481016




                                                     loss or damage.                                                   liable plus the cost of labor, materials, or
                                                                                                                       services furnished or arranged by you on
                                                With      respect       to tenants'                                    personal property of others, not to exceed
                                                improvements and betterment's, the                                     the replacement cost.
                                                following also applies:
                                                                                                                   (4) The following property at actual cash
                                                a) If the conditions in (b)(i) and
                                                                                                                       value:
                                                   (b)(ii) above are not met, the
                                                   value of tenants' improvements                                       (a) Used or second-hand merchandise
                                                   and      betterments   will  be                                          held in storage or for sale;
                                                   determined as a proportion of
                                                                                                                        (b) Household furnishings;
                                                   your original cost, as set forth
                                                   under 4e.(7) below; and                                              (c) Personal effects.
                                                b) We will not        pay for loss or                              (5) "Fine Arts" as follows:
                                                   damage              to       tenants'
                                                   improvements       and betterments if                                (a) If there is a schedule of "fine arts" on
                                                   others pay          for repairs or                                       file which includes a description and
                                                   replacement.                                                             value of the lost or damaged item, we
                                                                                                                            will pay the value as stated in the
                                                c) We will not pay more for loss or                                         schedule for that item if there is a
                                                   damage on a replacement cost                                             total loss to that item. If there is a
                                                   basis than the least of (i), (ii), or                                    partial loss to an item, we will pay the
                                                   (iii) subject to (d) below:                                              cost of reasonably restoring or
                                                                                                                            repairing that item.

                          SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission            Page 10 of 22
                          (Ed. 04-14)
                                                                                                                              SB-146801-I
                                                                                                                               (Ed. 04-14)


                  (b) For "fine arts" without a schedule on                                    charges and other charges which may
                      file as described in paragraph (a)                                       have accrued or become legally due from
                      above, the value of "fine arts" will be                                  you since the shipment. If you have no
                      the least of the following amounts:                                      invoice, the actual cash value will apply.
                      (i) Market value of the lost or                                     (11) "Money" at its face value.
                          damaged item at the time and
                                                                                          (12) "Securities" at their value at the close of
                          place of loss;
                                                                                               business on the day the loss is
                      (ii) The cost of reasonably restoring                                    discovered.
                           the lost or damaged item; or
                                                                                          (13) Accounts Receivable as follows:
                      (iii) The cost of replacing that lost or
                                                                                               (a) If you cannot accurately establish the
                            damaged item with property
                            substantially the same.                                                amount of Accounts Receivable
                                                                                                   outstanding as of the time of loss, we
              (6) Glass at the cost of replacement with                                            will:
                  safety glazing material if required by law.
                                                                                                     (i) Determine the total of the
              (7) Tenants' Improvements and Betterments                                                  average monthly amounts of
                  at:                                                                                    Accounts Receivable for the 12
                                                                                                         months immediately preceding
                  (a) Replacement cost           if   you    make                                        the month in which the loss
                      repairs promptly.                                                                  occurs; and
                  (b) A proportion of your original cost if                                          (ii) Adjust that total for any normal
                      you do not make repairs promptly.                                                   fluctuations in the amount for
                      We will determine the proportionate                                                 Accounts Receivable for the
                      value as follows:                                                                   month in which the loss occurred
                      (i) Multiply the original cost by the                                               or for any demonstrated variance
                          number of days from the loss or                                                 from the average for that month.
                          damage to the expiration date of                                     (b) If you can accurately establish the
                          the lease; and                                                           amount of Accounts Receivable
                      (ii) Divide the amount determined in                                         outstanding, that amount will be used
                           (i) above by the number of days                                         in the determination of loss.
                           from     the    installation   of                                   (c) The following will be deducted from
                           improvements to the expiration of                                       the total amount of Accounts
                           the lease.                                                              Receivable, however that amount is
                      If your lease contains a renewal                                             established:
                      option, the expiration of the renewal                                          (i) The amount of the accounts for
                      option period will replace the                                                     which there was no loss;
                      expiration of the lease in this
                      procedure.                                                                     (ii) The amount of the accounts that
                                                                                                          you are able to reestablish or
                  (c) Nothing, if others pay for repairs or
                                                                                                          collect;
                      replacement.
                                                                                                     (iii) An amount to allow for probable
              (8) "Valuable Papers and Records" at the
                                                                                                           bad debts that you are normally
                  cost of restoration or replacement. To the                                               unable to collect; and
                  extent that the contents of the "valuable
                  papers and records" are not restored or                                            (iv) All unearned interest and service
                  replaced, the "valuable papers and                                                      charges.
                  records" will be valued at the cost of
                                                                                          (14) "Electronic Data Processing Equipment"
                  replacement with blank material of
                  substantially identical type.                                                at replacement cost as of the time and
                                                                                               place of loss, without deduction for
              (9) "Stock" you have sold but not delivered at                                   physical    deterioration,  depreciation,
                  the selling price less discounts and                                         obsolescence or depletion. However, in
                  expenses you otherwise would have had.                                       the event of replacement of "electronic
                                                                                               data processing equipment" with identical
              (10) Property in transit (other than "stock" you
                                                                                               property is impossible, the replacement
                   have sold) at the amount of invoice,                                        cost will be the cost of items that are
                   including your prepaid or advanced freight

SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 11 of 22
(Ed. 04-14)
                                                                                                                                                         SB-146801-I
                                                                                                                                                          (Ed. 04-14)


                                            similar to the damaged or destroyed                                 f.   Our payment for loss of or damage to
                                            equipment and intended to perform the                                    personal property of others will only be for the
                                            same function, but which may include                                     account of the owners of the property. We
                                            technological advances.                                                  may adjust losses with the owners of lost or
                                                                                                                     damaged property, if other than you. If we pay
                                            "Electronic data processing equipment"                                   the owners, such payments will satisfy your
                                            that is obsolete or no longer used by you                                claims against us for the owners' property. We
                                            will be valued at actual cash value.                                     will not pay the owners more than their
                                        (15) "Electronic Media and Data" at the cost of                              financial interest in the Covered Property.
                                             the same or similar blank media.                                   g. We may elect to defend you against suits
                                        (16) "Electronic Data":                                                    arising from claims of owners of property. We
                                                                                                                   will do so at our expense.
                                            (a) For which duplicates or back-ups do
                                                not exist, will be valued at your cost                          h. We will pay for covered loss or damage within
                                                to research, replace or restore the                                30 days after we receive the sworn proof of
                                                "electronic data," but only if the                                 loss provided you have complied with all of
                                                "electronic data" is actually replaced                             the terms of this policy; and
                                                or restored.                                                         (1) We have reached agreement with you on
                                            (b) For which full duplicates or back-ups                                    the amount of loss; or
                                                exist, will be valued at your cost of                                (2) An appraisal award has been made.
                                                labor to copy the "electronic data"
                                                from such duplicates or back-ups, but                           i.   At our option, we may make a partial payment
                                                only if the "electronic data" is actually                            toward any claims, subject to the policy
                                                copied.                                                              provisions and our normal adjustment
                                                                                                                     process. To be considered for partial claim
                                            (c) For which partial duplicates or back-
                                                                                                                     payment, you must submit a partial sworn
                                                ups exist, will be valued at your cost                               proof of loss with supporting documentation.
                                                of labor to copy the partial "electronic                             Any applicable policy deductibles must be
                                                data" from such duplicates or back-                                  satisfied before any partial payments are
                                                ups, and your cost to research,                                      made.
                                                replace or restore the remaining
                                                "electronic data," but only if the                              j.   Pair, Sets or Parts
                                                "electronic data" is actually copied
                                                                                                                     1.   Pair or Set. In case of "loss" to any part of
                                                and replaced or restored.
                                                                                                                          a pair or set we may:
                                            (d) In the event that you are not able to
                                                                                                                          (a) Repair or replace any part to restore
                                                copy "electronic data" from back-ups,
10020004860249616481017




                                                or replace or restore, "electronic                                            the pair or set to its value before the
                                                data" will be valued at your cost of                                          "loss"; or
                                                labor up to the point in time that you                                    (b) Pay the difference between the value
                                                reach that determination.                                                     of the pair or set before and after the
                                        (17) The value of United States Government                                            "loss."
                                             Internal Revenue taxes and custom                                       2.   Parts. In case of "loss" to any part of
                                             duties and refundable state and local                                        Covered Property consisting of several
                                             taxes paid or fully determined on the                                        parts when complete, we will only pay for
                                             following property held for sale will not be                                 the value of the lost or damaged part.
                                             considered in determining the value of
                                             Covered Property:                                                  k.   Commodity Stock

                                            (a) Distilled spirits;                                                   We will determine the value of merchandise
                                                                                                                     and raw materials that are bought and sold at
                                            (b) Wines;                                                               an established market exchange. We will
                                            (c) Rectified products; or                                               determine the value at:

                                            (d) Beer.                                                                (1) The posted market price as of the time
                                                                                                                         and place of loss;
                                        (18) Lottery tickets at their initial cost to you
                                                                                                                     (2) Less discounts and expenses               you
                                             except for winning tickets at their
                                             redeemed value.                                                             otherwise would have had.



                          SB-146801-I                   Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 12 of 22
                          (Ed. 04-14)
                                                                                                                            SB-146801-I
                                                                                                                             (Ed. 04-14)


   5.   Loss Payment – Business Income and Extra                                    c.   We will reduce the amount of your:
        Expense
                                                                                         (1) Business Income loss, other than Extra
        a.    If the Declarations indicate that Business                                     Expense, to the extent you can resume
              Income and Extra Expense applies to                                            your "operations," in whole or in part, by
              Buildings or Business Personal Property, the                                   using damaged or undamaged property
              amount of Business Income loss will be                                         (including merchandise or "stock") at the
              determined based on:                                                           described premises or elsewhere; or
              (1) The Net Income of the business before                                  (2) Extra Expense loss to the extent you can
                  the direct physical loss or damage                                         return "operations" to normal and
                  occurred;                                                                  discontinue such Extra Expense.
              (2) The likely Net Income of the business if                          d. If you do not resume "operations," or do not
                  no physical loss or damage occurred, but                             resume "operations" as quickly as possible,
                  not including any likely increase in Net                             we will pay based on the length of time it
                  Income attributable to an increase in the                            would have taken to resume "operations" as
                  volume of business as a result if                                    quickly as possible.
                  favorable business conditions caused by
                                                                                    e.   We will pay for covered loss or damage within
                  the impact of the Covered Cause of Loss
                  on customers or on other businesses;                                   30 days after we receive your sworn proof of
                                                                                         loss provided you have complied with all of
              (3) The operating expenses, including payroll                              the terms of this policy; and
                  expenses,      necessary     to    resume
                                                                                         (1) We have reached agreement with you on
                  "operations" with the same quality of
                  service that existed just before the direct                                the amount of loss; or
                  physical loss or damage; and                                           (2) An appraisal award has been made.
              (4) Other relevant sources of information,                      6.    Vacancy
                  including:
                                                                                    a.   Description of Terms
                  (a) Your financial records and accounting
                      procedures;                                                        (1) As used in this Vacancy Condition, the
                                                                                             term building and the term vacant have
                  (b) Bills, invoices and other vouchers;                                    the meanings set forth in Paragraphs (a)
                      and                                                                    and (b) below:
                  (c) Deeds, liens or contracts.                                              (a) When this policy is issued to a
        b. The amount of Extra Expense will be                                                    tenant, and with respect to that
           determined based on:                                                                   tenant's interest in Covered Property,
                                                                                                  building means the unit or suite
              (1) All reasonable and necessary expenses                                           rented or leased to the tenant. Such
                  that exceed the normal operating                                                building is vacant when it does not
                  expenses that would have been incurred                                          contain enough business personal
                  by "operations" during the "period of                                           property to conduct customary
                  restoration" if no direct physical loss or                                      operations.
                  damage had occurred. We will deduct
                                                                                              (b) When this policy is issued to the
                  from the total of such expenses:
                                                                                                  owner or general lessee of a building,
                  (a) The salvage value that remains of                                           building means the entire building.
                      any property bought for temporary                                           Such building is vacant unless at
                      use during the "period of restoration,"                                     least 31% of its total square footage
                      once "operations" are resumed; and                                          is:
                  (b) Any Extra Expense that is paid for by                                         i.   Rented to a lessee or sub-lessee
                      other insurance, except for insurance                                              and used by the lessee or sub-
                      that is written subject to the same                                                lessee to conduct its customary
                      plan,    terms,      conditions   and                                              operations; and/or
                      provisions as this insurance; and
                                                                                                    ii. Used by the building owner to
              (2) All reasonable and necessary expenses                                                 conduct customary operations.
                  that reduce the Business Income loss that
                                                                                         (2) Buildings    under     construction   or
                  otherwise would have been incurred.
                                                                                             renovation are not considered vacant.


SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 13 of 22
(Ed. 04-14)
                                                                                                                                                     SB-146801-I
                                                                                                                                                      (Ed. 04-14)


                                  b. Vacancy Provisions                                                        The breach of any condition of this Coverage
                                                                                                               Form at any one or more premises will not affect
                                        If the building where loss or damage occurs                            coverage at any premises where, at the time of
                                        has been vacant for more than 60 consecutive                           loss or damage, the breach of condition does not
                                        days before that loss or damage occurs:                                exist.
                                        (1) We will not pay for any loss or damage                       3.    Insurance Under Two or More Coverages
                                            caused by any of the following even if
                                            they are Covered Causes of Loss:                                   If two or more of this policy's coverages apply to
                                                                                                               the same loss or damage, we will not pay more
                                            (a) Vandalism;
                                                                                                               than the actual amount of the loss or damage.
                                            (b) Sprinkler leakage, unless you have                       4.    Legal Action Against Us
                                                protected    the   system   against
                                                freezing;                                                      No one may bring a legal action against us under
                                                                                                               this Coverage Form unless:
                                            (c) Building glass breakage;
                                                                                                               a.   There has been full compliance with all of the
                                            (d) Water damage;
                                                                                                                    terms of this Coverage Form; and
                                            (e) Theft; or                                                      b. The action is brought within 2 years after the
                                            (f) Attempted theft.                                                  date on which the direct physical loss or
                                                                                                                  damage occurred.
                             With respect to Covered Causes of Loss other than
                             those listed in paragraphs (1)(a) through (1)(f) above,                     5.    Liberalization
                             we will reduce the amount we would otherwise pay for                              If, during your policy period, we adopt any revision
                             the loss or damage by 15%.                                                        that would broaden the coverage under this policy
                             7.   Recovered Property                                                           without additional premium the broadened
                                                                                                               coverage will immediately apply to this policy.
                                  If either you or we recover any property after loss                          The broadened coverage will also apply to the
                                  settlement, that party must give the other prompt                            renewal of this policy if such renewal was in
                                  notice. At your option, you may retain the property.                         process, or was mailed prior to the date we
                                  But then you must return to us the amount we paid                            adopted such revision.
                                  to you for the property. We will pay the recovery
                                  expenses and the expenses to repair the                                6.    No Benefit to Bailee
                                  recovered property, subject to the applicable Limit                          No person or organization, other than you, having
                                  of Insurance.                                                                custody of Covered Property will benefit from this
                             8.   Noncumulative Limit                                                          insurance.
10020004860249616481018




                                  No Limit of Insurance cumulates from policy                            7.    Other Insurance
                                  period to policy period.                                                     a.   You may have other insurance subject to the
                          F. COMMERCIAL PROPERTY CONDITIONS                                                         same plan, terms, conditions and provisions
                                                                                                                    as the insurance under this Coverage Form. If
                             1.   Concealment, Misrepresentation or Fraud                                           you do, we will pay our share of the covered
                                  This policy is void in any case of fraud by you as it                             loss or damage. Our share is the proportion
                                  relates to this policy at any time. It is also void if                            that the applicable Limit of Insurance under
                                  you or any other insured, at any time, intentionally                              this Coverage Form bears to the Limits of
                                  conceal or misrepresent a material fact                                           Insurance of all insurance covering on the
                                  concerning:                                                                       same basis.
                                  a.    This policy;                                                           b. If you have other insurance covering the same
                                                                                                                  loss or damage, other than that described in
                                  b. The Covered Property;                                                        Paragraph a. above, we will pay only for the
                                  c.    Your interest in the Covered Property; or                                 amount of covered loss or damage in excess
                                                                                                                  of the amount due from that other insurance,
                                  d. A claim under this policy.                                                   whether you can collect on it or not. But we
                                                                                                                  will not pay more than the applicable Limit of
                             2.   Control of Property
                                                                                                                  Insurance.
                                  Any act or neglect of any person other than you
                                                                                                         8.    Policy Period, Coverage Territory
                                  beyond your direction or control will not affect this
                                  insurance.                                                                   Under this Coverage Form:


                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 14 of 22
                          (Ed. 04-14)
                                                                                                                              SB-146801-I
                                                                                                                               (Ed. 04-14)


        a.    We cover loss or damage you sustain through                                 (2) Divide the Limit of Insurance of the
              acts committed or events occurring:                                             property by the figure determined in step
                                                                                              (1);
              (1) During the policy period shown in the
                  Declarations; and                                                       (3) Multiply the total amount of the covered
                                                                                              loss, before the application of any
              (2) Within the coverage territory; and
                                                                                              deductible, by the figure determined in
        b. The coverage territory is:                                                         step (2) above; and
              (1) The United States of America (including                                 (4) Subtract the deductible from the figure
                  its territories and possessions);                                           determined in step (3).
              (2) Puerto Rico; and                                                        We will pay the amount determined in step (4)
                                                                                          or the limit of insurance, whichever is less.
              (3) Canada
                                                                                          For the remainder, you will either have to rely
   9.   Transfer of Rights of Recovery Against Others                                     on other insurance or absorb the loss
        To Us                                                                             yourself.
        Applicable     to   the   Businessowners          Property                        Example No. 1 (Under Insurance):
        coverage:
                                                                                          When:
        If any person or organization to or for whom we
        make payment under this policy has rights to                                      The value of the property is          $250,000
        recover damages from another, those rights are                                    The coinsurance percent for
        transferred to us to the extent of our payment.                                   it is                                      90%
        That person or organization must do everything
        necessary to secure our rights and must do                                        The Limit of Insurance for
        nothing after loss to impair them. But you may                                    it is                                 $112,500
        waive your rights against another party in writing.                               The Deductible is                         $250
        a.    Prior to a loss to your Covered Property or                                 The amount of loss is                  $40,000
              Covered Income; or
                                                                                          Step (1): $250,000 x 90% = $225,000 (the
        b. After a loss to your Covered Property only if,                                 minimum amount of insurance to meet your
           at the time of loss, that party is one of the                                  Coinsurance requirements)
           following:
                                                                                          Step (2): $112,500/$225,000 = .50
              (1) Someone insured by this insurance;
                                                                                          Step (3): $40,000 x .50 = $20,000
              (2) A business firm:
                                                                                          Step (4): $20,000 - $250 = $19,750
                  (a) Owned or controlled by you; or
                                                                                          We will pay no more than $19,750. The
                  (b) That owns or controls you; or                                       remaining $20,250 is not covered.
              (3) Your tenant.                                                            Example No. 2 (Adequate Insurance):
              This will not restrict your insurance.                                      When:
   10. Coinsurance                                                                        The value of the property is          $250,000
        If a Coinsurance percentage is shown in the                                       The Coinsurance percentage
        Declarations, the following condition applies.                                    for it is                                  90%
        a.    We will not pay the full amount of any loss if                              The Limit of Insurance for
              the value of Covered Property at the time of
              loss multiplied by the Coinsurance percentage                               it is                                 $225,000
              shown for it in the Declarations is greater than                            The Deductible is                         $250
              the Limit of Insurance for the property                                     The amount of loss is                  $40,000
              Instead, we will determine the most we will                                 The minimum amount of insurance to meet
              pay using the following steps:                                              your Coinsurance requirement is $225,000
              (1) Multiply the value of Covered Property at                               ($250,000 x 90%).
                  the time of loss by the Coinsurance                                     Therefore, the Limit of Insurance in this
                  Percentage;                                                             Example is adequate and no penalty applies.


SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 15 of 22
(Ed. 04-14)
                                                                                                                                                       SB-146801-I
                                                                                                                                                        (Ed. 04-14)


                                        We will pay no more than $39,750 ($40,000                                       transferred to us and you will pay your
                                        amount of loss minus the deductible of $250).                                   remaining mortgage debt to us.
                                 b. Coinsurance does not apply to:                                            f.   If we cancel this policy we will give written
                                                                                                                   notice to the mortgageholder at least:
                                        (1) "Money" and "securities";
                                                                                                                   (1) 10 days before the effective date of
                                        (2) Additional Coverages;
                                                                                                                       cancellation if we cancel for your non-
                                        (3) Coverage Extensions; or                                                    payment of premium; or
                                        (4) Loss or damage in any one occurrence                                   (2) 30 days before the effective date of
                                            totaling less than $2,500.                                                 cancellation if we cancel for any other
                                                                                                                       reason.
                             11. Mortgageholders
                                                                                                              g. If we elect not to renew this policy, we will
                                 a.     The term, mortgageholder, includes trustee.                              give written notice to the mortgageholder at
                                 b. We will pay for covered loss of or damage to                                 least 10 days before the expiration date of this
                                    buildings     or    structures    to   each                                  policy.
                                    mortgageholder shown in the Declarations in                    G. PROPERTY DEFINITIONS
                                    their order of precedence, as interests may
                                    appear.                                                             1.    "Banking Premises" means the interior of that
                                                                                                              portion of any building which is occupied by a
                                 c.     The mortgageholder has the right to receive                           banking institution or similar safe depository.
                                        loss payment even if the mortgageholder has
                                        started foreclosure or similar action on the                    2.    "Breakdown"
                                        building or structure.                                                a.   Means:
                                 d. If we deny your claim because of your acts or                                  (1) Failure of pressure or vacuum equipment;
                                    because you have failed to comply with the
                                    terms of this Coverage Form, the                                               (2) Mechanical failure, including rupture or
                                    mortgageholder will still have the right to                                        bursting caused by centrifugal force; or
                                    receive loss payment if the mortgageholder:
                                                                                                                   (3) Electrical failure including arcing;
                                        (1) Pays any premium due under this
                                            Coverage Form at our request if you have                               That causes physical damage to "covered
                                            failed to do so;                                                       equipment" and necessitates its repair or
                                                                                                                   replacement; and
                                        (2) Submits a signed, sworn proof of loss
                                                                                                              b. Does not mean:
                                            within 60 days after receiving notice from
                                            us of your failure to do so; and                                       (1) Malfunction, including but not limited to
10020004860249616481019




                                        (3) Has notified us of any change in                                           adjustment,     alignment,    calibration,
                                            ownership or occupancy or substantial                                      cleaning or modification;
                                            change in risk known        to   the                                   (2) Leakage at any valve, fitting, shaft seal,
                                            mortgageholder.                                                            gland packing, joint or connection;
                                        All of the terms of this Coverage Form will                                (3) Damage to any vacuum tube, gas tube, or
                                        then apply directly to the mortgageholder.                                     brush;
                                 e.     If we pay the mortgageholder for any loss or                               (4) Damage to any structure or foundation
                                        damage and deny payment to you because of                                      supporting the "covered equipment" or
                                        your acts or because you have failed to                                        any of its parts;
                                        comply with the terms of this Coverage Form:
                                                                                                                   (5) The functioning of any safety or protective
                                        (1) The mortgageholder's rights under the                                      device; or
                                            mortgage will be transferred to us to the
                                            extent of the amount we pay; and                                       (6) The cracking of any part on any internal
                                                                                                                       combustion gas turbine exposed to the
                                        (2) The mortgageholder's rights to recover                                     products of combustion.
                                            the full amount of the mortgageholder's
                                            claim will not be impaired.                                 3.    "Communication Supply Services"

                                            At our option, we may pay to the                                  a.   Means property supplying communication
                                            mortgageholder the whole principal on the                              services,   including    telephone, radio,
                                            mortgage plus any accrued interest. In                                 microwave or television services to the
                                            this event, your mortgage and note will be                             described premises, such as:

                          SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 16 of 22
                          (Ed. 04-14)
                                                                                                                                   SB-146801-I
                                                                                                                                    (Ed. 04-14)


              (1) Communication         transmission     lines,                       b. Apparatus;
                  including fiber optic transmission lines;
                                                                                      used solely for research, diagnostic, medical,
              (2) Coaxial cables; and                                                 surgical, therapeutic, dental or pathological
                                                                                      purposes.
              (3) Microwave radio relays, except satellites
                  and;                                                          6.    "Electronic Data"
        b. Does not mean overhead transmission lines.                                 a.   Means information reduced to an electronic
                                                                                           format for processing with and storage in
   4.   "Covered Equipment"
                                                                                           "electronic data processing equipment,"
        a.    Means the following types of equipment:                                      software and programming records and
                                                                                           instructions used for "electronic data
              (1) Equipment designed and built to operate                                  processing equipment."
                  under internal pressure or vacuum other
                  than weight of contents;                                            b. Any reference to your "electronic data" means
                                                                                         "electronic data" owned or licensed by you
              (2) Electrical or mechanical equipment that is                             and stored on your "electronic data
                  used in the generation, transmission or                                processing equipment."
                  utilization of energy;
                                                                                      c.   Does not         mean      "valuable   papers   and
              (3) Refrigeration or Air Conditioning systems;                               records."
              (4) Fiber optic cable; and                                        7.    "Electronic Media and Data"
              (5) Hoists and cranes;                                                  a.   Means physical media on which "electronic
        b. Does not mean any                                                               data" is stored, and the "electronic data"
                                                                                           stored thereon, including without limitation,
              (1) "Electronic data processing equipment";                                  hard or floppy disks, CD-ROMS, tapes,
              (2) "Electronic media and data" or "electronic                               drives, cells, data processing devices or any
                  data";                                                                   other repositories used with electronically
                                                                                           controlled equipment.
              (3) Part of pressure or vacuum equipment
                  that is not under internal pressure of its                          b. Any reference to your "electronic media and
                  contents or internal vacuum;                                           data" means "electronic media and data"
                                                                                         owned by you and stored on your "electronic
              (4) Insulating or refractory material;                                     data processing equipment."
              (5) Pressure vessels and piping that are                                c.   "Electronic media and data" does not mean
                  buried below ground and require the                                      any "valuable papers & records."
                  excavation of materials to inspect,
                  remove, repair, or replace;                                   8.    "Electronic Data Processing Equipment"

              (6) Structure,     foundation, cabinet    or                            a.   Means any of the following equipment:
                  compartment supporting or containing the                                 (1) Computers, facsimile machines, word
                  "covered equipment" or part of the                                           processors, multi-functional telephones
                  "covered equipment" including pen-stock,                                     and computer servers, and
                  draft tube or well casing;
                                                                                           (2) Any component parts and peripherals of
              (7) Vehicle, aircraft, self-propelled equipment                                  such equipment, including related surge
                  or floating vessel, including any                                            protection devices.
                  equipment mounted on or used solely
                  with any vehicle, aircraft, self-propelled                               (3) Laptops and personal digital assistants.
                  equipment or floating vessel;                                            (4) "Diagnostic Equipment"
              (8) Elevator or escalator, but not excluding                            b. "Electronic data processing equipment" does
                  any electrical machine or apparatus                                    not mean equipment used to operate
                  mounted on or used with this equipment;                                production type of:
                  or
                                                                                           (1) Machinery; or
              (9) Equipment or any part of such equipment
                  manufactured by you for sale.                                            (2) Equipment.
   5.   "Diagnostic Equipment" means any:                                             c.   Any reference to your "electronic data
                                                                                           processing equipment" means "electronic
        a.    Equipment; or                                                                data processing equipment" used in your

SB-146801-I                   Includes copyrighted material of Insurance Services Office, Inc., with its permission               Page 17 of 22
(Ed. 04-14)
                                                                                                                                                      SB-146801-I
                                                                                                                                                       (Ed. 04-14)


                                        "operations" and controlled and operated by                            b. Does not mean any glass that is a part of a
                                        you, and includes any "electronic data                                    building or structure.
                                        processing equipment" controlled or operated
                                                                                                         12. "Flood" means a general and temporary condition
                                        by a third party on your behalf.
                                                                                                             of partial or complete inundation of normally dry
                             9.   "Employee(s)" means:                                                       land areas, whether caused by natural
                                                                                                             occurrences, acts or omissions of man or any
                                  a.    Any natural person:                                                  other cause or combination of causes.
                                        (1) While in your service (and for 30 days
                                                                                                               All flooding in a continuous or protracted event will
                                            after termination of service); and                                 constitute a single "flood."
                                        (2) Whom you compensate directly by salary,                      13. "Forgery" means the signing of the name of
                                            wages or commissions; and                                        another person or organization with intent to
                                        (3) Whom you have the right to direct and                            deceive. "Forgery" does not mean a signature
                                            control while performing services for you.                       which consists in whole or in part of one's own
                                                                                                             name signed with or without authority, in any
                                  b. Any natural person employed by an                                       capacity for any purpose.
                                     employment contractor while that person is
                                     subject to your direction and control and                           14. "Interior of any building or structure" as used in
                                     performing services for you excluding,                                  this policy means all portions of the structure that
                                     however, any such person while having care                              are within the exterior skin of the structure's walls
                                     and custody of property outside the premises.                           and roof, including, but not limited to lathe, sand
                                                                                                             paper, framing, wallboard and tarpaper.
                                  c.    Your directors or trustees while acting as a
                                        member of any of your elected or appointed                       15. "Maintenance Fees" means the regular payment
                                        committees to perform on your behalf specific,                       made to you by unit-owners and used to service
                                        as distinguished from general, directorial acts.                     the common property.
                                  But "employee" does not mean any agent, broker,                        16. "Manager" means a person serving in a
                                  factor,  commission     merchant,    consignee,                            directorial capacity for a limited liability company.
                                  independent contractor or representative of the                        17. "Member" means an owner of a limited liability
                                  same general character.                                                    company represented by its membership interest,
                             10. "Employee Dishonesty" means only dishonest                                  who also may serve as a "manager."
                                 acts, committed by an "employee," whether                               18. "Money" means currency and coins in current
                                 identified or not, acting alone or in collusion with                        use, bank notes, travelers checks, register checks
                                 other persons, except you, a partner, a "member"                            and money orders held for sale to the public.
                                 or a "manager," including the "theft" of Personal
                                 Property of Others in your care custody or control                      19. "Operations" means the type of your business
10020004860249616481020




                                 by an "employee," with the manifest intent to:                              activities occurring at the described premises and
                                                                                                             tenantability of the described premises.
                                  a.    Cause you, your customers or clients to
                                        sustain loss; and also                                           20. "Period of restoration" means the period of time
                                                                                                             that:
                                  b. Obtain financial benefit (other than salaries,
                                     commissions, fees, bonuses, promotions,                                   a.   Begins with the date of direct physical loss or
                                     awards, profit sharing, pensions or other                                      damage caused by or resulting from any
                                     employee benefits earned in the normal                                         Covered Cause of Loss at the described
                                     course of employment) for:                                                     premises; and
                                        (1) The "employee"; or                                                 b. Ends on the earlier of:
                                        (2) Any person or organization intended by                                  (1) The date when the property at the
                                            the "employee" to receive that benefit.                                     described premises should be repaired,
                                                                                                                        rebuilt or replaced with reasonable speed
                             11. "Fine Arts"
                                                                                                                        and similar quality; or
                                  a.    Means       paintings,      etchings,    pictures,                          (2) The date when business is resumed at a
                                        tapestries, art glass windows, valuable rugs,                                   new permanent location.
                                        statuary, marbles, bronzes, antique furniture,
                                        rare books, antique silver, porcelains, rare                                "Period of restoration" does not include any
                                        glass, bric-a-brac, and similar property with                               increased period required due to the
                                        historical value, or artistic merit; and                                    enforcement of any law that:


                          SB-146801-I                  Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 18 of 22
                          (Ed. 04-14)
                                                                                                                                 SB-146801-I
                                                                                                                                  (Ed. 04-14)


                  (a) Regulates the construction, use or                                b. Includes "covered equipment" that is used
                      repair, or requires the tearing down of                              solely with or forms an integral part of the:
                      any property; or
                                                                                             (1) Production;
                  (b) Regulates the prevention, control,
                                                                                             (2) Process; or
                      repair, clean-up or restoration of
                      environmental damage.                                                  (3) Apparatus.
              The expiration date of this policy will not cut                     25. "Rental Value" means Business Income that
              short the "period of restoration."                                      consist of:
   21. "Pollutants" means any solid, liquid, gaseous or                                 a.   Net income (Net Profit or Loss before income
       thermal irritant or contaminant, including smoke,                                     taxes) that would have been earned or
       vapor, soot, fumes, acids, alkalis, chemicals,                                        incurred as rental income from tenant
       waste, and any unhealthful or hazardous building                                      occupancy of the premises described in the
       materials (including but not limited to asbestos                                      Declarations as furnished and equipped by
       and lead products or materials containing lead).                                      you, including the fair rental value of any
       Waste includes materials to be recycled,                                              portion of the described premises which is
       reconditioned or reclaimed.                                                           occupied by you; and
   22. "Power Generating Equipment"                                                     b. Continuing normal operating expenses
       a.     Means the following types of equipment or                                    incurred in connection with that premises,
              apparatus:                                                                   including:

              (1) Pressure;                                                                  (1) Payroll; and

              (2) Mechanical; or                                                             (2) The amount of charges which are the
                                                                                                 legal obligation of the tenant(s) but would
              (3) Electrical;                                                                    otherwise be your obligations.
              Used in or associated with the generation of                        26. "Securities" means negotiable and nonnegotiable
              electrical power; and                                                   instruments or contracts representing either
                                                                                      "money" or other property and includes:
       b. Does not mean such equipment that is used
          solely to generate emergency power that is                                    a.   Tokens, tickets except lottery tickets, revenue
          less than or equal to 1000KW                                                       and other non-postage stamps whether or not
                                                                                             in current use; and
   23. "Power Supply Services"
                                                                                        b. Evidences of debt issued in connection with
       a.     Means the following types of property                                        credit or charge cards, which are not of your
              supplying electricity, steam or gas to the                                   own issue;
              described premises:
                                                                                        but does not include "money." Lottery tickets held
              (1) Utility generating plants;
                                                                                        for sale are not securities.
              (2) Switching stations;                                             27. "Specified causes of loss" means the following:
              (3) Substations;
                                                                                        Fire; lightning; explosion; windstorm or hail;
              (4) Transformers; and                                                     smoke; aircraft or vehicles; riot or civil commotion;
                                                                                        vandalism; leakage from fire extinguishing
              (5) Transmission Lines; and                                               equipment; sinkhole collapse; volcanic action;
       b. Does not mean overhead transmission lines.                                    falling objects; weight of snow, ice or sleet; water
                                                                                        damage.
   24. "Production Equipment"
                                                                                        a.   Sinkhole collapse means the sudden sinking
       a.     Means any:                                                                     or collapse of land into underground empty
              (1) Production machinery; or                                                   spaces created by the action of water on
                                                                                             limestone or dolomite. This cause of loss
              (2) Process machinery that                  processes,                         does not include:
                  shapes, forms or grinds:
                                                                                             (1) The cost of filling sinkholes; or
                  i.   Raw materials;
                                                                                             (2) Sinking or collapse of land into man-made
                  ii. Materials in process; or                                                   underground cavities.
                  iii. Finished products; and                                           b. Falling objects does not include loss of or
                                                                                           damage to:

SB-146801-I                     Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 19 of 22
(Ed. 04-14)
                                                                                                                                                    SB-146801-I
                                                                                                                                                     (Ed. 04-14)


                                        (1) Personal Property in the open; or                           30. "Theft" means any act of stealing.
                                        (2) The interior of a building or structure, or                 31. "Vacant" means the following
                                            property inside a building or structure,
                                                                                                              a.   When this policy is issued to a tenant, and
                                            unless the roof or an outside wall of the
                                            building or structure is first damaged by a                            with respect to that tenant's interest in
                                            falling object.                                                        Covered Property, building means the unit or
                                                                                                                   suite rented or leased to the tenant. Such
                                 c.     Water damage means:                                                        building is vacant when it does not contain
                                                                                                                   enough business personal property to conduct
                                        (1) Accidental discharge or leakage of water
                                                                                                                   customary operation.
                                            or steam as the direct result of the
                                            breaking apart or cracking of any part of a                       b. When this policy is issued to the owner or
                                            system or appliance (other than a sump                               general lessee of a building, building means
                                            system including its related equipment                               the entire building. Such building is vacant
                                            and parts) containing water or steam; and                            unless at least 31% of its total square footage
                                                                                                                 is:
                                        (2) Accidental discharge or leakage of water
                                            or waterborne material as the direct result                            (1) Rented to a lessee or sub-lessee and
                                            of the breaking apart or cracking of a                                     used by the lessee or sub-lessee to
                                            water or sewer pipe that is located off the                                conduct its customary operations; and/or
                                            described premises and is part of a
                                                                                                                   (2) Used by the building owner to conduct
                                            municipal potable water supply system or
                                            municipal sanitary sewer system, if the                                    customary operations.
                                            breakage or cracking is caused by wear                      32. "Valuable papers and records" means inscribed,
                                            and tear.                                                       printed or written:
                                        But water damage does not include loss or                             a.   Documents;
                                        damage otherwise excluded under the terms
                                        of the Water Exclusion. Therefore, for                                b. Manuscripts; and
                                        example, there is no coverage in the situation                        c.   Records;
                                        in which discharge or leakage of water results
                                        from the breaking apart or cracking of a pipe                         Including abstracts, books, deeds, drawings, films,
                                        which was caused by or related to weather-                            maps or mortgages.
                                        induced flooding, even if wear and tear                               But "valuable papers and records" does not mean:
                                        contributed to the breakage or cracking. As
                                        another example, and also in accordance with                          a.   "Money" or securities";
                                        the terms of the Water Exclusion, there is no
                                                                                                              b. "Electronic data";
                                        coverage for loss or damage caused by or
10020004860249616481021




                                        related to weather-induced flooding which                             c.   "Electronic media and data";
                                        follows or is exacerbated by pipe breakage or
                                        cracking attributable to wear and tear.                         33. "Water Supply Services" means the following
                                                                                                            types of property supplying water to the described
                                        To the extent that accidental discharge or                          premises:
                                        leakage of water falls within the criteria set
                                        forth in c.(1) or c.(2) of this definition of                         a.   Pumping stations; and
                                        "specified causes of loss," such water is not                         b. Water mains.
                                        subject to the provisions of the Water
                                        Exclusion which preclude coverage for                      H. MALICIOUS CODE, SYSTEM PENETRATION AND
                                        surface water or water under the ground                       DENIAL OF SERVICE DEFINITIONS:
                                        surface.                                                        1. "Denial of Service" means any failure or inability
                             28. "Stock" means merchandise held in storage or for                          of any person, user, customer, "electronic data
                                 sale, raw materials and in-process or finished                            processing equipment," computer system or
                                 goods, including supplies used in their packing or                        computer network to communicate with, gain
                                 shipping.                                                                 access to, or use, any "electronic data processing
                                                                                                           equipment," computer system, computer network,
                             29. "Suspension" means:                                                       "electronic media and data" or "electronic data"
                                 a.     The partial or complete cessation of your                          because an excessive volume of data, requests or
                                        business activities; or                                            communications is sent to, received by or
                                                                                                           processed by such "electronic data processing
                                 b. That a part or all of the described premises is                        equipment," computer system or computer
                                    rendered untenantable.                                                 network, and depletes the bandwidth, capacity or

                          SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission       Page 20 of 22
                          (Ed. 04-14)
                                                                                                                            SB-146801-I
                                                                                                                             (Ed. 04-14)


        computational resources thereof, including without                    5.    "Mass System Penetration" means any "system
        limitation, any business interruption caused by the                         penetration" that:
        foregoing.
                                                                                    a.   Exploits, or is designed to exploit, a
   2.   "Electronic Data Peril" means:                                                   vulnerability that is common to or present on
                                                                                         more than one "electronic data processing
        a.    Corruption, unauthorized use, distortion,                                  equipment," "electronic media and data,"
              deletion, damage, destruction or any other                                 "electronic data," electronic devices, media,
              harm to, or misappropriation or copying of,                                computer systems, equipment or computer
              "electronic data" or information;                                          networks; or
        b. Interruption, delay, disruption, suspension,                             b. Targets or exploits more than one "electronic
           loss of functionality of, inaccessibility to,                               data processing equipment," "electronic
           unauthorized access to or inability to use or                               media and data," "electronic data," electronic
           communicate        with,   "electronic    data                              device, media, computer system, equipment
           processing equipment," "electronic media and                                or computer network.
           data," "electronic data," computer resources,
           electronic    devices,    computer     system,                     6.    "System Penetration" means any access to or
           computer network or equipment; or                                        use of any "electronic data processing
                                                                                    equipment," "electronic media and data,"
        c.    Misappropriation, transfer or copying of any                          "electronic data," electronic device, computer
              property, "money," "securities" or "stock,"                           system, equipment or computer network intended
              including without limitation, the use of any                          to cause or result in, or that does cause or result
              computer to cause such misappropriation,                              in, any "electronic data peril," which is not directly
              transfer or copying;                                                  or indirectly enabled by "malicious code" and
   3.   "Malicious Code" means any data, computer                                   which is achieved by a person without the use or
        program, software, firmware or computer code                                assistance, directly or indirectly, of "malicious
        designed to cause or result in, or that does cause                          code."
        or result in (whether designed to do so or not), any                  7.    "Targeted Hacker Attack" means the corruption,
        "electronic data peril," including without limitation,                      distortion, damaging, deletion or destruction of
        computer viruses, worms or Trojan horses.                                   your "electronic data" resulting from "targeted
   4.   "Mass Attack Malware" means any "malicious                                  system penetration" or "targeted malware."
        code":                                                                8.    "Targeted Malware" means any "malicious code"
        a.    Capable of replicating or mutating;                                   that:
        b. Propagating, spreading or moving to other                                a.   Is intended by a hacker to specifically infect,
           "electronic data processing equipment,"                                       or be stored or reside on, only your "electronic
           "electronic media and data," "electronic data,"                               data processing equipment";
           electronic devices, media, computer systems,                             b. Is incapable of replicating, mutating,
           equipment or computer networks, including                                   propagating, spreading or moving to other
           without limitation, by attaching to applications,                           "electronic data processing equipment,"
           e-mails, e-mail attachments or otherwise;                                   "electronic media and data," "electronic data,"
        c.    Designed to exploit a vulnerability that is                              electronic devices, media, computer systems
              common to or present on more than one                                    or computer networks;
              "electronic data processing equipment,"                               c.   Does not infect or reside on any other
              "electronic media and data," "electronic data,"                            "electronic data processing equipment,"
              electronic devices, media, computer systems,                               "electronic media and data," "electronic data,"
              equipment or computer networks; or                                         computer system, electronic device, or
        d. That infects, is stored upon, exists within or                                computer network that is not yours; and
           resides on more than one "electronic data                                d. Exploits a vulnerability that is unique to, and
           processing equipment," "electronic media and                                present on, only your "electronic data
           data," "electronic data," electronic device,                                processing equipment," and such vulnerability
           media, computer system, equipment or                                        is not common to or present on any other
           computer network.                                                           "electronic data processing equipment,"
                                                                                       computer,    electronic     device,    medium,
                                                                                       computer system, equipment or computer
                                                                                       network.



SB-146801-I                 Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 21 of 22
(Ed. 04-14)
                                                                                                                                                 SB-146801-I
                                                                                                                                                  (Ed. 04-14)


                             9.   "Targeted System Penetration" means "system                                vulnerability is not common to or present on any
                                  penetration" that is designed to target and exploit,                       other "electronic data processing equipment,"
                                  and that does target and exploit, a vulnerability                          computer, electronic device, medium, computer
                                  that is unique to, and present on, only your                               system, equipment or computer network.
                                  "electronic data processing equipment," and such
10020004860249616481022




                          SB-146801-I                Includes copyrighted material of Insurance Services Office, Inc., with its permission     Page 22 of 22
                          (Ed. 04-14)
                                                                                                                SB146802E
                                                                                                                 (Ed. 6-16)


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        BUSINESS INCOME AND EXTRA EXPENSE

This endorsement modifies insurance provided under the following:
     BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
The following coverage is added to your Businessowners Special Property Coverage Form under Paragraph A. Coverage.
Business Income and Extra Expense
Business Income and Extra Expense is provided at the premises described in the Declarations when the Declarations
show that you have coverage for Business Income and Extra Expense.
1.   Business Income
     a.   Business Income means:
          (1) Net Income (Net Profit or Loss before Income taxes) that would have been earned or incurred, including:
              (a) "Rental Value"; and
              (b) "Maintenance Fees," if you are a condominium association; and
          (2) Continuing normal operating expenses incurred, including payroll, subject to 90 day limitation if indicated on
              the Declaration page.
     b. We will pay for the actual loss of Business Income you sustain due to the necessary "suspension" of your
        "operations" during the "period of restoration." The "suspension" must be caused by direct physical loss of or
        damage to property at the described premises. The loss or damage must be caused by or result from a Covered
        Cause of Loss. With respect to loss of or damage to personal property in the open or personal property in a
        vehicle, the described premises include the area within 1,000 feet of the site at which the described premises are
        located.
     c.   Your loss of Business Income is covered up to 30 consecutive days when caused as a direct result of damage, by
          a Covered Cause of Loss, to property adjacent to your premises.
     d. With respect to the requirements set forth in Paragraph b. above, if you rent, lease or occupy only part of the site
        at which the described premises are located, the described premises means:
          (1) The portion of the building which you rent, lease or occupy; and
          (2) Any area within the building or on the site at which the described premises are located, if that area services,
              or is used to gain access to, the described premises.
     e.   Property in Transit
          (1) We will pay for the actual loss of Business Income you sustain and necessary Extra Expense you incur during
              the "period of restoration" due to direct physical loss of or damage to:
              (a) Your business personal property; or
              (b) Personal property of others in your care, custody or control;
              while such property in the due course of transit.
              If caused by such loss or damage to property in the due course of transit, we will also pay for the actual loss
              of Business Income you sustain during the additional period of coverage provided under the Extended
              Business Income Additional Coverage.
          (2) Insurance under this Additional Coverage applies only if the loss or damage to the property in transit is
              caused by a Covered Cause of Loss. Insurance under this Additional Coverage does not apply to any loss of
              Business Income or Extra Expense due to loss of or damage to:



SB146802E (Ed. 6-16)
Page 1 of 3


                                                Copyright, CNA All Rights Reserved.
                                                                                                                                             SB146802E
                                                                                                                                              (Ed. 6-16)


                                        (a) Vehicles or self propelled machines (including motor vehicles, trailers, aircraft, watercraft and similar
                                            conveyances) unless such vehicles are themselves in the due course of transit in or on another
                                            transporting conveyance;
                                        (b) Property while waterborne, except in regular ferry operations in the course being moved by other means
                                            of transportation;
                                        (c) Property shipped by mail;
                                        (d) Contraband, or property in the course of illegal transportation or trade;
                                        (e) Import shipments that have not been unloaded from any importing aircraft or watercraft, or that are under
                                            the protection of marine insurance;
                                        (f) Export shipments once loaded on board exporting aircraft or watercraft, or under the protection of marine
                                            insurance; or
                                        (g) Properly sold by you under conditional sale, trust agreement, installment payment or other deferred
                                            payment plan, after delivery to customers.
                                    (3) The most we will pay for loss under this Additional Coverage is $10,000 unless a different Limit of Insurance
                                        is shown in the Declarations for Property in Transit – Business Income and Extra Expense.
                          2.   Extra Expense
                               a.   Extra Expense means reasonable and necessary expenses you incur during the "period of restoration" that you
                                    would not have incurred if there had been no direct physical loss of or damage to property caused by or resulting
                                    from a Covered Cause of Loss.
                               b. We will pay Extra Expense (other than the expense to repair or replace property) to:
                                    (1) Avoid or minimize the "suspension" of business and to continue "operations" at the described premises or at
                                        replacement premises or temporary locations, including relocation expenses and costs to equip and operate
                                        the replacement premises or temporary locations; or
                                    (2) Minimize the "suspension" of business if you cannot continue "operations."
                               c.   We will also pay Extra Expense (including Expediting Expenses) to repair or replace the property, but only to the
                                    extent it reduces the amount of loss that otherwise would have been payable under Paragraph 1. Business
                                    Income above.
                          3.   Extended Business Income
10020004860249616481023




                               If the necessary "suspension" of your "operations" produces a Business Income loss payable under Paragraph 1.
                               Business Income above, we will also pay for the actual loss of Business Income you sustain during the period that:
                               a.   Begins on the date property is actually repaired, rebuilt or replaced and "operations are resumed; and
                               b. Ends on the earlier of:
                                    (1) The date you could restore your "operations" with reasonable speed, to the level which would generate the
                                        Business Income amount that would have existed if no direct physical loss or damage occurred; or
                                    (2) Sixty consecutive days after the date determined in paragraph a. above.
                                    However, this extended Business Income does not apply to loss of Business Income incurred as a result of
                                    unfavorable business conditions caused by the impact of the Covered Cause of loss in the area where the
                                    described premises are located.
                          4.   If the Declarations show for Business Income and Extra Expense:
                               a.   Actual loss sustained for 12 consecutive months, then we will pay for loss of Business Income and Extra Expense
                                    that occurs within 12 consecutive months following the date of direct physical loss or damage; or actual loss
                                    sustained for the number of months shown on the Declaration page; or
                               b. Subject to a. above, if a maximum dollar limit is shown on the Declarations page, then we will pay actual loss
                                  sustained up to a maximum dollar limit, for the loss of Business Income and Extra Expense.

                          SB146802E (Ed. 6-16)
                          Page 2 of 3


                                                                          Copyright, CNA All Rights Reserved.
                                                                                                               SB146802E
                                                                                                                (Ed. 6-16)


5.   "Electronic Data Processing Equipment" and "Electronic Media and Data"
     a.   "Electronic data processing equipment" and "electronic media and data" shall be considered covered property as
          referenced in this Coverage Part.
     b. We shall not be liable for any payment for the Extra Expense you incur, and loss of Business Income you sustain,
        during the first 12 hours following the start of a necessary "suspension" of your "operations" during the "period of
        restoration" that is caused by direct physical loss of or damage to "electronic data processing equipment" or
        "electronic data and media" at the described premises; or at the premises of a 3rd party vendor who is managing
        or controlling your "electronic data processing equipment" on your behalf, provided, however, if the Business
        Income And Extra Expense – 72 Hour Deductible endorsement is part of this policy, the 72 hour deductible stated
        in that endorsement shall apply with respect to this sub-paragraph 5.b. instead of the 12 hour deductible set forth
        above.




All other terms and conditions of the Policy remain unchanged.




SB146802E (Ed. 6-16)
Page 3 of 3


                                              Copyright, CNA All Rights Reserved.
                                                                                                                                      SB-146803-A
                                                                                                                                        (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                    SEASONAL INCREASE
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners                   shown in the Declarations to provide for seasonal
                          Special Property Coverage Form:                                          variations.

                              Subject to the Exclusions, Conditions and Limitations           2.   This increase will apply only if the Limit of
                              of this policy, you may extend this insurance as                     Insurance shown for Business Personal Property
                              indicated below.                                                     in the Declarations is at least 100% of your
                                                                                                   average monthly values during the lesser of:
                              Unless otherwise stated, payments made under the
                              following coverage will not increase the applicable                  a.   The 12 months immediately preceding the
                              Limits of Insurance.                                                      date of the loss or damage occurs; or

                              1.   The Limit of Insurance for Business Personal                    b. The period of time you have been in business
                                   Property shown in the Declarations will                            at the location where the loss or damage
                                   automatically increase by 25%, or the amount                       occurs, on the date the loss or damage
                                                                                                      occurs.
10020004860249616481024




                          SB-146803-A                                                                                                   Page 1 of 1
                          (Ed. 01/06)
                                                                                                            SB-146804-A
                                                                                                              (Ed. 01/06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                       ARSON & THEFT REWARD
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   a.   An arson conviction in connection with a
Special Property Coverage Form under Section A.5.                             covered fire or explosion loss; or
Additional Coverages.
                                                                         b. A "theft" conviction in connection with a
Unless otherwise stated, payments made under the                            covered "theft" loss.
following Additional Coverage is in addition to the
applicable Limits of Insurance.                                     2.   The most we will pay under this Additional
                                                                         Coverage in connection with a particular loss is
Arson and Theft Reward                                                   $5,000.
    1.   We will pay for reasonable expenses you incur for
         rewards that lead to:




SB-146804-A                                                                                                   Page 1 of 1
(Ed. 01/06)
                                                                                                                                              SB146805B
                                                                                                                                               (Ed. 6-16)


                                              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                                        CLAIM DATA EXPENSE
                          This endorsement modifies insurance provided under the following:
                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
                          The following coverage is added to your Businessowners Special Property Coverage under Section A.5. Additional
                          Coverages:
                          Unless otherwise stated, payments made under the following Additional Coverage is in addition to the applicable Limit of
                          Insurance.
                          Claim Data Expense
                              1.   We will pay the reasonable and necessary expenses you incur in preparing claim data when we require such data
                                   or we request you prepare income statements to show the extent of covered loss or damage. This includes the
                                   cost of taking inventories, making appraisals, preparing income statements, and preparing other documentation.
                              2.   Under this Additional Coverage, we will not pay for:
                                   a.   Any fees, costs or expenses incurred, directed or billed by or payable to:
                                        (1) attorneys, public adjusters, loss adjusters, loss consultants or their associates or subsidiaries; or
                                        (2) insurance brokers or agents, or their associates or subsidiaries, including related forensic accounting
                                            services, without our written consent prior to such expenses being incurred.
                                   b. Any costs incurred in connection with Paragraph E.2. Appraisal.
                              3.   The most we will pay for preparation of claim data under this Additional Coverage in any one occurrence is $5,000
                                   regardless of the number of premises involved.




                          All other terms and conditions of the Policy remain unchanged.
10020004860249616481025




                          SB146805B (Ed. 6-16)
                          Page 1 of 1


                                                                          Copyright, CNA All Rights Reserved.
                                                                                                              SB-146806-B
                                                                                                                (Ed. 01/08)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                 DEBRIS REMOVAL
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   b. Remove, restore or replace polluted land or
Special Property Coverage Form under Paragraph A.5.                         water.
Additional Coverages.
                                                                    3.   Except as provided in Paragraph 4. below,
Unless otherwise stated, payments made under the                         payment for Debris Removal is included within the
following Additional Coverage is in addition to the                      applicable Limit of Insurance shown in the
applicable Limit of Insurance.                                           Declarations. The most we will pay under this
                                                                         Additional Coverage is 25% of:
Debris Removal
                                                                         a.   The amount we pay for the direct physical
    1.   We will pay your expense to remove debris of                         loss or damage to Covered Property; plus
         Covered Property, other than outdoor trees,
         shrubs, plants and lawns as described in the                    b. The deductible in this Coverage           Form
         Outdoor Trees, Shrubs, Plants and Lawns                            applicable to that loss or damage.
         Coverage Extension, caused by or resulting from
                                                                    4.   When the debris removal expense exceeds the
         a Covered Cause of Loss that occurs during the
         policy period. The expenses will be paid only if                25% limitation in Paragraph 3. above or when the
         they are reported to us within 180 days of the date             sum of the debris removal expense and the
         of direct physical loss or damage                               amount we pay for the direct physical loss of or
                                                                         damage to Covered Property exceeds the
    2.   Debris Removal does not apply to costs to:                      applicable Limit of Insurance, we will pay up to an
                                                                         additional $25,000, or the limit shown in the
         a.   Extract "pollutants" from land or water; or                Declarations, for debris removal expense in any
                                                                         one occurrence, at each described premises.




SB-146806-B                                                                                                     Page 1 of 1
(Ed. 01/08)
                                                                                                                                           SB146807E
                                                                                                                                            (Ed. 6-16)



                                                                                EMPLOYEE DISHONESTY

                          This endorsement modifies insurance provided under the following:
                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
                          The following coverage is added to your Businessowners Special Property Coverage Form under Paragraph A.5.
                          Additional Coverages:
                          Unless otherwise stated, payments under the following Additional Coverage are in addition to the applicable Limit of
                          Insurance.
                          Employee Dishonesty
                              1.   We will pay for loss of or damage to Business Personal Property resulting directly from "employee dishonesty."
                                   We will pay for loss or damage you sustain through acts committed or events occurring during the Policy Period.
                                   Regardless of the number of years this insurance remains in force or the number of premiums paid, no Limit of
                                   Insurance cumulates from year to year or period to period.
                              2.   Paragraphs A.2.m., A.2.n., A.2.p., B.1.k., B.2.h., B.2.i., B.2.n. and B.2.o. do not apply to this Additional
                                   Coverage.
                              3.   We will not pay for loss resulting from the dishonest acts of any "employee" if coverage for that "employee" was
                                   either cancelled or excluded from any previous insurance of yours providing "employee dishonesty" coverage.
                              4.   This Additional Coverage is cancelled as to any "employee" immediately upon discovery by:
                                   a.   You; or
                                   b. Any of your partners, "members," "managers," officers, directors or trustees not in collusion with the
                                      "employee,"
                                   of any fraudulent dishonest act committed by that "employee" before or after being employed by you.
                              5.   We will pay for covered loss or damage only if discovered no later than one year from the end of the Policy
                                   Period.
                              6.   The most we will pay for loss under this Additional Coverage in any one occurrence is the limit shown on the
                                   Declarations regardless of the number of premises involved.
                              7.   With respect to this Additional Coverage, occurrence means all loss or damage caused by or involving the same
                                   "employee(s)" whether the result of a single act or series of acts.
10020004860249616481026




                              8.   If, during the period of any prior "Employee Dishonesty" insurance, you (or any predecessor in interest) sustained
                                   loss or damage that you could have recovered under that insurance, except that the time within which to discover
                                   loss or damage has expired, we will pay for it under this Additional Coverage, subject to the following:
                                   a.   This insurance became effective at the time of cancellation or termination of the prior insurance; and
                                   b. The loss or damage would have been covered by this insurance had it been in effect when the acts or events
                                      causing the loss or damage were committed or occurred.
                              9.   The insurance provide under paragraph 8. above is part of, not in addition to the Limit of Insurance described in
                                   Paragraph 6. above and is limited to the lesser of the amount recoverable under:
                                   a.   This Additional Coverage, as of its effective date; or
                                   b. The prior "Employee Dishonesty" insurance, had it remained in effect.
                              10. We will not pay for loss or damage under this endorsement until the amount of loss or damage in any one
                                  occurrence exceeds $250. We will then pay the amount of loss or damage in excess of the $250 up to the Limit of
                                  Insurance.




                          SB146807E (Ed. 6-16):
                          Page 1 of 2


                                                                          Copyright, CNA All Rights Reserved.
                                                                                                         SB146807E
                                                                                                          (Ed. 6-16)


    11. Under PROPERTY DEFINITIONS, and only for the purpose of the coverage provided by this Employee
        Dishonesty Additional Coverage, the definition of "employee" is deleted and replaced by the following:
        "Employee(s)" means:
        a.   Any natural person:
             (1) While in your service (and for 30 days after termination of service); and
             (2) Whom you compensate directly by salary, wages or commissions; and
             (3) Whom you have the right to direct and control while performing services for you.
        b. Any natural person employed by an employment contractor while that person is subject to your direction and
           control and performing services for you excluding, however, any such person while having custody of
           property outside the premises.
        c.   Any natural person, whether or not compensated, while performing services for you as a member or
             chairperson of any committee.
        d. Your natural person director or trustee while acting as a member of any of your elected or appointed
           committees to perform on your behalf specific, as distinguished from general, directorial acts.
        But "employee" does not mean any agent, broker, factor, commission merchant, consignee, independent
        contractor or representative of the same general character.




All other terms and conditions of the Policy remain unchanged.




SB146807E (Ed. 6-16):
Page 2 of 2


                                              Copyright, CNA All Rights Reserved.
                                                                                                                                       SB-146808-A
                                                                                                                                         (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                     EXPEDITING EXPENSES
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners                   replacement, at the premises sustaining loss or
                          Special Property Coverage Form under Paragraph A.5.                      damage. Expediting expenses include overtime
                          Additional Coverages.                                                    wages and the extra cost of express or other rapid
                                                                                                   means of transportation. Expediting expenses do
                          Unless otherwise stated, payments made under the                         not include expenses you incur for the temporary
                          following Additional Coverage is in addition to the                      rental of property or temporary replacement of
                          applicable Limits of Insurance.                                          damaged property.

                          Expediting Expenses                                                 2.   With respect to this Additional Coverages,
                                                                                                   "breakdown" to "covered equipment" will not be
                              1.   In the event of direct physical loss of or damage to            considered a Covered Cause of Loss, even if
                                   Covered Property caused by or resulting from a                  otherwise covered elsewhere in this Policy.
                                   Covered Cause of Loss, we will pay for the
                                   reasonable and necessary additional expenses               3.   The most we will pay under this Additional
                                   you incur to make temporary repairs, expedite                   Coverage in any one occurrence is $25,000,
                                   permanent repairs, or expedite permanent                        regardless of the number of premises involved.
10020004860249616481027




                          SB-146808-A                                                                                                    Page 1 of 1
                          (Ed. 01/06)
                                                                                                               SB-146809-C
                                                                                                                 (Ed. 07/09)


            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                      FINE ARTS
This endorsement modifies insurance provided under the following:

    BUSINESS OWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   c.   We will not pay for loss or damage cause by
Special Property Coverage Form under Paragraph A.5.                           or resulting from any repairing, restoration or
Additional Coverages.                                                         retouching process;

Unless otherwise stated, payments made under the                         d. We will not pay for loss or damage cause by
following Additional Coverage is in addition to the                         or resulting from faulty packing;
applicable Limits of Insurance.                                          e.   Paragraph B.1.b. Earth Movement;
Fine Arts                                                                f.   Paragraph B.1.c. Governmental Action;
    1.   When a Limit of Insurance is shown in the                       g. Paragraph B.1.d. Nuclear Hazard;
         Declarations for Building or Business Personal                  h. Paragraph B.1.f. War and Military Action;
         Property at any described premises, we will pay
         for direct physical loss of or damage to "fine arts"            i.   Paragraph B.1.g. (1), (2) and (4) Water;
         which are owned by:
                                                                         j.   Paragraph B.1.h. Neglect; and
         a.   You; or
                                                                         k.   Paragraph B.2.g. Frozen Plumbing
         b. Others and in your care, custody or control;
                                                                         No other exclusions in Paragraph B. Exclusions
         caused by or resulting from a Covered Cause of                  apply to this Additional Coverage. However, if any
         Loss, including while on exhibit, or in transit,                exclusions are added by endorsement to this
         anywhere within the Coverage Territory.                         policy, such exclusions will apply to this Additional
                                                                         Coverage.
    2.   The breakage limitation under Paragraph A.4.b.(2)
         does not apply to this Additional Coverage.                4.   The most we pay for loss or damage under this
                                                                         Additional Coverage in any one occurrence is
    3.   The following exclusions apply to this Additional               $25,000, or the amount shown in the Declarations
         Coverage:                                                       for "fine arts," whichever is greater.
         a.   We will not pay for loss or damage caused by          5.   This Additional Coverage does not apply to
              or resulting from wear and tear, any quality in            property:
              the property that causes it to damage or                   a. While in the custody of the United States
              destroy itself, gradual deterioration, insects,                 Postal Service;
              birds, rodents or other animals;
                                                                         b. After delivery to customers.
         b. We will not pay for loss or damage caused by
            or resulting from dampness or dryness of
            atmosphere, or changes in extremes of
            temperature;




SB-146809-C                                                                                                      Page 1 of 1
(Ed. 07/09)
                                                                                                                                     SB-146810-A
                                                                                                                                       (Ed. 01/06)


                                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        FIRE DEPARTMENT SERVICE CHARGE
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners              When the fire department is called to save or protect
                          Special Property Coverage Form under Paragraph A.5.                 Covered Property from a Covered Cause of loss, we
                          Additional Coverages.                                               will pay up to $25,000 for your liability for fire
                                                                                              department service charges:
                          Unless otherwise stated, payments made under this
                          following Additional Coverage is in addition to the                 1.   Assumed by contract or agreement prior to loss;
                          applicable Limit of Insurance.                                           or
                                                                                              2.   Required by local ordinance.
10020004860249616481028




                          SB-146810-A                                                                                                  Page 1 of 1
                          (Ed. 01/06)
                                                                                                           SB-146811-A
                                                                                                             (Ed. 01/06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         FIRE PROTECTIVE EQUIPMENT DISCHARGE
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   a.   Refill or recharge the system with the
Special Property Coverage Form under Paragraph A.5.                           extinguishing agents that were discharged;
Additional Coverages.                                                         and
Unless otherwise stated, payments made under the                         b. Replace or repair faulty valves or controls
following Additional Coverage is in addition to the                         which caused the discharge.
Applicable Limits of Insurance.
                                                                    2.   The most we will pay under this Additional
    1.   If   fire   protective   equipment  discharges                  Coverage in any one occurrence is $10,000,
         accidentally or to control a Covered Cause of                   regardless of the number of premises involved.
         Loss, we will pay your cost to:




SB-146811-A                                                                                                  Page 1 of 1
(Ed. 01/06)
                                                                                                                                          SB-146812-C
                                                                                                                                            (Ed. 04/10)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                  FORGERY AND ALTERATION
                          This endorsement modifies insurance provided under the following:

                               BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners           6.   If, during the period of any prior Forgery or Alteration
                          Special Property Coverage Form under Paragraph A.5.                   insurance, you (or any predecessor in interest)
                          Additional Coverages.                                                 sustained loss or damage that you could have
                                                                                                recovered under that insurance, except that the time
                          Unless otherwise stated, payment made under the                       within which to discover loss or damage has expired,
                          following Additional Coverage is in addition to the                   we will pay for it under this Additional Coverage
                          applicable Limits of Insurance.                                       provided:
                          Forgery and Alteration                                                a.   This insurance became effective at the time of
                          1.   We will pay for loss resulting directly from "forgery" or             cancellation or termination of the prior insurance;
                               alteration of, on, or in any check, draft, promissory                 and
                               note, bill of exchange, or similar written promise, order        b. The loss would have been covered by this
                               or direction to pay a sum certain money, made or                    insurance had it been in effect when the acts or
                               drawn by or drawn upon you, or made or drawn by one                 events causing the loss were committed or
                               acting as an agent or claiming to have been so made                 occurred.
                               or drawn.
                                                                                           7.   The insurance provided under Paragraph 6. above is
                               We will consider signatures that are produced or                 part of, and not in addition to the limit described in
                               reproduced electronically, mechanically or by facsimile          Paragraph 4. above and is limited to the lesser of the
                               the same as handwritten signatures.                              amount recoverable under:
                               We will pay for loss that you sustain through acts               a.   This Additional Coverage up to the applicable
                               committed or events occurring during the Policy                       Limit of Insurance under this Policy, as of its
                               Period. Regardless of the number of years this                        effective date; or
                               insurance remains in force or the number of premiums
                               paid, no Limit of Insurance cumulates from year to               b. The prior Forgery or Alteration insurance, had it
                               year or period to period.                                           remained in effect.
                          2.   We will not pay for loss resulting from any dishonest or    8.   If you are sued for refusing to pay any covered
                               criminal acts committed by your or any of your                   instrument described in Paragraph 1. above on the
10020004860249616481029




                               partners, "employees," "members," "managers,"                    basis that it has been forged or altered, and you have
                               officers, directors or trustees whether acting alone or          our written consent to defend against the suit, we will
                               in collusion with other persons.                                 pay any reasonable legal expenses that you incur and
                                                                                                pay in that defense. The amount we pay for these
                          3.   We will pay for covered loss discovered no later than            legal expenses will be part of and not in addition to the
                               one year from the end of the Policy Period.                      limit described in Paragraph 4. above.
                          4.   The most we will pay for loss under this Additional         9.   The following definition is added:
                               Coverage in any one occurrence is the limit shown on
                               the Declarations regardless of the number of premises            "Forgery" means the signing of the name of another
                               involved.                                                        person or organization with intent to deceive; it does
                                                                                                not mean a signature which consists in whole or in
                          5.   With respect to this Additional Coverage, occurrence             part of one's own name signed with or without
                               means all loss caused by any person, or in which that            authority, in any capacity for any purpose.
                               person is concerned or implicated, either resulting
                               from a single act or any number of such acts, whether       10. Paragraphs B.2.i., and B.2.n. do not apply to this
                               the loss involves one or more instruments.                      Additional Coverage.




                          SB-146812-C                                                                                                       Page 1 of 1
                          (Ed. 04/10)
                                                                                                              SB-146813-B
                                                                                                                (Ed. 01/08)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                      NEWLY ACQUIRED OR CONSTRUCTED PROPERTY
This endorsement modifies insurance provided under the following:

     BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners         2.   Business Personal Property
Special Property Coverage Form under Paragraph A.5.
                                                                    a.   When a Limit of Insurance is shown in the
Additional Coverages.
                                                                         Declarations for Business Personal Property at
Unless otherwise stated, payments made under the                         any described premises, we will pay for direct
following Additional Coverage is in addition to the                      physical loss of or damage to the following
applicable Limits of Insurance.                                          property caused by or resulting from a Covered
                                                                         Cause of Loss:
Newly Acquired or Constructed Property
                                                                         (1) Business Personal Property, including such
1.   Buildings
                                                                             property that you newly acquire, at a building
     a.   We will pay for direct physical loss of or damage                  you acquire by purchase or lease at any
          to the following property caused by or resulting                   premises, including those premises shown in
          from a Covered Cause of Loss:                                      the Declarations; and
          (1) Your:                                                      (2) Business Personal Property that you newly
                                                                             acquire at a described premises.
              (a) New buildings while being built on a
                  premises shown in the Declarations;               b. The most we will pay for loss of or damage to
                                                                       Business Personal Property under this Additional
              (b) New buildings while being built on newly             Coverage in any once occurrence is $250,000 at
                  acquired premises; and                               each premises.
                  (i) intended for similar use as a building   3.   Period of Coverage
                      described in the Declarations; or
                                                                    a.   With respect to insurance under this Additional
                  (ii) used as a warehouse                               Coverage, coverage will end when any of the
              (c) Materials, equipment, supplies and                     following first occurs:
                  temporary structures used in connection                (1) This policy expires;
                  with such buildings while they are being
                  built; or                                              (2) 180 days expire after you acquire the property
                                                                             or begin to construct the property;
          (2) Buildings you acquire by purchase or lease at
              any premises, including those premises                     (3) You report values to us; or
              shown in the Declarations.                                 (4) The property is more specifically insured.
     b. The most we will pay for loss of or damage to               b. We will charge you additional premium for values
        newly constructed buildings or newly acquired                  reported to us from the date construction begins or
        buildings under this Additional Coverage in any                you acquire the property.
        one occurrence is $1,000,000 at each premises.




SB-146813-B                                                                                                     Page 1 of 1
(Ed. 01/08)
                                                                                                                                            SB-146814-B
                                                                                                                                              (Ed. 03/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                         ORDINANCE OR LAW
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners                        (1) You were required to comply with before
                          Special Property Coverage Form under Section A.5.                                 the loss, even if the building was
                          Additional Coverages.                                                             undamaged; and
                          Unless otherwise stated, payments made under the                              (2) You failed to comply with; or
                          following Additional Coverage is in addition to the
                                                                                                   b. Costs associated with the enforcement of any
                          applicable Limits of Insurance.
                                                                                                      ordinance or law that requires any insured or
                              1.   In the event of damage by a Covered Cause of                       other to test for, monitor, clean up, remove,
                                   Loss to a building that is Covered Property, we will               contain, treat, detoxify or neutralize, or in any
                                   pay for:                                                           way respond to, or assess the effects of
                                                                                                      "pollutants."
                                   a.   Loss in value of the undamaged portion of the
                                        building as a consequence of enforcement of           4.   Paragraph B.1.a. does not apply to this Additional
                                        the minimum requirements of any ordinance                  Coverage.
                                        or law that requires the demolition of
                                                                                              5.   Subject to the limit described in Paragraph 6.
                                        undamaged parts of the same building;
                                                                                                   below:
                                   b. Demolition cost, meaning the cost to demolish
                                                                                                   a.   The insurance provided under this Additional
                                      and clear the site of undamaged parts of the
                                      same building as a consequence of                                 Coverage for loss in value to the undamaged
                                      enforcement of the minimum requirements of                        portion of the building is limited as follows:
                                      any ordinance or law that required demolition                     (1) If Replacement Cost Coverage applies
                                      of such undamaged property; and                                       and the building is repaired or replaced
                                   c.   The increased cost of construction, meaning                         on the same or another premises, we will
                                        the increased cost to repair, rebuild or                            not pay more than the lesser of:
                                        reconstruct the property as a consequence of                        (a) The amount you actually spend to
                                        enforcement of the minimum requirements of                              repair, rebuild or reconstruct the
                                        any ordinance or law. This increased cost of                            undamaged portion of the building; or
                                        construction coverage applies only if:
10020004860249616481030




                                                                                                            (b) The amount it would cost to restore
                                        (1) The building is insured for replacement                             the undamaged portion of the
                                            cost;                                                               building on the same premises and to
                                        (2) The building is repaired, rebuilt or                                the same height, floor area, style and
                                            reconstructed; and                                                  comparable quality of the original
                                                                                                                undamaged portion of the building; or
                                        (3) The repaired, rebuilt or reconstructed
                                                                                                        (2) If Replacement Cost Coverage applies
                                            building is intended for similar occupancy
                                            as the current building, unless otherwise                       and the building is not repaired or
                                            required by zoning or land use ordinance                        replaced, or if Replacement Cost
                                            or law.                                                         Coverage does not apply, we will not pay
                                                                                                            more than the actual cash value of the
                              2.   The ordinance or law referred to in this Additional                      undamaged portion of the building at the
                                   Coverage is an ordinance or law that:                                    time of loss.
                                   a.   Regulates the demolition, construction or                  b. We will not pay more for demolition costs than
                                        repair of buildings, or establishes zoning or                 the amount you actually spend to demolish
                                        land use requirements at the described                        and clear the site of the described premises.
                                        premises; and
                                                                                                   c.   The insurance provided under this Additional
                                   b. Is in force at the time of the loss.                              Coverage for increased cost of construction is
                                                                                                        limited as follows:
                              3.   We will not pay under this Additional Coverage for:
                                                                                                        (1) If the building is repaired or replaced at
                                   a.   Loss due to any ordinance or law that:                              the same premises, or if you elect to

                          SB-146814-B                                                                                                        Page 1 of 2
                          (Ed. 03/06)                                                                                                       (Version 1.0)
                                                                                                 SB-146814-B
                                                                                                   (Ed. 03/06)


                rebuild at another premises, the most we      a.   Paragraph 1.a. above in any one occurrence
                will pay is the increased cost of                  is the Building Limit at each described
                construction at the same premises; or              premises shown in the Declarations, if this
                                                                   coverage has been selected and is indicated
            (2) If the ordinance or law requires relocation
                                                                   on the Declarations.
                to another premises, the most we will pay
                is the increased cost of construction at      b. Paragraph 1.b. and 1.c. above in any one
                the new premises.                                occurrence is $25,000 or the limit shown in
                                                                 the Declarations, whichever is greater at each
   6.   The most we will pay for loss under this Additional      described premises.
        Coverage for the total of all coverages described
        in:




SB-146814-B                                                                                        Page 2 of 2
(Ed. 03/06)                                                                                       (Version 1.0)
                                                                                                                                         SB-146815-A
                                                                                                                                           (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                OUTDOOR TREES, SHRUBS, PLANTS AND LAWNS
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners                   of trees, shrubs or plants) and lawns located at the
                          Special Property Coverage Form under Section A.5.                        described premises caused by or resulting from a
                          Additional Coverages.                                                    Covered Cause of Loss.

                          Unless otherwise stated, payments made under the                    2.   The most we will pay for loss or damage under
                          following Additional Coverage is in addition to the                      this Additional Coverage in any one occurrence is
                          applicable Limits of Insurance.                                          $3,000 at each described premises.

                          Outdoor Trees, Shrubs, Plants and Lawns                             3.   Debris removal, because of covered loss or
                                                                                                   damage to outdoor trees, shrubs, plants and
                              1.   We will pay for direct physical loss of or damage               lawns, is included within the limits described in
                                   to outdoor trees, shrubs, plants (other than "stock"            Paragraph 2. above.
10020004860249616481031




                          SB-146815-A                                                                                                      Page 1 of 1
                          (Ed. 01/06)
                                                                                                               SB-146816-A
                                                                                                                 (Ed. 01/06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                              POLLUTANT CLEAN UP AND REMOVAL
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   c.   During the policy period.
Property Coverage Form under Paragraph A.5. Additional
                                                                    2.   The expenses will be paid only if they are reported
Coverages.
                                                                         to us in writing within 180 days of the date on
Unless otherwise stated, payments made under the                         which the "specified cause of loss" occurs.
following Additional Coverage is in addition to the
                                                                    3.   This Additional Coverage does not apply to costs
applicable Limits of Insurance.
                                                                         to test for, monitor or assess the existence,
Pollutant Clean Up and Removal                                           concentration or effects of "pollutants." But we will
                                                                         pay for testing which is performed in the course of
    1.   We will pay your necessary and reasonable                       extracting the "pollutants" from the land or water.
         expense to extract "pollutants" from land or water
         at the described premises if the discharge,                4.   The most we will pay under this Additional
         dispersal, seepage, migration, release or escape                Coverage is $25,000 for the sum of all covered
         of the "pollutants" is caused by or results from                expenses arising out of all Covered Causes of
         "specified causes of loss" that occurs:                         Loss occurring during each separate 12 month
                                                                         period of this policy beginning with the effective
         a.   On the described premises;                                 date of this policy. This amount applies regardless
         b. To Covered Property; and                                     of the number of premises involved.




SB-146816-A                                                                                                      Page 1 of 1
(Ed. 01/06)
                                                                                                                                      SB-146817-A
                                                                                                                                        (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                PRESERVATION OF PROPERTY
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners              2.   Coverage under this Additional Coverage will end
                          Special Property Coverage Form under Paragraph A.5.                      when any of the following first occurs:
                          Additional Coverages.
                                                                                                   a.   When the policy is amended to provide
                          Unless otherwise stated, payments made under the                              insurance at the new location;
                          following Additional Coverage is in addition to the
                                                                                                   b. The property is returned to the original
                          applicable Limits of Insurance.
                                                                                                      described premises;
                          Preservation of Property
                                                                                                   c.   90 days expire after the property is first
                              1.   If it is necessary to move Covered Property from                     moved; or
                                   the described premises to preserve it from loss or
                                                                                                   d. This policy expires.
                                   damage by a Covered Cause of Loss, we will pay
                                   for:                                                       3.   Payments under this Additional Coverage are
                                   a.   Any direct physical loss or damage to this                 subject to and not in addition to the applicable
                                        property:                                                  Limit of Insurance.

                                        (1) While it is being moved; or
                                        (2) Temporarily stored at another location
                                            only if the loss or damage occurs within
                                            90 days after the property is first moved;
                                            and
                                   b. The costs incurred to:
                                        (1) Remove such property from the described
                                            premises; and
                                        (2) Return such property to the described
                                            premises.
10020004860249616481032




                          SB-146817-A                                                                                                   Page 1 of 1
                          (Ed. 01/06)
                                                                                                             SB-146818-A
                                                                                                               (Ed. 01/06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                           TEMPORARY RELOCATION OF PROPERTY
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   premises is being renovated or remodeled, we will
Special Property Coverage Form under Paragraph A.5.                      pay for loss or damage to that stored property:
Additional Coverages.                                                    a.   Caused by or resulting from a Covered Cause
Unless otherwise stated, payments made under the                              of Loss;
following Additional Coverage is in addition to the                      b. Up to $50,000 at each temporary location;
applicable Limits of Insurance.                                             and
Temporary Relocation of Property                                         c.   During the storage period of up to 90
    1.   If Covered Property is removed from the described                    consecutive days but not beyond expiration of
         premises and stored temporarily at a location you                    this policy.
         own, lease or operate while the described                  2.   This Additional Coverage does not apply if the
                                                                         stored property is more specifically insured.




SB-146818-A                                                                                                    Page 1 of 1
(Ed. 01/06)
                                                                                                                                         SB-146819-A
                                                                                                                                           (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          WATER DAMAGE, OTHER LIQUIDS, SOLDER OR MOLTEN MATERIAL DAMAGE
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners                   system or appliance from which the water or other
                          Special Property Coverage Form under Paragraph A.5.                      substance escapes.
                          Additional Coverages.                                               2.   We will not pay the cost to repair any defect to a
                          Unless otherwise stated, payments made under the                         system or appliance from which the water, other
                          following Additional Coverage is in addition to the                      liquid, solder or molten material escapes. But we
                          applicable Limits of Insurance.                                          will pay the cost to repair or replace damaged
                                                                                                   parts of fire extinguishing equipment if the
                          Water Damage, Other Liquids, Solder or Molten                            damage:
                          Material Damage
                                                                                                   a.   Results in discharge of any substance from
                              1.   If loss or damage caused by or resulting from                        an automatic fire protection system; or
                                   covered water or other liquid, solder or molten
                                   material damage loss occurs, we will also pay the               b. Is directly caused by freezing.
                                   cost to tear out and replace any part of the               3.   Payments made under this Additional Coverage
                                   building or structure to repair damage to the                   are subject to and not in addition to the applicable
                                                                                                   Limit of Insurance.
10020004860249616481033




                          SB-146819-A                                                                                                      Page 1 of 1
                          (Ed. 01/06)
                                                                                                               SB-146820-C
                                                                                                                 (Ed. 06/11)



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                          ACCOUNTS RECEIVABLE
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   b. We will not pay for loss that requires an audit
Special Property Coverage Form under Paragraph A.6.                         of records or any inventory computation to
Coverage Extensions.                                                        prove its factual existence;
Unless otherwise stated, payments made under the                         c.   We will not pay for loss caused by or resulting
following Coverage Extension is subject to and not in                         from alteration, falsification, concealment or
addition to the applicable Limits of Insurance.                               destruction of records of accounts receivable
                                                                              done to conceal the wrongful giving, taking or
Accounts Receivable
                                                                              withholding of money, securities or other
    1.   When a Limit of Insurance is shown in the                            property. But this exclusion applies only to the
         Declarations for Building or Business Personal                       extent of wrongful giving, taking or
         Property at the described premises, you may                          withholding;
         extend that insurance to apply to loss, as                      d. Paragraph B.1.b. Earth Movement;
         described in Paragraph 2. below, due to direct
         physical loss of or damage to your records of                   e.   Paragraph B.1.c. Governmental Action;
         accounts receivable (including those on electronic
                                                                         f.   Paragraph B.1.d. Nuclear Hazard;
         data processing media) caused by or resulting
         from a Covered Cause of Loss. Credit card                       g. Paragraph B.1.f. War and Military Action;
         company media will be considered accounts
         receivable until delivered to the credit card                   h. Paragraph B.1.g. (1), (2), and (4) Water;
         company.                                                        i.   Paragraph B.1.h. Neglect; and
    2.   We will pay for:                                                j.   Paragraph B.2.i. False Pretense;
         a.   All amounts due from your customers that you               No other exclusions in Paragraph B. Exclusions
              were unable to collect;                                    apply to this Coverage Extension. However, if any
         b. Interest charges on any loan required to offset              exclusions are added by endorsement to this
            amounts you are unable to collect pending our                Policy, such exclusions will apply to this Coverage
            payment of these amounts;                                    Extension.

         c.   Collection expenses in excess of your normal          4.   The most we will pay under this Coverage
              collection expenses that are made necessary                Extension for loss of or damage to records of
              by the loss or damage; and                                 accounts receivable in any one occurrence while
                                                                         in transit or at a premises other than the described
         d. Other reasonable expenses that you incur to                  premises is $25,000.
            re-establish your records of accounts
            receivable.                                             5.   The most we will pay under this Coverage
                                                                         Extension for loss of or damage to records of
    3.   The following exclusions apply to this Coverage                 accounts receivable in any one occurrence at
         Extension:                                                      each described premises is $25,000 or the
         a.   We will not pay for loss caused by or resulting            amount shown in the Declarations for Accounts
              from bookkeeping, accounting or billing errors             Receivable, whichever is greater.
              or omissions;                                         6.   Payments made under this Coverage Extension
                                                                         are in addition to the applicable Limits of
                                                                         Insurance.




SB-146820-C                                                                                                       Page 1 of 1
(Ed. 06/11)
                                                                                                                                        SB-146821-A
                                                                                                                                          (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                  APPURTENANT BUILDINGS AND STRUCTURES
                          This endorsement modifies insurance provided under the following:

                               BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners              described premises, caused by or resulting from a
                          Special Property Coverage Form under Paragraph A.6.                 Covered Cause of Loss.
                          Coverage Extensions.                                          3.    Incidental appurtenant buildings or structures include:
                          Unless otherwise stated, payments made under the                    a.   Storage buildings;
                          following Coverage Extension is subject to and not in
                          addition to the applicable Limits of Insurance.                     b. Carports;
                          Appurtenant Buildings and Structures                                c.   Garages;
                          1.   When a Limit of Insurance is shown in the                      d. Pump houses; or
                               Declarations for Building at the described premises,           e.   Above ground tanks;
                               you may extend that insurance to apply to direct
                               physical loss of or damage to incidental appurtenant           Which have not been specifically described in the
                               buildings or structures, within 1,000 feet of that             Declarations.
                               described premises, caused by or resulting from a
                                                                                        4.    The most we will pay for loss or damage under this
                               Covered Cause of Loss.
                                                                                              Coverage Extension in any one occurrence for any
                          2.   When a Limit of Insurance is shown in the                      combination of loss of or damage to Building and
                               Declarations for Business Personal Property at the             Business Personal Property is $50,000, regardless of
                               described premises, you may extend that insurance to           the number of described premises involved.
                               apply to direct physical loss of or damage to Business
                                                                                        5.    Payments made under this Coverage Extension are in
                               Personal Property within incidental appurtenant
                                                                                              addition to the applicable Limits of Insurance.
                               buildings or structures within 1,000 feet of that
10020004860249616481034




                          SB-146821-A                                                                                                     Page 1 of 1
                          (Ed. 01/06)
                                                                                                                SB-146822-A
                                                                                                                  (Ed. 01/06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                 BUILDING GLASS
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   breakage and damage to glass by chemicals
Special Property Coverage Form under Paragraph A.6.                      accidentally or maliciously applied to glass. If a
Coverage Extensions.                                                     specific deductible has been selected for building
                                                                         glass as shown on the Declarations we will apply
Unless otherwise stated, payments made under the                         that deductible to any covered loss. If no
following Coverage Extension is subject to and not in                    deductible is selected for building glass, the policy
addition to the applicable Limits of Insurance.                          deductible will be applied to covered building
Building Glass                                                           glass losses.

    1.   If:                                                        3.   We will also pay for necessary expenses in
                                                                         connection with loss or damage covered in
         a.    You are the building owner; and                           Paragraphs 1. or 2. above, incurred by you to:
         b. A Limit of Insurance is shown in the                         a.   Put up temporary plates or board up
            Declarations for Building at the described                        openings;
            premises;
                                                                         b. Repair or replace encasing frames; and
         you may extend that insurance to apply to direct
         physical loss of or damage to all exterior and                  c.   Remove or replace obstructions.
         interior building glass caused by or resulting from        4.   The following exclusions apply to this Coverage
         a Covered Cause of Loss, including glass                        Extension:
         breakage and damage to glass by chemicals
         accidentally or maliciously applied to glass. If a              a.   We will not pay for loss or damage caused by
         specific deductible has been selected for building                   or resulting from:
         glass as shown on the Declarations we will apply                     (1) Wear and tear;
         that deductible to any covered loss. If no
         deductible is selected for building glass, the policy                (2) Hidden or latent defect;
         deductible will be applied to covered building                       (3) Corrosion; or
         glass losses.
                                                                              (4) Rust;
    2.   If:
                                                                         b. Paragraph B.1.b. Earth Movement;
         a.    You are a tenant;
                                                                         c.   Paragraph B.1.c. Governmental Action;
         b. A Limit of Insurance shown in the
            Declarations for Building or Business                        d. Paragraph B.1.d. Nuclear Hazard;
            Personal Property at the described premises;
                                                                         e.   Paragraph B.1.f. War and Military Action; and
            and
                                                                         f.   Paragraph B.1.g. Water.
         c.    You are contractually obligated to repair or
               replace building glass at the described                   No other exclusions in Paragraph B. Exclusions
               premises;                                                 apply to this Coverage Extension. However, if any
                                                                         exclusions are added by endorsement to this
         you may extend that insurance to apply to direct
                                                                         Policy, such exclusions will apply to this Coverage
         physical loss of or damage to all exterior and
                                                                         Extension.
         interior building glass caused by or resulting from
         a Covered Cause of Loss, including glass




SB-146822-A                                                                                                      Page 1 of 1
(Ed. 01/06)
                                                                                                                                          SB-146825-C
                                                                                                                                            (Ed. 06/11)



                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                 BUSINESS PERSONAL PROPERTY OFF PREMISES
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners              2.   This Coverage Extension does not apply to
                          Special Property Coverage Form under Paragraph A.6.                      property:
                          Coverage Extensions.
                                                                                                   a.   While in the custody of the United States
                          Unless otherwise stated, payments made under the                              Postal Service;
                          following Coverage Extension is subject to and not in
                                                                                                   b. Rented or leased to others;
                          addition to the applicable Limits of Insurance.
                          Business Personal Property Off Premises                                  c.   After delivery to customers;

                              1.                                                                   d. Temporarily at a premises for more than 60
                                   When a Limit of Insurance is shown in the
                                   Declarations for Business Personal Property at the                 consecutive days, except "money" and
                                   described premises, you may extend that                            "securities" at a "banking premises";
                                   insurance to apply to direct physical loss of or                e.   Otherwise covered under the Fine Arts
                                   damage to such property caused by or resulting                       Additional Coverage; or
                                   from a Covered Cause of Loss while:
                                                                                                   f.   Otherwise covered under        the    following
                                   a.   In the course of transit, more than 1,000 feet                  Coverage Extensions:
                                        from the described premises;
                                                                                                        (1) Accounts Receivable;
                                   b. Temporarily away        from    the   described
                                      premises and:                                                     (2) Electronic Data Processing;

                                        (1) At a premises you do not own, lease or                      (3) Personal Effects; or
                                            operate; or                                                 (4) Valuable Papers and Records.
                                        (2) At any fair, trade show or exhibition at a
                                            premises you do not own or regularly
                                            occupy.
10020004860249616481035




                          SB-146825-C                                                                                                       Page 1 of 1
                          (Ed. 06/11)
                                                                                                                SB-146826-B
                                                                                                                  (Ed. 01/08)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                              CIVIL AUTHORITY
This endorsement modifies insurance provided under the following:

    BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM
    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   prohibits access to the described premises. The
Special Property Coverage Form under Paragraph A.6.                      civil authority action must be due to direct physical
Coverage Extensions.                                                     loss of or damage to property at locations, other
                                                                         than described premises, caused by or resulting
Unless otherwise stated, payments made under the                         from a Covered Cause of Loss.
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.                     2.   The coverage for Business Income will begin 24
                                                                         hours after the time of that action and will apply for
Civil Authority                                                          a period of four consecutive weeks after coverage
                                                                         begins.
    1.   When the Declarations show that you have
         coverage for Business Income and Extra                     3.   The coverage for Extra Expense will begin
         Expense, you may extend that insurance to apply                 immediately after the time of that action and will
         to the actual loss of Business Income you sustain               end when your Business Income coverages ends
         and reasonable and necessary Extra Expense you                  for this Coverage Extension.
         incur caused by action of civil authority that




SB-146826-B                                                                                                       Page 1 of 1
(Ed. 01/08)
                                                                                                                                          SB-146827-F
                                                                                                                                           (Ed. 06/11)



                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                    ELECTRONIC DATA PROCESSING EQUIPMENT AND ELECTRONIC
                                                       MEDIA AND DATA
                                                    (EDP COVERAGE FORM)
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                              The following coverage is added to your                         5.   The following additional exclusions apply:
                              Businessowners Special Property Coverage Form
                              under Paragraph A.6. Coverage Extension:                             With respect to this Coverage Extension, we will
                                                                                                   not pay for loss or damage caused directly or
                              Electronic Data Processing                                           indirectly by any of the following. Such loss or
                                                                                                   damage is excluded regardless of any other cause
                              1.   When a Limit of Insurance is shown in the                       or event that contributes concurrently or in any
                                   Declarations for Electronic Data Processing at the              sequence to the loss:
                                   described premises, that insurance applies to:
                                                                                                   a.   Programming errors or omissions, or incorrect
                                   a.   Direct physical loss of or damage to your                       instructions to a machine, including without
                                        "electronic data processing equipment"                          limitation, incorrect instructions to "electronic
                                        caused by or resulting from a Covered Cause                     data processing equipment" from a user
                                        of Loss; and                                                    incorrectly operating with, or committing an
                                                                                                        error using an input device (including, without
                                   b. Direct physical loss of or damage to your                         limitation, a keyboard, mouse or touchpad)
                                      "electronic media and data" caused by or                          and corrupting, distorting, deleting, damaging
                                      resulting from a Covered Cause of Loss.                           or destroying "electronic data"; provided,
                                                                                                        however, that this exclusion shall not apply to
                              2.   Worldwide coverage is provided under this
                                                                                                        an otherwise covered mechanical breakdown
                                   Coverage Extension. The coverage territory as
                                                                                                        of "electronic data processing equipment"
                                   described in Paragraph F.8.b does not apply to
                                                                                                        under the Insuring Agreement set forth in
                                   this Coverage Extension.
                                                                                                        Paragraph 1.a. of this Coverage Extension.
                              3.   This Coverage Extension does not apply to:
                                                                                                   b. Unauthorized viewing, copying or use of
                                   a.   "Stock"; or                                                   "Electronic Media and Data" or "Electronic
10020004860249616481036




                                                                                                      Data" (or any proprietary or confidential
                                   b. Property that is leased or rented to others.                    information or intellectual property) by any
                                                                                                      person, even if such activity is characterized
                              4.   The following exclusions as described in Section                   as "theft."
                                   B., Exclusions, of the Businessowners Special
                                   Property Coverage Form do not apply to the                      c.   Errors or deficiency in design, installation,
                                   Insuring Agreement set forth in Paragraph 1.a. or                    maintenance, repair or modification of your
                                   1.b. of this Coverage Extension:                                     "electronic data processing equipment,"
                                                                                                        "electronic media and data" or "electronic
                                   a.   Paragraph 1.e.; and                                             data" or any "electronic data processing
                                                                                                        equipment," electronic devices, computer
                                   b. Paragraph 1.g.(3); and                                            system or network to which your "electronic
                                                                                                        data processing equipment" "electronic media
                                   c.   Paragraph 2.a.                                                  and data" or "electronic data" is connected or
                                                                                                        dependent; provided, however, that this
                                   The following exclusion as described in Section                      exclusion shall not apply to an otherwise
                                   B., Exclusions, of the Businessowners Special                        covered mechanical breakdown of "electronic
                                   Property Coverage Form does not apply to the                         data processing equipment" under the
                                   Insuring Agreement set forth in Paragraph 1.a. of                    Insuring Agreement set forth in Paragraph 1.a.
                                   this Coverage Extension: Paragraph 2.d.(6).                          of this Coverage Extension.




                          SB-146827-F                                                                                                       Page 1 of 2
                          (Ed. 06/11)
                                                                                                          SB-146827-F
                                                                                                           (Ed. 06/11)


        d. Unexplained or indeterminable failure,                    equipment" or "electronic media and data,"
           malfunction or slowdown of a "electronic data             coverage will end on the date and time that any of
           processing equipment" "electronic media and               the following first occurs:
           data" or "electronic data."
                                                                     a.   This policy expires;
   6.   The most we will pay under this Coverage
        Extension for all direct physical loss of or damage          b. 180 days after you acquire the "electronic
        to "electronic data processing equipment" and                   data processing equipment" or "electronic
        "electronic media and data" (combined) in any one               media and data"; or
        occurrence while in transit or at a premises other
        than the described premises is $25,000, or the               c.   You report values to us.
        limit shown in the Declarations.
                                                                9.   The most we will pay under this Coverage
   7.   The most we will pay under this Coverage                     Extension for all direct physical loss of or damage
        Extension for loss of or damage to "Electronic               to "electronic data processing equipment" and
        Media and Data" while stored at a separate                   "electronic media and data" (combined) at the
        premises from where your original "Electronic                described premises in any one occurrence is the
        Media and Data" are kept, in any one occurrence,             Limit of Insurance shown in the Declarations or
        is $25,000.                                                  $50,000, whichever is greater.

   8.   The most we will pay under this Coverage                10. A separate Blanket Limit of Insurance applies to
        Extension for all direct physical loss or damage to         "electronic data processing equipment" and
        "electronic data processing equipment" and                  "electronic media and data" at all scheduled
        "electronic media and data" (combined) you                  premises, if indicated in the declarations as
        acquire after the inception date of the policy in any       Blanket Electronic Data Processing
        one occurrence is $25,000.
                                                                11. Payments made under this Coverage Extension
        Provided, however, with respect to insurance                are in addition to the applicable Limits of
        coverage under this Coverage Extension on any               Insurance.
        such newly acquired "electronic data processing




SB-146827-F                                                                                                 Page 2 of 2
(Ed. 06/11)
                                                                                                                                                                    SB146828E
                                                                                                                                                                     (Ed. 04/14)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                           EQUIPMENT BREAKDOWN
                          This endorsement modifies insurance provided under the following:
                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
                          The following coverage is added to your Businessowners Special Property Coverage Form under Paragraph A.6.
                          Coverage Extensions.
                          Unless otherwise stated, payments made under the following Coverage Extension are subject to and not in addition to the
                          applicable Limits of Insurance.
                          Equipment Breakdown
                              1.   When a Limit of Insurance is shown in the Declarations for Equipment Breakdown, at the described premises, the
                                   limit applies to direct physical loss of or damage to Covered Property at the described premises caused by or
                                   resulting from a "breakdown" to "covered equipment."
                                   For the purposes of this coverage form, "covered equipment" includes, but is not limited to, the following:
                                   a.    "Diagnostic Equipment";
                                   b. "Power Generating Equipment";
                                   c.    "Production Equipment."
                                   With respect to otherwise covered Business Income and Extra Expense, "breakdown" to "covered equipment" will
                                   be considered a Covered Cause of Loss.
                                   If an initial "breakdown" causes other "breakdowns," all will be considered one "breakdown." All "breakdowns" that
                                   manifest themselves at the same time and are the result of the same cause will also be considered one
                                   "breakdown."
                              2.   Under this Coverage Extension, the following coverages also apply:
                                   a.    Expediting Expenses
                                         (1) In the event of direct physical loss of or damage to Covered Property caused by or resulting from a
                                             "breakdown" to "covered equipment," we will pay for the reasonable additional expenses you necessarily
                                             incur to make temporary repairs to, or expedite the permanent repair or replacement of, the lost or
10020004860249616481037




                                             damaged Covered Property.
                                         (2) Expediting expenses include overtime wages and the extra cost of express or other rapid means of
                                             transportation.
                                         (3) The most we will pay under this Coverage Extension for all Expediting Expenses arising out of any one
                                             "breakdown" is $25,000. This limit is part of and not in addition to the Limit of Insurance that applies to
                                             lost or damage Covered Property.
                                   b. "Pollutants"
                                         (1) In the event of direct physical loss of or damage to Covered Property caused by or resulting from a
                                             "breakdown" to "covered equipment," we will pay for the additional cost to repair or replace Covered
                                             Property because of contamination by "pollutants." This includes the additional expenses to clean up or
                                             dispose of such property. Additional costs mean those beyond what would have been required had no
                                             "pollutants" been involved.
                                         (2) The most we will pay under this Coverage Extension for loss or damage to Covered Property caused by
                                             contamination by "pollutants" arising out of any one "breakdown" is $25,000. This limit is subject to and
                                             not in addition to the Limit of Insurance that applies to lost or damaged Covered Property.




                          SB146828E (Ed. 04/14)
                          Page 1 of 3

                                        Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                                                                         SB146828E
                                                                                                                                          (Ed. 04/14)


        c.    Service Interruption
              When the Declarations show that you have coverage for Business Income and Extra Expense, you may
              extend that insurance to apply to loss caused by or resulting from a "breakdown" to equipment that is owned,
              operated or controlled by a local public or private utility or distributor that directly generates, transmits,
              distributes or provides the following utility services:
              (1) "Water Supply Services";
              (2) "Communication Supply Services"; or
              (3) "Power Supply Services."
        d. Data Restoration
              We will pay for your cost to research, replace and restore "electronic data" and "electronic media and data"
              that is lost as a result due to a "breakdown" to "Covered Equipment." The most we will pay for loss or
              expenses under this coverage is $100,000 or the limit shown in the Declarations for Equipment Breakdown
              Coverage at the described premises, whichever is less.
              The limit provided for the Data Restoration Coverage is a part of, and does not increase the Limit of
              Insurance for Equipment Breakdown Coverage.
   3.   We will not pay under this Coverage Extension for loss or damage caused by or resulting from any of the following
        tests:
        a.    A hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel; or
        b. An insulation breakdown test of any type of electrical equipment.
   4.   We will not pay under this Coverage Extension for loss or damage caused by or resulting from a change in:
        a.    Temperature; or
        b. Humidity;
        as a consequence of "breakdown" to "covered equipment."
   5.   The following limitations in Paragraph A.4. do not apply to this Coverage Extension:
        a.    Paragraph a.(2); and
        b. Paragraph a.(3).
   6.   The following exclusions in Paragraph B. Exclusions do not apply to this Coverage Extension:
        a.    Paragraph 2.a.;
        b. Paragraph 2.d.(6); and
        c.    Paragraph 2.e.
   7.   With respect to this Coverage Extension, the following condition is added to Paragraph F. Commercial Property
        Conditions:
        Suspension
        If any "covered equipment" is found to be in or exposed to a dangerous condition, any of our representatives may
        immediately suspend the insurance provided by this Coverage Form for loss or damage caused by or resulting
        from a "breakdown" to that "covered equipment." This can be done by delivering or mailing a notice of suspension
        to:
        a.    Your last known address; or
        b. The address where the "covered equipment" is located.
        Once suspended in this way, such insurance can only be reinstated by a written endorsement issued by us. If we
        suspend your insurance, you will get a pro rata refund of premium for that "covered equipment." But the
        suspension will be effective even if we have not yet made or offered a refund.


SB146828E (Ed. 04/14)
Page 2 of 3

             Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                                                                                                 SB146828E
                                                                                                                                                                  (Ed. 04/14)


                              8.   The following Loss Payment Condition is added under E.4.e. Loss Payment Building and Personal Property of
                                   the Businessowners Special Property Coverage Form:
                                   (19) "Covered Equipment" as follows:
                                       If Equipment Breakdown Property requires replacement due to an Equipment Breakdown, we will pay your
                                       additional cost to replace it with equipment that is better for the environment, safer or more efficient than the
                                       equipment being replaced. However, we will not pay more than 125% of what the cost would have been to
                                       repair or replace with property of comparable material and quality. This coverage does not increase any of the
                                       applicable limits. This coverage does not apply to any property indicated as being valued on an Actual Cash
                                       Value basis.
                                       If you wish to retrofit air conditioning or refrigeration equipment that utilizes a refrigerant containing CFC
                                       (chlorofluorocarbon) substances to accept a non-CFC refrigerant, we will consider this better for the
                                       environment. Any associated Business Income or Extra Expense will be included, in determining the
                                       additional cost, if Business Income and Extra Expense apply to this policy.




                          All other terms and conditions of the Policy remain unchanged.
10020004860249616481038




                          SB146828E (Ed. 04/14)
                          Page 3 of 3

                                     Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                                            SB-146830-B
                                                                                                              (Ed. 01/08)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                MONEY ORDERS AND COUNTERFEIT PAPER CURRENCY
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners              1.   Any U.S. or Canadian post office or express
Special Property Coverage Form under Paragraph A.6.                      money order, issued or claiming to have been
Coverage Extensions:                                                     issued by any post office or express company, if
                                                                         the money order is not paid upon presentation; or
Unless otherwise stated, payments made under this
Coverage Extension are subject to and not in addition to            2.   Counterfeit United States or Canadian paper
the applicable Limits of Insurance.                                      currency.

    When a Limit of Insurance is shown in the                       in exchange for merchandise, "money" or services or
    Declarations for Business Personal Property at the              as part of a normal business transaction.
    described premises, you may extend that insurance to
    apply to loss due to the good faith acceptance of:




SB-146830-B                                                                                                   Page 1 of 1
(Ed. 01/08)
                                                                                                                                      SB-146831-B
                                                                                                                                        (Ed. 06/11)



                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                             NON-OWNED DETACHED TRAILERS
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners              2.   We will not pay for any loss or damage that
                          Special Property Coverage Form under Paragraph A.6.                      occurs:
                          Coverage Extensions.
                                                                                                   a.   While the trailer is attached to any motor
                          Unless otherwise stated, payments made under the                              vehicle or motorized conveyance, whether or
                          following Coverage Extension is subject to and not in                         not the motor vehicle or motorized
                          addition to the applicable Limits of Insurance.                               conveyance is in motion;
                              1.   When a Limit of Insurance is shown in the                       b. During hitching or unhitching operations, or
                                   Declarations for Building or Business Personal                     when a trailer becomes accidentally unhitched
                                   Property at the described premises you may                         from a motor vehicle or motorized
                                   extend the insurance that applies to your Business                 conveyance.
                                   Personal Property to apply to loss or damage to
                                                                                              3.   The most we will pay for loss or damage under
                                   trailers or semi-trailers that you do not own,
                                   provided that:                                                  this Coverage Extension in any one occurrence is
                                                                                                   $5,000 regardless of the number of described
                                   a.   The trailer is used in your business;                      premises, trailers or semi-trailers involved.
                                   b. The trailer is in your care, custody or control         4.   This insurance is excess over the amount due
                                      at the premises described in the Declarations;               (whether you can collect on it or not) from any
                                      and                                                          other insurance covering such property.
                                   c.   You have a contractual responsibility to pay
                                        for loss or damage to the trailer.
10020004860249616481039




                          SB-146831-B                                                                                                   Page 1 of 1
                          (Ed. 06/11)
                                                                                                                  SB-146832-B
                                                                                                                    (Ed. 01/08)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
              ORDINANCE OR LAW – INCREASED PERIOD OF RESTORATION
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
    BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM

The following coverage is added to your Businessowners              2.   This Coverage Extension applies only to the
Special Property Coverage Form under Paragraph A.6.                      period that would be required, with reasonable
Coverage Extensions.                                                     speed, to reconstruct, repair or replace the
                                                                         property to comply with the minimum requirements
Unless otherwise stated, payments made under the                         of the ordinance or law.
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.                     3.   This Coverage Extension does not apply to:
Ordinance or Law – Increased Period of Restoration                       a.   Loss due to an ordinance or law that:
    1.   When:                                                                (1) You were required to comply with before
                                                                                  the loss, even if the property was
         a.   A Covered Cause of Loss occurs to property                          undamaged; and
              at the described premises; and
                                                                              (2) You failed to comply with; or
         b. The Declarations shown that you have
            coverage for Business Income and Extra                       b. Costs associated with the enforcement of any
            Expense;                                                        ordinance or law that requires any insured or
                                                                            others to test for, monitor, clean up, remove,
         you may extend that insurance to apply to the                      contain, treat, detoxify or neutralize, or in any
         amount of actual loss of Business Income you                       way respond to or assess the effects of
         sustain and reasonable and necessary Extra                         "pollutants."
         Expense you incur during the increased period of
         "suspension" of "operations" caused by or                  4.   Paragraph B.1.a., does not apply to this Coverage
         resulting from the enforcement of any ordinance or              Extension.
         law that:
                                                                    5.   The most we will pay for loss under this Coverage
              (1) Regulates the construction, repair or                  Extension in any one occurrence is $25,000 at
                  replacement of any property;                           each described premises.
              (2) Requires the tearing down or replacement          6.   Payments made under this Coverage Extension
                  of any parts of property not damaged by a              are in addition to the applicable Limits of
                  Covered Cause of Loss; and                             Insurance.
              (3) Is in force at the time of loss.




SB-146832-B                                                                                                        Page 1 of 1
(Ed. 01/08)
                                                                                                                                        SB-146833-A
                                                                                                                                          (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                     OUTDOOR PROPERTY
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners                   loss of or damage to the following types of outdoor
                          Special Property Coverage Form under Paragraph A.6.                      property at that described premises caused by or
                          Coverage Extensions.                                                     resulting from a Covered Cause of Loss:

                          Unless otherwise stated, payments made under the                         a.   Radio or television antennas (including
                          following Coverage Extension is subject to and not in                         microwave or satellite dishes) and their lead
                          addition to the applicable Limits of Insurance.                               in wiring, masts or towers; or

                          Outdoor Property                                                         b. Bridges, walks, roadways, patios and other
                                                                                                      paved surfaces.
                              1.   When a Limit of Insurance is shown in the
                                   Declarations for Building or Business Personal             2.   The most we will pay for loss or damage under
                                   Property at the described premises, you may                     this Coverage Extension in any one occurrence is
                                   extend that insurance to apply to direct physical               $10,000 at each described premises.
10020004860249616481040




                          SB-146833-A                                                                                                     Page 1 of 1
                          (Ed. 01/06)
                                                                                                            SB-146834-A
                                                                                                              (Ed. 01/06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                           PERSONAL EFFECTS
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   b. Your      officers, partners, "members",
Special Property Coverage Form under Paragraph A.6.                         "managers", "employees", directors or
Coverage Extensions.                                                        trustees;
Unless otherwise stated, payments made under the                         caused by or resulting from a Covered Cause of
following Coverage Extension is subject to and not in                    Loss.
addition to the applicable Limits of Insurance.
                                                                    2.   Such property must be located at a described
Personal Effects                                                         premises.
    1.   When a Limit of Insurance is shown in the                  3.   The most we will pay for loss or damage under
         Declarations for Building or Business Personal                  this Coverage Extension in any one occurrence is
         Property at the described premises, you may                     $25,000 at each described premises.
         extend that insurance to apply to direct physical
                                                                    4.   Payments under this Coverage Extension are in
         loss of or damage to personal effects owned by:
                                                                         addition to the applicable Limits of Insurance.
         a.   You; or




SB-146834-A                                                                                                   Page 1 of 1
(Ed. 01/06)
                                                                                                                                       SB-146835-A
                                                                                                                                         (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                    SIGNS
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          Subject to the Exclusions, Conditions and Limitations of        Your Building or Business Personal Property insurance is
                          this policy, you may extend this insurance as indicated         extended to cover outdoor signs attached to the building or
                          below.                                                          on or within 1,000 feet of the described premises.
                          Unless otherwise stated, payments made under the
                          following coverage will not increase the applicable Limits of
                          Insurance.
10020004860249616481041




                          SB-146835-A                                                                                                    Page 1 of 1
                          (Ed. 01/06)
                                                                                                              SB-146836-A
                                                                                                                (Ed. 01/06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                SPOILAGE – CONSEQUENTIAL LOSS
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   situated within the building at the described
Special Property Coverage Form under Paragraph A.6.                      premises:
Coverage Extensions.                                                     a.   Refrigerating;
Unless otherwise stated, payments made under the                         b. Cooling;
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.                          c.   Humidifying;
Spoilage – Consequential Loss                                            d. Air conditioning;
    1.   When a Limit of Insurance is shown in the                       e.   Heating;
         Declarations for Business Personal Property at the              f.   Generating or converting power; or
         described premises, you may extend that
         insurance to apply to consequential loss to your                g. Connections, supply or transmission lines and
         Business Personal Property caused by a change                      pipes associated with the above equipment.
         in:
                                                                    2.   With respect to this Coverage Extension,
         a.   Temperature; or                                            "breakdown" to "covered equipment" will not be
                                                                         considered a Covered Cause of Loss, even if
         b. Humidity;                                                    otherwise covered elsewhere in this Policy.
         caused by or resulting from a Covered Cause of             3.   Paragraphs B.2.d.(7)(a) and B.2.d.(7)(b) do not
         loss to any of the following types of equipment                 apply to this Coverage Extension.




SB-146836-A                                                                                                    Page 1 of 1
(Ed. 01/06)
                                                                                                                                        SB-146837-A
                                                                                                                                          (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        THEFT DAMAGE TO RENTED PROPERTY
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners                   b. Property within such non-owned building used
                          Special Property Coverage Form under Paragraph A.6.                         for maintenance or service of such non-owned
                          Coverage Extensions.                                                        building.
                          Unless otherwise stated, payments made under the                    2.   We will not pay under this Coverage Extension for
                          following Coverage Extension is subject to and not in                    loss or damage:
                          addition to the applicable Limits of Insurance.
                                                                                                   a.   Caused by or resulting from fire or explosion;
                          Theft Damage to Rented Property                                               or
                              1.   When a Limit of Insurance is shown in the                       b. To glass (other than glass building blocks) or
                                   Declarations for Business Personal Property at the                 to any lettering, ornamentation or burglar
                                   described premises, you may extend that                            alarm tape on glass.
                                   insurance to apply to direct physical loss of or
                                                                                              3.   This Coverage Extension applies only if you are a
                                   damage to the following caused by or resulting by
                                   "theft" or attempted "theft":                                   tenant and you are contractually obligated to
                                                                                                   insure this exposure.
                                   a.   That part of a building you occupy, but do not
                                        own, which contains Covered Property; and
10020004860249616481042




                          SB-146837-A                                                                                                     Page 1 of 1
                          (Ed. 01/06)
                                                                                                              SB-146838-C
                                                                                                                (Ed. 06/11)



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                  VALUABLE PAPERS AND RECORDS
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners                   b. Paragraph B.1.b. Earth Movement;
Special Property Coverage Form under Paragraph A.6.
                                                                         c.   Paragraph B.1.c. Governmental Action;
Coverage Extensions.
                                                                         d. Paragraph B.1.d. Nuclear Hazard;
Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in                    e.   Paragraph B.1.f. War and Military Action;
addition to the applicable Limits of Insurance.
                                                                         f.   Paragraph B.1.g. (1), (2) and (4) Water;
Valuable Papers and Records
                                                                         g. Paragraph B.1.h. Neglect;
    1.   When a Limit of Insurance is shown in the
         Declarations for Building or Business Personal                  h. Paragraph B.2.g. Frozen plumbing.
         Property at the described premises, you may                     No other exclusions in Paragraph B. Exclusions
         extend that insurance to apply to loss, as                      apply to this Coverage Extension. However, if any
         described in Paragraph 2. below, due to direct                  exclusions are added by endorsement to this
         physical loss of or damage to "valuable papers                  Coverage Form, such exclusions will apply to this
         and records" that:                                              Coverage Extension.
         a.   You own; or                                           4.   The most we will pay under this Coverage
         b. Are owned by others, but in your care,                       Extension for loss of or damage to "valuable
            custody or control;                                          papers and records" in any one occurrence while
                                                                         in transit or at a premises other than the described
         caused by or resulting from a Covered Cause of                  premises is $25,000.
         loss.
                                                                    5.   The most we will pay under this Coverage
    2.   This Coverage Extension includes the cost to                    Extension for loss of or damage to "valuable
         research, replace or restore the lost information on            papers and records" in any one occurrence at
         "valuable papers and records" for which duplicates              each described premises is $25,000 or the
         do not exist.                                                   amount shown in the Declarations for Valuable
    3.   The following exclusions apply to this Coverage                 Papers and Records, whichever is greater.
         Extension:                                                 6.   Payments made under this Coverage Extension
         a.   We will not pay for any loss or damage to                  are in addition to the applicable Limits of
              "valuable papers and records" caused by or                 Insurance.
              resulting from any errors or omissions in
              processing or copying. But if errors or
              omissions in processing or copying results in
              fire or explosion, we will pay for the resulting
              loss or damage caused by that fire or
              explosion.




SB-146838-C                                                                                                      Page 1 of 1
(Ed. 06/11)
                                                                                                                                        SB-146839-F
                                                                                                                                         (Ed. 06/11)


                                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                  SEWER OR DRAIN BACK UP
                          This endorsement modifies insurance provided under the following:

                               BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
                               CONCURRENT CAUSATION, EARTH MOVEMENT & WATER EXCLUSION CHANGES

                          The following coverage is added to your Businessowners                   (i) "Flood," surface water, waves, tides, tidal
                          Special Property Coverage Form:                                              waves, overflow of any body of water, or their
                                                                                                       spray, all whether driven by wind or not;
                          Unless otherwise stated, payments made under the
                          following coverage will not increase the applicable Limits of            (ii) Mudslide or mudflow.
                          Insurance.
                                                                                               b. The most we will pay for direct physical damage is
                          Subject to the Exclusions, Conditions and Limitations of                the limit of insurance shown in the Declarations for
                          this policy, you may extend this insurance as indicated                 Sewer or Drain Back Up.
                          below.
                                                                                          2.   With respect to otherwise covered Business Income
                          1.   We will pay for loss or damage to covered property              and Extra Expense, loss or damage to covered
                               caused by water that backs up or overflows from a               property caused by water that backs up or overflows
                               sewer, drain, sump, or from water that overflows due            from a sewer, drain, sump, or from water that
                               to the failure of a sump pump, sump pump well, or any           overflows due to the failure of a sump pump, sump
                               other type of system designed to remove subsurface              pump well, or any other type of system designed to
                               water from the foundation area, subject to the following        remove subsurface water from the foundation area,
                               limitations:                                                    will be considered a Covered Cause of Loss.
                               a.   We will not pay for loss or damage under this         3.   Exclusion B.1.g. (3) of the Businessowners Special
                                    Additional Coverage caused by the emanation of             Property Coverage Form does not apply to this
                                    water from a sewer or drain, sump, sump pump,              Additional Coverage.
                                    sump pump well, or any other type of system
                                    designed to remove subsurface water from the
                                    foundation area, that itself caused by, or is the
                                    result of:
10020004860249616481043




                          SB-146839-F                                                                                                     Page 1 of 1
                          (Ed. 06/11)
                                                                                                                   SB146932F
                                                                                                                    (Ed. 6-16)


                                             BLANKET ADDITIONAL INSURED
                                                        AND
                                      LIABILITY EXTENSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

BUSINESSOWNERS LIABILITY COVERAGE FORM
BUSINESSOWNERS COMMON POLICY CONDITIONS


                                                        TABLE OF CONTENTS
     I.   Blanket Additional Insured Provisions
          A. Additional Insured – Blanket Vendors
          B. Miscellaneous Additional Insureds
          C. Additional Provisions Pertinent to Additional Insured Coverage
               1.   Primary – Noncontributory provision
               2.   Definition of "written contract."
     II. Liability Extension Coverages
          A. Bodily Injury – Expanded Definition
          B. Broad Knowledge of Occurrence
          C. Estates, Legal Representatives and Spouses
          D. Legal Liability – Damage to Premises
          E. Personal and Advertising Injury – Discrimination or Humiliation
          F. Personal and Advertising Injury – Broadened Eviction
          G. Waiver of Subrogation - Blanket


I.   BLANKET ADDITIONAL INSURED PROVISIONS
     A. ADDITIONAL INSURED – BLANKET VENDORS
          Who Is An Insured is amended to include as an additional insured any person or organization (referred to below
          as vendor) with whom you agreed under a "written contract" to provide insurance, but only with respect to "bodily
          injury" or "property damage" arising out of "your products" which are distributed or sold in the regular course of the
          vendor's business, subject to the following additional exclusions:
          1.   The insurance afforded the vendor does not apply to:
               a.   "Bodily injury" or "property damage" for which the vendor is obligated to pay damages by reason of the
                    assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages
                    that the vendor would have in the absence of the contract or agreement;
               b. Any express warranty unauthorized by you;
               c.   Any physical or chemical change in the product made intentionally by the vendor;
               d. Repackaging, except when unpacked solely for the purpose of inspection, demonstration, testing, or the
                  substitution of parts under instructions from the manufacturer, and then repackaged in the original
                  container;

SB146932F (6-16)
Page 1 of 7


                                                Copyright, CNA All Rights Reserved.
                                                                                                                                              SB146932F
                                                                                                                                               (Ed. 6-16)


                                      e.   Any failure to make such inspections, adjustments, tests or servicing as the vendor has agreed to make
                                           or normally undertakes to make in the usual course of business, in connection with the distribution or sale
                                           of the products;
                                      f.   Demonstration, installation, servicing or repair operations, except such operations performed at the
                                           vendor's premises in connection with the sale of the product;
                                      g. Products which, after distribution or sale by you, have been labeled or relabeled or used as a container,
                                         part or ingredient of any other thing or substance by or for the vendor; or
                                      h. "Bodily injury" or "property damage" arising out of the sole negligence of the vendor for its own acts or
                                         omissions or those of its employees or anyone else acting on its behalf. However, this exclusion does not
                                         apply to:
                                           (1) The exceptions contained in Subparagraphs d. or f.; or
                                           (2) Such inspections, adjustments, tests or servicing as the vendor has agreed to make or normally
                                               undertakes to make in the usual course of business, in connection with the distribution or sale of the
                                               products.
                                 2.   This insurance does not apply to any insured person or organization, from whom you have acquired such
                                      products, or any ingredient, part or container, entering into, accompanying or containing such products.
                                 3.   This provision 2. does not apply to any vendor included as an insured by an endorsement issued by us and
                                      made a part of this Policy.
                                 4.   This provision 2. does not apply if "bodily injury" or "property damage" included within the "products-
                                      completed operations hazard" is excluded either by the provisions of the Policy or by endorsement.
                             B. MISCELLANEOUS ADDITIONAL INSUREDS
                                 1.   Who Is An Insured is amended to include as an insured any person or organization (called additional
                                      insured) described in paragraphs 3.a. through 3.j. below whom you are required to add as an additional
                                      insured on this policy under a "written contract.":
                                 2.   However, subject always to the terms and conditions of this policy, including the limits of insurance, we will
                                      not provide the additional insured with:
                                      a.   A higher limit of insurance than required by such "written contract";
                                      b. Coverage broader than required by such "written contract" and in no event greater than that described by
                                         the applicable paragraph a. through k. below; or
10020004860249616481044




                                      c.   Coverage for "bodily injury" or "property damage" included within the "products-completed operations
                                           hazard." But this paragraph c. does not apply to the extent coverage for such liability is provided by
                                           paragraph 3.j. below.
                                 Any coverage granted by this endorsement shall apply only to the extent permitted by law.
                                 3.   Only the following persons or organizations can qualify as additional insureds under this endorsement:
                                      a.   Controlling Interest
                                           Any persons or organizations with a controlling interest in you but only with respect to their liability arising
                                           out of:
                                           (1) such person or organization's financial control of you; or
                                           (2) Premises such person or organization owns, maintains or controls while you lease or occupy these
                                               premises;
                                           provided that the coverage granted to such additional insureds does not apply to structural alterations,
                                           new construction or demolition operations performed by or for such additional insured.




                          SB146932F (6-16)
                          Page 2 of 7


                                                                         Copyright, CNA All Rights Reserved.
                                                                                                                  SB146932F
                                                                                                                   (Ed. 6-16)


           b. Co-owner of Insured Premises
                A co-owner of a premises co-owned by you and covered under this insurance but only with respect to the
                co-owners liability for "bodily injury", "property damage" or "personal and advertising injury" as co-owner
                of such premises.
           c.   Grantor of Franchise
                Any person or organization that has granted a franchise to you, but only with respect to such person or
                organization's liability for "bodily injury", "property damage", or "personal and advertising injury" as
                grantor of a franchise to you.
           d. Lessor of Equipment
                Any person or organization from whom you lease equipment, but only with respect to liability for "bodily
                injury", "property damage" or "personal and advertising injury" caused in whole or in part by your
                maintenance, operation or use of such equipment, provided that the "occurrence" giving rise to such
                "bodily injury" or "property damage" or the offense giving rise to such "personal and advertising injury"
                takes place prior to the termination of such lease.
           e.   Lessor of Land
                Any person or organization from whom you lease land, but only with respect to liability for "bodily injury",
                "property damage" or "personal and advertising injury" arising out of the ownership, maintenance or use
                of that specific part of the land leased to you, provided that the "occurrence" giving rise to such "bodily
                injury" or "property damage" or the offense giving rise to such "personal and advertising injury", takes
                place prior to the termination of such lease. The insurance hereby afforded to the additional insured does
                not apply to structural alterations, new construction or demolition operations performed by, on behalf of or
                for such additional insured.
           f.   Lessor of Premises
                An owner or lessor of premises leased to you, or such owner or lessor's real estate manager, but only
                with respect to liability for "bodily injury", "property damage" or "personal and advertising injury" arising
                out of the ownership, maintenance or use of such part of the premises leased to you, and provided that
                the "occurrence" giving rise to such "bodily injury" or "property damage" or the offense giving rise to such
                "personal and advertising injury", takes place prior to the termination of such lease. The insurance hereby
                afforded to the additional insured does not apply to structural alterations, new construction or demolition
                operations performed by, on behalf of or for such additional insured.
           g. Mortgagee, Assignee or Receiver
                A mortgagee, assignee or receiver of premises but only with respect to such mortgagee, assignee, or
                receiver's liability for "bodily injury", "property damage" or "personal and advertising injury" arising out of
                the ownership, maintenance, or use of a premises by you.
                This insurance does not apply to structural alterations, new construction or demolition operations
                performed by, on behalf of or for such additional insured.
           h. State or Political Subdivisions
                A state or government agency or subdivision or political subdivision that has issued a permit or
                authorization, but only with respect to such government agency or subdivision or political subdivision's
                liability for "bodily injury", "property damage" or "personal and advertising injury" arising out of:
                (1) The following hazards in connection with premises you own, rent, or control and to which this
                    insurance applies:
                    (a) The existence, maintenance, repair, construction, erection, or removal of advertising signs,
                        awnings, canopies, cellar entrances, coal holes, driveways, manholes, marquees, hoistaway
                        openings, sidewalk vaults, street banners, or decorations and similar exposures; or
                    (b) The construction, erection, or removal of elevators; or
                    (c) The ownership, maintenance or use of any elevators covered by this insurance; or

SB146932F (6-16)
Page 3 of 7


                                              Copyright, CNA All Rights Reserved.
                                                                                                                                           SB146932F
                                                                                                                                            (Ed. 6-16)


                                           (2) The permitted or authorized operations performed by you or on your behalf. But the coverage granted
                                               by this paragraph does not apply to:
                                                (a) "Bodily injury", "property damage" or "personal and advertising injury" arising out of operations
                                                    performed for the state or government agency or subdivision or political subdivision; or
                                                (b) "Bodily injury" or "property damage" included within the "products-completed operations hazard."
                                                With respect to this provision's requirement that additional insured status must be requested under a
                                                "written contract", we will treat as a "written contract" any governmental permit that requires you to
                                                add the governmental entity as an additional insured.
                                      i.   Trade Show Event Lessor
                                           With respect to your participation in a trade show event as an exhibitor, presenter or displayer, any
                                           person or organization .whom you are required to include as an additional insured, but only with respect
                                           to such person or organization's liability for "bodily injury", "property damage", or "personal and
                                           advertising injury" cause by:
                                           a.   Your acts or omissions; or
                                           b. Acts or omissions of those acting on your behalf;
                                           in the performance of your ongoing operations at the trade show premises during the trade show event.
                                      j.   Other Person or Organization
                                           Any person or organization who is not an additional insured under paragraphs a. through i. above. Such
                                           additional insured is an insured solely for "bodily injury", "property damage" or "personal and advertising
                                           injury" for which such additional insured is liable because of your acts or omissions.
                                           The coverage granted by this paragraph does not apply to any person or organization:
                                           (1) For "bodily injury," "property damage," or "personal and advertising injury" arising out of the rendering
                                               or failure to render any professional services;
                                           (2) For "bodily injury" or "property damage" included in the "products-completed operations hazard." But
                                               this provision (2) does not apply to such "bodily injury" or "property damage" if:
                                                (a) It is entirely due to your negligence and specifically results from your work for the additional
                                                    insured which is the subject to the "written contract"; and
                                                (b) The "written contract" requires you to make the person or organization an additional insured for
10020004860249616481045




                                                    such "bodily injury" or "property damage"; or
                                           (3) Who is afforded additional insured coverage under another endorsement attached to this policy.
                             C. ADDITIONAL PROVISIONS PERTINENT TO ADDITIONAL INSURED COVERAGE
                                 With respect only to additional insured coverage provided under paragraphs A. and B. above:
                                 1.   The BUSINESSOWNERS COMMON POLICY CONDITIONS are amended to add the following to the
                                      Condition entitled Other Insurance:
                                      This insurance is excess of all other insurance available to an additional insured whether primary, excess,
                                      contingent or on any other basis. However, if a "written contract" requires that this insurance be either primary
                                      or primary and noncontributing, then this insurance will be primary and non-contributory relative solely to
                                      insurance on which the additional insured is a named insured.
                                 2.   Under Liability and Medical Expense Definitions, the following definition is added:
                                      "Written contract" means a written contract or agreement that requires you to make a person or organization
                                      an additional insured on this policy, provided the contract or agreement:
                                      a.   Is currently in effect or becomes effective during the term of this policy; and
                                      b. Was executed prior to:

                          SB146932F (6-16)
                          Page 4 of 7


                                                                         Copyright, CNA All Rights Reserved.
                                                                                                                    SB146932F
                                                                                                                     (Ed. 6-16)


                 (1) The "bodily injury" or "property damage"; or
                 (2) The offense that caused the "personal and advertising injury";
                 for which the additional insured seeks coverage.
II. LIABILITY EXTENSION COVERAGES
   It is understood and agreed that this endorsement amends the Businessowners Liability Coverage Form. If any
   other endorsement attached to this policy amends any provision also amended by this endorsement, then that other
   endorsement controls with respect to such provision, and the changes made by this endorsement to such provision do
   not apply.
   A. Bodily Injury – Expanded Definition
       Under Liability and Medical Expenses Definitions, the definition of "Bodily injury" is deleted and replaced by the
       following:
       "Bodily injury" means physical injury, sickness or disease sustained by a person, including death, humiliation,
       shock, mental anguish or mental injury by that person at any time which results as a consequence of the physical
       injury, sickness or disease.
   B. Broad Knowledge of Occurrence
       Under Businessowners Liability Conditions, the Condition entitled Duties In The Event of Occurrence, Offense,
       Claim or Suit is amended to add the following:
       Paragraphs a. and b. above apply to you or to any additional insured only when such "occurrence," offense, claim
       or "suit" is known to:
       (1) You or any additional insured that is an individual;
       (2) Any partner, if you or an additional insured is a partnership;
       (3) Any manager, if you or an additional insured is a limited liability company;
       (4) Any "executive officer" or insurance manager, if you or an additional insured is a corporation;
       (5) Any trustee, if you or an additional insured is a trust; or
       (6) Any elected or appointed official, if you or an additional insured is a political subdivision or public entity.
       This paragraph applies separately to you and any additional insured.
   C. Estates, Legal Representatives and Spouses
       The estates, heirs, legal representatives and spouses of any natural person insured shall also be insured under
       this policy; provided, however, coverage is afforded to such estates, heirs, legal representatives and spouses only
       for claims arising solely out of their capacity as such and, in the case of a spouse, where such claim seeks
       damages from marital common property, jointly held property, or property transferred from such natural person
       insured to such spouse. No coverage is provided for any act, error or omission of an estate, heir, legal
       representative or spouse outside the scope of such person's capacity as such, provided however that the spouse
       of a natural person Named Insured and the spouses of members or partners of joint venture or partnership
       Named Insureds are insureds with respect to such spouses' acts, errors or omissions in the conduct of the Named
       Insured's business.
   D. Legal Liability – Damage To Premises
       1.   Under B. Exclusions, 1. Applicable to Business Liability Coverage, Exclusion k. Damage To Property, is
            replaced by the following:
            k.   Damage To Property
                 "Property damage" to:
                 1.   Property you own, rent or occupy, including any costs or expenses incurred by you, or any other
                      person, organization or entity, for repair, replacement, enhancement, restoration or maintenance of

SB146932F (6-16)
Page 5 of 7


                                              Copyright, CNA All Rights Reserved.
                                                                                                                                            SB146932F
                                                                                                                                             (Ed. 6-16)


                                               such property for any reason, including prevention of injury to a person or damage to another's
                                               property;
                                          2.   Premises you sell, give away or abandon, if the "property damage" arises out of any part of those
                                               premises;
                                          3.   Property loaned to you;
                                          4.   Personal property in the care, custody or control of the insured;
                                          5.   That particular part of any real property on which you or any contractors or subcontractors working
                                               directly or indirectly in your behalf are performing operations, if the "property damage" arises out of
                                               those operations; or
                                          6.   That particular part of any property that must be restored, repaired or replaced because "your work"
                                               was incorrectly performed on it.
                                          Paragraph 2 of this exclusion does not apply if the premises are "your work" and were never occupied,
                                          rented or held for rental by you.
                                          Paragraphs 1, 3, and 4, of this exclusion do not apply to "property damage" (other than damage by fire or
                                          explosion) to premises:
                                          (1) rented to you:
                                          (2) temporarily occupied by you with the permission of the owner, or
                                          (3) to the contents of premises rented to you for a period of 7 or fewer consecutive days.
                                          A separate limit of insurance applies to Damage To Premises Rented To You as described in Section D –
                                          Liability and Medical Expenses Limits of Insurance.
                                          Paragraphs 3, 4, 5, and 6 of this exclusion do not apply to liability assumed under a sidetrack agreement.
                                          Paragraph 6 of this exclusion does not apply to "property damage" included in the "products-completed
                                          operations hazard."
                                 2.   Under B. Exclusions, 1. Applicable to Business Liability Coverage, the following paragraph is added, and
                                      replaces the similar paragraph, if any, beneath paragraph (14) of the exclusion entitled Personal and
                                      Advertising injury:
                                      Exclusions c, d, e, f, g, h, i, k, l, m, n, and o, do not apply to damage by fire to premises while rented to you
                                      or temporarily occupied by you with permission of the owner or to the contents of premises rented to you for a
10020004860249616481046




                                      period of 7 or fewer consecutive days. A separate limit of insurance applies to this coverage as described in
                                      Section D. Liability And Medical Expenses Limits Of Insurance.
                                 3.   The first Paragraph under item 5. Damage To Premises Rented To You Limit of the section entitled Liability
                                      And Medical Expenses Limits Of Insurance is replaced by the following:
                                      The most we will pay under Business Liability for damages because of "property damage" to any one
                                      premises, while rented to you or temporarily occupied by you with the permission of the owner, including
                                      contents of such premises rented to you for a period of 7 or fewer consecutive days, is the Damage to
                                      Premises Rented to You limit shown in the Declaration.
                             E. Personal and Advertising Injury – Discrimination or Humiliation
                                 1.   Under Liability and Medical Expenses Definitions, the definition of "personal and advertising injury" is
                                      amended to add the following:
                                      h. Discrimination or humiliation that results in injury to the feelings or reputation of a natural person, but only
                                         if such discrimination or humiliation is:
                                          (1) Not done intentionally by or at the direction of:
                                               (a) The insured; or



                          SB146932F (6-16)
                          Page 6 of 7


                                                                         Copyright, CNA All Rights Reserved.
                                                                                                                  SB146932F
                                                                                                                   (Ed. 6-16)


                     (b) Any "executive officer," director, stockholder, partner, member or manager (if you are a limited
                         liability company) of the insured; and
                 (2) Not directly or indirectly related to the employment, prospective employment, past employment or
                     termination of employment of any person or person by any insured.
        2.   Under B. Exclusions, 1. Applicable to Business Liability Coverage, the exclusion entitled Personal and
             Advertising injury is amended to add the following additional exclusions:
             (15) Discrimination Relating to Room, Dwelling or Premises
                 Caused by discrimination directly or indirectly related to the sale, rental, lease or sub-lease or prospective
                 sale, rental, lease or sub-lease of any room, dwelling or premises by or at the direction of any insured.
             (16) Employment Related Discrimination
                 Discrimination or humiliation directly or indirectly related to the employment, prospective employment,
                 past employment or termination of employment of any person by any insured.
             (17) Fines or Penalties
                 Fines or penalties levied or imposed by a governmental entity because of discrimination.
        3.   This provision (Personal and Advertising Injury – Discrimination or Humiliation) does not apply if
             Personal and Advertising Injury Liability is excluded either by the provisions of the Policy or by
             endorsement.
    F. Personal and Advertising Injury - Broadened Eviction
        Under Liability and Medical Expenses Definitions, the definition of "Personal and advertising injury" is
        amended to delete Paragraph c. and replace it with the following:
        c.   The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room
             dwelling or premises that a person or organization occupies committed by or on behalf of its owner, landlord
             or lessor.
    G. Waiver of Subrogation – Blanket
        We waive any right of recovery we may have against:
        a.   Any person or organization with whom you have a written contract that requires such a waiver.




All other terms and conditions of the Policy remain unchanged.




SB146932F (6-16)
Page 7 of 7


                                              Copyright, CNA All Rights Reserved.
                                                                                                                                      SB-146936-A
                                                                                                                                        (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                         INFLATION GUARD
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners              b. The percentage of annual increase shown in
                          Special Property Coverage Form:                                        the Declarations, expressed as a decimal
                                                                                                 (example: 5% is .05); times
                          Inflation Guard
                                                                                              c.   The number of days since the beginning of
                              1.   The limit of Insurance for Building will be                     the current policy year or the effective date of
                                   increased by the annual percentage shown in the                 the most recent policy change amending the
                                   Declarations, if you choose this optional coverage.             limit, divided by 365.
                                   The limit of Insurance for Business Personal                    Example:
                                   Property will be increased by the annual
                                   percentage shown in the Declarations, if you                    If: the applicable limit is $100,000.
                                   choose this optional coverage.
                                                                                                   The annual increase is 5%.
                              2.   The amount of increase will be:
                                                                                                   The number of days since the beginning of
                                   a.   The limit that applied on the most recent of               the policy year (or last policy change) is 146.
                                        the policy inception date, the policy
                                        anniversary date, or any other policy change               The amount of increase is:
                                        amending the limit; times                                  $100,000 x .05 x 146 / 365 = $2,000.
10020004860249616481047




                          SB-146936-A                                                                                                      Page 1 of 1
                          (Ed. 01/06)
                                                                                                                 SB-146963-E
                                                                                                                      (12/17)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              MARYLAND CHANGES
This endorsement modifies insurance provided under the following:
    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
    BUSINESSOWNERS LIABILITY COVERAGE FORM
    BUSINESSOWNERS COMMON POLICY CONDITIONS
A. The Businessowners Special Property Coverage Form is amended as follows:
    1.   Paragraph F.4. Legal Action Against Us Property Loss Condition is replaced by the following:
         4.   Legal Action Against Us
              No one may bring a legal action against us under this Policy unless:
              1.   There has been full compliance with all of the terms of this Policy; and
              2.   The action is brought within 3 years from the date the direct physical loss or damage accrues.
    2.   Paragraph F.7.b. Other Insurance is replaced by the following:
         b. If there is other insurance covering the same loss or damage, other than that described in Paragraph a.
            above, we will pay only for the amount of covered loss or damage in excess of the amount due from that
            other insurance. But we will not pay more than the applicable Limit of Insurance.
    3.   Under Paragraph F. Commercial Property Conditions, the condition entitled Concealment, Misrepresentation
         Or Fraud, is deleted in its entirety and replaced by the following:
         Concealment, Misrepresentation or Fraud
         We do not provide coverage in any case of fraud by you as it relates to this policy at any time. We also do not
         provide coverage if you or any other insured, at any time, intentionally conceal or misrepresent a material fact
         concerning:
         a.   This policy;
         b. The Covered Property;
         c.   Your interest in the Covered Property; or
         d. A claim under this policy.
B. The Businessowners Liability Coverage Form is amended as follows:
    The following lead-in language is added to Paragraph E.2. Duties In The Event Of Occurrence, Offense, Claim Or
    Suit:
    We have no duty to provide coverage under this Policy if failure to comply with the following duties is prejudicial to us.
C. The Businessowners Common Policy Conditions are amended as follows:
    1.   The condition entitled Concealment, Misrepresentation Or Fraud is deleted in its entirety and replaced by the
         following:
         Concealment, Misrepresentation or Fraud
         We do not provide coverage in any case of fraud by you as it relates to this policy at any time. We also do not
         provide coverage if you or any other insured, at any time, intentionally conceal or misrepresent a material fact
         concerning:
         a.   This policy;
         b. The Covered Property;
         c.   Your interest in the Covered Property; or
         d. A claim under this policy.



SB-146963-E (12/17)                                                                                                 Page 1 of 3
                                                                                                                                           SB-146963-E
                                                                                                                                                (12/17)


                             2.   The condition entitled Cancellation is amended as follows:
                                  a.   Paragraphs 2. and 3. are replaced by the following:
                                       When this policy has been in effect for 45 days or less and is not a renewal policy, we may cancel this policy
                                       by mailing to the first Named Insured at the last mailing address known to us written notice of cancellation,
                                       stating the reason for cancellation, at least:
                                       (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium.
                                       (2) 15 days before the effective date of cancellation if we cancel because the risk does not meet our
                                           underwriting standards.
                                       When this policy has been in effect for more than 45 days or is a renewal policy, we may cancel this policy by
                                       mailing to the first Named Insured at the last mailing address known to us written notice of cancellation at
                                       least:
                                       (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium.
                                       (2) 45 days before the effective date of cancellation if we cancel for a permissible reason other than
                                           nonpayment of premium, stating the reason for cancellation. Under this Paragraph (2), we may cancel
                                           only for one or more of the following reasons:
                                           (a) When there exists material misrepresentation or fraud in connection with the application, policy, or
                                               presentation of a claim.
                                           (b) A change in the condition of the risk that results in an increase in the hazard insured against.
                                           (c) A matter or issue related to the risk that constitutes a threat to public safety.
                                           If we cancel pursuant to this paragraph (2), you may request additional information on the reason for
                                           cancellation within 30 days from the date of our notice.
                                  b. Paragraph 5. is replaced by the following:
                                       If this Policy is canceled, we will send the first Named Insured any premium refund due.
                                       If we cancel, the refund will be pro rata. If the first Named Insured cancels:
                                       (1) The refund will be pro rata if:
                                           (a) We cancel; or
                                           (b) The Policy is not a renewal policy, and the first Named Insured cancels upon receiving written notice
10020004860249616481048




                                               that we recalculated the premium based on the discovery of a material risk factor during the first 45
                                               days the Policy has been in effect.
                                       (2) If the first Named Insured cancels, other than the cancellation described in Paragraph (1) (b), the refund
                                           will be calculated as follows:
                                           (a) Policies Written for One Year Or Less
                                                We will refund 90% of the pro rata unearned premium.
                                           (b) Policies Written For More Than One Year
                                                i.   If the Policy is cancelled in the first year, we will refund 90% of the pro rata unearned premium
                                                     for the first year, plus the full annual premium for subsequent years.
                                                ii. If the Policy is cancelled after the first year, we will refund the pro rata unearned premium.
                                           (c) Continuous And Annual Premium Payment Policies
                                                We will refund 90% of the pro rata unearned premium for the year in which the Policy is cancelled.
                                                We will retain the minimum premium, except if the Policy is canceled as of the inception date.
                                       However, if this Policy is financed by a premium finance company and we or the premium finance company or
                                       the first Named Insured cancels the Policy, the gross unearned premium is refunded pro rata excluding any
                                       expense constant, administrative fee or nonrefundable charge filed with and approved by the insurance
                                       commissioner.



                          SB-146963-E (12/17)                                                                                                Page 2 of 3
                                                                                                                  SB-146963-E
                                                                                                                       (12/17)


              The cancellation will be effective even if we have not made or offered a refund.
         c.   Paragraph 6. is replaced by the following:
              We will send notice of cancellation to the first Named Insured by "first class mail tracking method" if:
              a.   We cancel for nonpayment of premium; or
              b. This policy is not a renewal of policy we issued, and has been in effect for 45 days or less.
              We will send notice to the first Named Insured by "first-class mail tracking method" if we cancel for a reason
              other than nonpayment of premium and this policy:
              a.   Is a renewal of a policy we issued; or
              b. Has been in effect for more than 45 days.
              We will maintain proof of mailing by "first-class mail tracking method". Proof of mailing will be sufficient proof
              of notice.
    3.   Paragraph J.2. Premium Audit is replaced by the following:
         Premium shown in this Policy as advance premium is a deposit premium only. At the close of each audit period,
         we will compute the earned premium for that period and send notice to the first Named Insured. The due date for
         audit premiums is 30 days from the date on the bill. If the sum of the advance and audit premiums paid for the
         policy period is greater than the earned premium, we will return the excess to the first Named Insured.
    4.   The following condition is added:
         Nonrenewal
         1.   We may elect not to renew this policy by mailing notice of nonrenewal to the first Named Insured at the last
              mailing address known to us at least 45 days before the expiration date of this policy.
         2.   We will send notice of nonrenewal to the first Named Insured by "first-class mail tracking method". We will
              maintain proof of mailing by "first-class mail tracking method". Proof of mailing will be sufficient proof of
              notice.
         3.   When we elect not to renew a policy that has been in effect for more than 45 days for a reason other than
              nonpayment of premium, we will provide a written statement of the actual reason for the refusal to renew. You
              may request additional information within 30 days from the date of our notice.
         4.   If we offer to renew at least 45 days before the renewal date and you fail to make the required premium
              payment by the renewal date, the policy will terminate on the renewal date for nonpayment of premium.
    5.   The following definition is added:
         "First-class mail tracking method" means a mail tracking method that provides evidence of the date that a piece of
         first-class mail was accepted for mailing by the United States Postal Service. "First-class mail tracking method"
         includes:
         i.   A certificate of mail; and
         ii. An electronic mail tracking system used by the United States Postal Service.
         But "first-class mail tracking method" does not include a certificate of bulk mailing.




All other terms and conditions of the Policy remain unchanged.




SB-146963-E (12/17)                                                                                                 Page 3 of 3
                                                                                                          SB-146965-A
                                                                                                            (Ed. 01/06)




                                    IMPORTANT INFORMATION
                          from the member companies of CNA Insurance (CNA)

                                   FOR ALL COMMERCIAL LINES POLICYHOLDERS
                          Dear Policyholder:
                          The Maryland Legislature requires that insureds be notified if their insurer considers claims
                          history for the purpose of refusing to renew their coverage. Therefore, this notice serves to
                          disclose to our policyholders that the underwriting decision to non-renew your policy is based
                          in part upon your claims history.
                          If you have any questions or desire additional information about this matter, please contact
                          your agent.
10020004860249616481049




                          SB-146965-A                                                                       Page 1 of 1
                          (Ed. 01/06)
                                                                                                                 SB-146997-B
                                                                                                                   (Ed. 07/09)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         "FUNGUS," WET ROT, DRY ROT AND BACTERIA
                              EXCLUSION/LIMITED COVERAGE
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
A. The following is added to Section B.1., EXCLUSIONS:                   bacteria is the result of Covered Causes of Loss
                                                                         other than fire or lightning that occur during the
    m. "Fungus," Wet Rot, Dry Rot And Bacteria                           policy period and only if all reasonable means
         Presence, growth, proliferation, spread or any                  were used to save and preserve the property from
         activity of "fungus," wet or dry rot or bacteria.               further damage at the time of and after that
                                                                         occurrence.
         But if "fungus," wet or dry rot or bacteria results in
         a "specified cause of loss," we will pay for the loss      2.   We will pay for loss or damage by "fungus," wet or
         or damage caused by that "specified cause of                    dry rot or bacteria. As used in this Limited
         loss."                                                          Coverage, the term loss or damage means:

         This exclusion does not apply:                                  a.   Direct physical loss or damage to Covered
                                                                              Property caused by "fungus," wet or dry rot or
         1.   When "fungus," wet or dry rot or bacteria                       bacteria, including the cost of removal of the
              results from fire or lightning; or                              "fungus," wet or dry rot or bacteria;
         2.   To the extent that coverage is provided in the             b. The cost to tear out and replace any part of
              Additional Coverage – Limited Coverage For                    the building or other property as needed to
              "Fungus," Wet Rot, Dry Rot And Bacteria                       gain access to the "fungus," wet or dry rot or
              Section of this endorsement.                                  bacteria; and
B. Section B.2., EXCLUSIONS, Paragraph 2.d.(2), is                       c.   The cost of testing performed after removal,
   deleted in its entirety and replaced by the following:                     repair, replacement or restoration of the
                                                                              damaged property is completed, provided
              (2) Rust or other corrosion, decay,
                                                                              there is a reason to believe that "fungus," wet
                  deterioration, hidden or latent defect or
                                                                              or dry rot or bacteria are present.
                  any quality in property that causes it to
                  damage or destroy itself;                         3.   The coverage described under paragraph D.2. of
                                                                         this Limited Coverage endorsement is limited to
C. Section B.1.,EXCLUSIONS, Paragraph g. Water, is
                                                                         $25,000, unless a different limit is shown in the
   deleted in its entirety and replaced by the following:
                                                                         Declarations. Regardless of the number of claims,
         g. Water                                                        this limit is the most we will pay for the total of all
                                                                         loss or damage arising out of all occurrences of
              Continuous or repeated seepage or leakage                  Covered Causes of Loss (other than fire or
              of water, or the presence or condensation of               lightning) which take place in a 12-month period
              humidity, moisture or vapor, that occurs over              (starting with the beginning of the present annual
              a period of 14 days or more. But if the                    policy period). With respect to a particular
              continuous or repeated seepage or leakage of               occurrence of loss which results in "fungus," wet
              water, or the presence or condensation of                  or dry rot or bacteria, we will not pay more than a
              humidity, moisture or vapor results in                     total of $25,000 (unless a different limit is shown
              Equipment      Breakdown     not    otherwise              in the Declarations), even if the "fungus," wet or
              excluded, we will pay for the loss or damage               dry rot or bacteria continues to be present or
              caused by that Equipment Breakdown.                        active, or recurs, in a later policy period.
D. The following is added to Section A. COVERAGE,                   4.   The coverage provided under this Limited
   Paragraph 5. of the ADDITIONAL COVERAGES                              Coverage does not increase the applicable Limit
   section:                                                              of Insurance on any Covered Property. If a
    Additional Coverage – Limited Coverage for                           particular occurrence results in loss or damage by
    "Fungus," Wet Rot, Dry Rot and Bacteria                              "fungus," wet or dry rot or bacteria, and other loss
                                                                         or damage, we will not pay more, for the total of all
    1.   The coverage described below in paragraphs D.2.                 loss or damage, than the applicable Limit of
         and D.6. of this Limited Coverage endorsement                   Insurance on the affected Covered Property.
         only applies when the "fungus," wet or dry rot or

SB-146997-B                                                                                                        Page 1 of 2
(Ed. 07/09)
                                                                                                                                       SB-146997-B
                                                                                                                                         (Ed. 07/09)


                                  If there is covered loss or damage to Covered                  b. If a covered suspension of "operations" was
                                  Property, not caused by "fungus," wet or dry rot or               caused by loss or damage other than
                                  bacteria, loss payment will not be limited by the                 "fungus," wet or dry rot or bacteria but
                                  terms of this Limited Coverage, except to the                     remediation of "fungus," wet or dry rot or
                                  extent that "fungus," wet or dry rot or bacteria                  bacteria prolongs the "period of restoration,"
                                  causes an increase in the loss. Any such increase                 we will pay for loss and/or expense sustained
                                  in the loss will be subject to the terms of this                  during the delay (regardless of when such a
                                  Limited Coverage.                                                 delay occurs during the "period of
                                                                                                    restoration"), but such coverage is limited to
                             5.   The terms of this Limited Coverage do not                         30 days. The days need not be consecutive.
                                  increase or reduce the coverage provided under
                                  the Additional Coverages Section of the Special       E. Under this policy, we will not pay under the Ordinance
                                  Property Coverage Forms.                                 Or Law Coverage for:
                             6.   The following paragraphs, 6.a. or 6.b. applies to         1.   Loss or expense sustained due to the
                                  the Business Income and Extra Expense coverage                 enforcement of any ordinance or law which
                                  and only if the suspension (slowdown or                        requires the demolition, repair, replacement,
                                  cessation) of "operations" satisfies all terms and             reconstruction, remodeling or remediation of
                                  conditions of the applicable Business Income and               property due to the presence, growth, proliferation,
                                  Extra Expense coverage. The coverage provided                  spread or any activity of "fungus," wet or dry rot or
                                  under this Limited Coverage is part of and does                bacteria; or
                                  not increase the applicable Limit of Insurance on
                                                                                            2.   The costs associated with the enforcement of any
                                  the Business Income and Extra Expense
                                  coverage.                                                      ordinance or law which requires any insured or
                                                                                                 others to test for, monitor, clean up, remove,
                                  a.   If the loss which resulted in "fungus," wet or            contain, treat, detoxify or neutralize, or in any way
                                       dry rot or bacteria does not in itself                    respond to, or assess the effects of "fungus," wet
                                       necessitate a suspension of "operations," but             or dry rot or bacteria.
                                       such suspension is necessary due to loss or
                                                                                        F. The following is added to Section G. PROPERTY
                                       damage to property caused by "fungus," wet
                                                                                           DEFINITIONS:
                                       or dry rot or bacteria, then our payment under
                                       Business Income and/or Extra Expense is              "Fungus" means any type or form of fungus, including
                                       limited to the amount of loss and/or expense         mold or mildew, and any mycotoxins, spores, scents
                                       sustained in a period of not more than 30            or by-products produced or released by fungi.
                                       days. The days need not be consecutive.
10020004860249616481050




                          SB-146997-B                                                                                                    Page 2 of 2
                          (Ed. 07/09)
                                                                                                                 SB-147075-A
                                                                                                                   (Ed. 01/06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        ECONOMIC AND TRADE SANCTIONS CONDITION
The following condition is added to the COMMON POLICY             4.   Property that is located in a Sanctioned Country or that
CONDITIONS:                                                            is owned by, rented to or in the care, custody or
                                                                       control of a Sanctioned Country Government, where
ECONOMIC AND TRADE SANCTIONS CONDITION
                                                                       any activities related to such property are prohibited by
In accordance with laws and regulations of the United                  U.S. economic or trade sanctions; or
States concerning economic and trade embargoes, this              5.   Property that is owned by, rented to or in the care,
policy is void ab initio (void from its inception) with respect        custody or control of a Specially Designated National
to any term or condition of this policy that violates any laws         or Blocked Person, or any person or entity who is
or regulations of the United States concerning economic                otherwise subject to U.S. economic or trade sanctions.
and trade embargoes including, but not limited to the
following:                                                        As used in this endorsement a Specially Designated
                                                                  National or Blocked Person is any person or entity that is
1.   Any insured, or any person or entity claiming the            on the list of Specially Designated Nationals and Blocked
     benefits of an insured, who is or becomes a Specially        Persons issued by the U.S. Treasury Department's Office
     Designated National or Blocked Person or who is              of Foreign Asset Control (O.F.A.C.) as it may be from time
     otherwise subject to U.S. economic or trade sanctions;       to time amended.
2.   Any claim or "suit" that is brought in a Sanctioned          As used in this endorsement a Sanctioned Country is any
     Country or by a Sanctioned Country Government,               country that is the subject of trade or economic embargoes
     where any action in connection with such claim or suit       imposed by the laws or regulations of the United States of
     is prohibited by U.S. economic or trade sanctions;           America.
3.   Any claim or "suit" that is brought by any Specially
     Designated National or Blocked Person or any person
     or entity who is otherwise subject to U.S. economic or
     trade sanctions;




SB-147075-A                                                                                                        Page 1 of 1
(Ed. 01/06)
                                                                                                                                                  SB-147079-A
                                                                                                                                                    (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                    WAR LIABILITY EXCLUSION
                          This endorsement modifies insurance provided under the following:

                               BUSINESSOWNERS LIABILITY COVERAGE FORM
                          I.   The following provisions are added to the Business                                 sovereign or other authority using military
                               Liability Coverage Forms:                                                          personnel or other agents; or

                               A. War Exclusion i. under Paragraph B.1.,                                     (3) Insurrection, rebellion, revolution, usurped
                                  Exclusions – Applicable to Business Liability                                  power, or action taken by governmental
                                  Coverage is replaced by the following:                                         authority in hindering or defending against any
                                                                                                                 of these.
                                  This insurance does not apply to War.
                                                                                                  II. The following provision is added to the Business
                                  "Bodily injury," "property damage," "personal and                   Liability Coverage Form:
                                  advertising injury," however caused, arising,
                                  directly or indirectly, out of:                                       A. Exclusion h. under Paragraph B.2., Exclusions –
                                                                                                           Applicable To Medical Expenses Coverage
                                  (1) War, including undeclared or civil war; or                           does not apply. Medical Expenses due to war are
                                  (2) Warlike action by a military force, including                        now subject to Exclusion g. of Paragraph B.2.,
                                      action in hindering or defending against an                          since "bodily injury" arising out of war is now
                                      actual or expected attack, by any government,                        excluded under Paragraph B.1., Exclusions –
                                                                                                           Applicable To Business Liability Coverage.
10020004860249616481051




                          SB-147079-A                Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 1
                          (Ed. 01/06)                                 Copyright, Insurance Services Office, Inc., 2003
                                                                                                                  SB-147080-A
                                                                                                                    (Ed. 01/06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                               EXCLUSION – SILICA
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS LIABILITY COVERAGE FORM
A. The following exclusion is added to Section B.1.                   3.   This insurance does not apply to "personal and
   EXCLUSIONS – Applicable to Business Liability                           advertising injury" arising in whole or in part out of
   Coverage:                                                               the actual, alleged or threatened exposure at any
                                                                           time to or the presence of "silica."
    This insurance does not apply to:
                                                                  B. The following definition is added:
    1.   "Bodily injury" arising in whole or in part out of the
         actual, alleged or threatened respiration or                 "Silica" means the chemical compound silicon dioxide
         ingestion at any time of "silica"; or                        (SiO2) in any form, including dust which contains
                                                                      "silica."
    2.   "Property damage" arising in whole or in part out
         of the actual, alleged or threatened presence of
         "silica."




SB-147080-A                                                                                                         Page 1 of 1
(Ed. 01/06)
                                                                                                                                                         SB-147082-E
                                                                                                                                                           (Ed. 04/14)



                                                BUSINESSOWNERS COMMON POLICY CONDITIONS
                          All Coverage Parts included in this policy are subject to the following conditions:
                          A. Cancellation                                                                                   (b) Pay property taxes that are owing
                                                                                                                                and have been outstanding for more
                              1.   The first Named Insured shown in the                                                         than one year following the date due,
                                   Declarations may cancel this policy by mailing or                                            except that this provision will not
                                   delivering to us advance written notice of                                                   apply where you are in a bona fide
                                   cancellation.                                                                                dispute with the taxing authority
                              2.   We may cancel this policy by mailing or delivering                                           regarding payment of such taxes.
                                   to the first Named Insured written notice of                                   b. 10 days before the effective date of
                                   cancellation at least:                                                            cancellation if we cancel for nonpayment of
                                   a.   5 days before the effective date of                                          premium.
                                        cancellation if any one of the following                                  c.   30 days before the effective date of
                                        conditions exists at any building that is                                      cancellation if we cancel for any other reason.
                                        Covered Property in this policy.
                                                                                                            3.    We will mail or deliver our notice to the first
                                        (1) The building has been vacant or
                                                                                                                  Named Insured's last mailing address known to
                                            unoccupied 60 or more consecutive days.                               us.
                                            This does not apply to:
                                                                                                            4.    Notice of cancellation will state the effective date
                                            (a) Seasonal unoccupancy; or
                                                                                                                  of cancellation. The policy period will end on that
                                            (b) Buildings    in   the     course      of                          date.
                                                construction, renovation or addition.                       5.    If this policy is cancelled, we will send the first
                                            Buildings with 65% or more of the rental                              Named Insured any premium refund due. If we
                                            units or floor area vacant or unoccupied                              cancel, the refund will be pro rata. If the first
                                            are considered unoccupied under this                                  Named Insured cancels, the refund may be less
                                            provision.                                                            than pro rata. The cancellation will be effective
                                                                                                                  even if we have not made or offered a refund.
                                        (2) After damage by a covered cause of loss,
                                            permanent repairs to the building:                              6.    If notice is mailed, proof of mailing will be
                                                                                                                  sufficient proof of notice.
                                            (a) Have not started, and
                                                                                                       B. Changes
                                            (b) Have not been contracted for,
                                                                                                            This policy contains all the agreements between you
10020004860249616481052




                                            within 30 days of initial payment of loss.                      and us concerning the insurance afforded. The first
                                        (3) The building has:                                               Named Insured shown in the Declarations is
                                                                                                            authorized to make changes in the terms of this policy
                                            (a) An outstanding order to vacate;                             with our consent. This policy's terms can be amended
                                            (b) An outstanding demolition order; or                         or waived only by endorsement issued by us and
                                                                                                            made a part of this policy.
                                            (c) Been    declared        unsafe                by
                                                governmental authority.                                C. Concealment, Misrepresentation Or Fraud

                                        (4) Fixed and salvageable items have been                           This policy is void in any case of fraud by you as it
                                            or are being removed from the building                          relates to this policy at any time. It is also void if you or
                                            and are not being replaced. This does not                       any other insured, at any time, intentionally conceal or
                                            apply to such removal that is necessary                         misrepresent a material fact concerning:
                                            or incidental to any renovation or                              1.    This policy;
                                            remodeling.
                                                                                                            2.    The Covered Property;
                                        (5) Failure to:
                                                                                                            3.    Your interest in the Covered Property; or
                                            (a) Furnish necessary heat, water, sewer
                                                service or electricity for 30                               4.    A claim under this policy.
                                                consecutive days or more, except                       D. Examination Of Your Books And Records
                                                during a period of seasonal
                                                unoccupancy; or                                             We may examine and audit your books and records as
                                                                                                            they relate to this policy at any time during the policy
                                                                                                            period and up to three years afterward.

                          SB-147082-E                                                                                                                       Page 1 of 3
                          (Ed. 04/14)                     Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                                                                                                                 SB-147082-E
                                                                                                                                   (Ed. 04/14)


E. Inspections And Surveys                                                          undertake to do so; but we will be entitled to the
                                                                                    insured's rights against all those other insurers.
   We have the right but are not obligated to:
                                                                         I.   Premiums
   1.   Make inspections and surveys at any time;
                                                                              1.    The first Named                 Insured   shown     in    the
   2.   Give you reports on the conditions we find; and                             Declarations:
   3.   Recommend changes.                                                          a.   Is responsible         for    the    payment    of   all
   Any inspections, surveys, reports or recommendations                                  premiums; and
   relate only to insurability and the premiums to be                               b. Will be the payee for any return premiums we
   charged. We do not make safety inspections. We do                                   pay.
   not undertake to perform the duty of any person or
   organization to provide for the health or safety of                        2.    The premium shown in the Declarations was
   workers or the public. And we do not warrant that                                computed based on rates in effect at the time the
   conditions:                                                                      policy was issued. On each renewal, continuation
                                                                                    or anniversary of the effective date of this policy,
   1.   Are safe or healthful; or                                                   we will compute the premium in accordance with
   2.   Comply with       laws,     regulations,      codes      or                 our rates and rules then in effect.
        standards.                                                            3.    With our consent, you may continue this policy in
   This condition applies not only to us, but also to any                           force by paying a continuation premium for each
   rating, advisory, rate service or similar organization                           successive one-year period. The premium must
   which makes insurance inspections, surveys, reports                              be:
   or recommendations.                                                              a.   Paid to us prior to the anniversary date; and
F. Insurance Under Two Or More Coverages                                            b. Determined in accordance with Paragraph 2.
   If two or more of this policy's coverages apply to the                              above.
   same loss or damage, we will not pay more than the                               Our forms then in effect will apply. If you do not
   actual amount of the loss or damage.                                             pay the continuation premium, this policy will
G. Liberalization                                                                   expire on the first anniversary date that we have
                                                                                    not received the premium.
   If, during your policy period, we adopt any revision that
   would broaden the coverage under this policy without                       4.    Undeclared exposures or change in your business
   additional premium the broadened coverage will                                   operation, acquisition or use of locations may
   immediately apply to this policy. The broadened                                  occur during the policy period that are not shown
   coverage will also apply to the renewal of this policy if                        in the Declarations. If so, we may require an
   such renewal was in process or was mailed prior to                               additional premium. That premium will be
   the date we adopted such revision.                                               determined in accordance with our rates and rules
                                                                                    then in effect.
H. Other Insurance
                                                                         J.   Premium Audit
   1.   If you have other insurance covering the same
        loss or damage, we will pay only for the amount of                    1.    This policy is subject to audit if the Declarations
        covered loss or damage in excess of the amount                              show an Audit Period other than 'Not Auditable.'
        due from that other insurance, whether you can                              We will compute the final premium due when we
        collect on it or not. But we will not pay more than                         determine your actual exposures.
        the applicable Limit of Insurance.                                    2.    Premium shown in this policy as advance
   2.   Business Liability Coverage is excess over:                                 premium is a deposit premium only. At the close of
                                                                                    each audit period we will compute the earned
        a.   Any other insurance that insures for direct                            premium for that period. Audit premiums are due
             physical loss or damage; or                                            and payable on notice to the first Named Insured.
        b. Any other primary insurance available to you                             If the sum of the advance and audit premiums
           covering liability for damages arising out of                            paid for the policy period is greater than the
           the premises or operations for which you have                            earned premium, we will return the excess to the
           been added as an additional insured.                                     first Named Insured.
   3.   When this insurance is excess, we will have no                        3.    The first Named Insured must keep records of the
        duty under Business Liability Coverage to defend                            information we need for premium computation,
        any claim or "suit" that any other insurer has a                            and send us copies at such times as we may
        duty to defend. If no other insurer defends, we will                        request.


SB-147082-E                                                                                                                       Page 2 of 3
(Ed. 04/14)                 Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                                                                                                                                      SB-147082-E
                                                                                                                                                        (Ed. 04/14)


                          K. Transfer Of Rights Of Recovery Against Others To                                This will not restrict your insurance.
                             Us
                                                                                                       2.    Applicable to Businessowners Liability Coverage:
                             1.   Applicable to Businessowners Property Coverage:
                                                                                                             If the insured has rights to recover all or part of
                                  If any person or organization to or for whom we                            any payment we have made under this policy,
                                  make payment under this policy has rights to                               those rights are transferred to us. The insured
                                  recover damages from another, those rights are                             must do nothing after loss to impair them. At our
                                  transferred to us to the extent of our payment.                            request, the insured will bring "suit" or transfer
                                  That person or organization must do everything                             those rights to us and help us enforce them. This
                                  necessary to secure our rights and must do                                 condition does not apply to Medical Expenses
                                  nothing after loss to impair them. But you may                             Coverage.
                                  waive your rights against another party in writing:
                                                                                                  L. Transfer Of Your Rights And Duties Under This
                                  a.   Prior to a loss to your Covered Property.                     Policy
                                  b. After a loss to your Covered Property only if,                    Your rights and duties under this policy may not be
                                     at time of loss, that party is one of the                         transferred without our written consent except in the
                                     following:                                                        case of death of an individual Named Insured.
                                       (1) Someone insured by this insurance;                          If you die, your rights and duties will be transferred to
                                                                                                       your legal representative but only while acting within
                                       (2) A business firm:
                                                                                                       the scope of duties as your legal representative. Until
                                           (a) Owned or controlled by you; or                          your legal representative is appointed, anyone having
                                                                                                       proper temporary custody of your property will have
                                           (b) That owns or controls you; or                           your rights and duties but only with respect to that
                                       (3) Your tenant.                                                property.

                                  You may also accept the usual bills of lading or
                                  shipping receipts limiting the liability of carriers.
10020004860249616481053




                          SB-147082-E                                                                                                                  Page 3 of 3
                          (Ed. 04/14)                Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                                                                                                          SB-147083-B
                                                                                                                            (Ed. 07/09)


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                FUNGI / MOLD / MILDEW / YEAST / MICROBE EXCLUSION
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS LIABILITY COVERAGE FORM
A. The following exclusion is added to SECTION B.1.,                          Fungi and Microbes
   EXCLUSIONS – Applicable to Business Liability
   Coverage:                                                                  (1) "Personal injury" or "advertising injury" arising out
                                                                                  of or relating to, in whole or in part, the actual,
    This insurance does not apply to:                                             alleged or threatened inhalation of, ingestion of,
                                                                                  contact with, exposure to, existence of, or growth
    Fungi and Microbes
                                                                                  or presence of any "fungi" or "microbes."
    (1) "Bodily injury" or "property damage" arising out of                   (2) Any loss, cost or expense arising out of or relating
        or relating to, in whole or in part, the actual,                          to the testing for, monitoring, cleaning up,
        alleged or threatened inhalation of, ingestion of,                        removing, containing, treating, detoxifying,
        contact with, exposure to, existence of, or growth                        neutralizing, remediating, or disposing of, or in any
        or presence of any "fungi" or "microbes." This                            way responding to or assessing the effects of
        exclusion applies regardless of any other cause or                        "fungi" or "microbes" by any insured or by anyone
        event that contributes concurrently or in any                             else.
        sequence to such injury or damage, loss, cost or
        expense. This exclusion does not apply where                          This exclusion applies regardless of any other cause
        your business is food processing, sales, or                           or event that contributes concurrently or in any
        serving, and the "bodily injury" is caused solely by                  sequence to such injury, loss, cost or expense.
        food poisoning in connection with such
                                                                         C. The following definitions are added to SECTION F.,
        processing, sales, or serving.
                                                                            DEFINITIONS:
    (2) Any loss, cost or expense arising out of or relating
        to the testing for, monitoring, cleaning up,                          "Fungi" means any form of fungus, including but not
        removing, containing, treating, detoxifying,                          limited to, yeast, mold, mildew, rust, smut or
        neutralizing, remediating, or disposing of, or in any                 mushroom, and including any spores, mycotoxins,
        way responding to or assessing the effects of                         odors, or any other substances, products, or
        "fungi" or "microbes" by any insured or by anyone                     byproducts produced by, released by, or arising out of
        else.                                                                 the current or past presence of fungi. But "fungi" does
                                                                              not include any fungi intended by the insured for
    (3) "Property damage" arising out of or relating to the                   consumption.
        actual, alleged or threatened contact with,
        exposure to, existence of, or growth or presence                      "Microbe(s)" means any non-fungal microorganism or
        of any "fungi" or "microbes."                                         non-fungal, colony-form organism that causes infection
                                                                              or disease. "Microbe" includes any spores,
B. The following exclusion is added to SECTION B.1.q. &                       mycotoxins, odors, or any other substances, products,
   r., EXCLUSIONS – Applicable to Business Liability                          or byproducts produced by, released by, or arising out
   Coverage / "Personal injury" or "advertising                               of the current or past presence of microbes. But
   injury":                                                                   "microbe" does not mean microbes that were
                                                                              transmitted directly from person to person.
    This insurance does not apply to:




SB-147083-B           Incorporates materials copyrighted by Insurance Services Office, reprinted with their permission.    Page 1 of 1
(Ed. 07/09)
                                                                                                                                          SB-147086-B
                                                                                                                                            (Ed. 04/10)


                                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                          LOSS PAYABLE CLAUSES
                          This endorsement modifies insurance provided under the following:

                                BUSINESSOWNERS POLICY
                                                                                     SCHEDULE*
                                                                                                                           Provision Applicable
                              Prem.                         Description                   Loss Payee                       (Indicate Paragraph
                               No.                          of Property                (Name & Address)                        A, B, C or D)


                                                                           REFER TO LOSS PAYEE SCHEDULE
                          *     Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.

                          The following is added to the Businessowners Special                           have the right to receive loss payment if the
                          Property Coverage Form LOSS PAYMENT Loss Condition,                            Loss Payee:
                          as shown in the Declarations or by an "A," "B" "C," or "D"                     (1) Pays any premium due under this policy
                          in the Schedule:                                                                   at our request if you have failed to do so;
                          A. LOSS PAYABLE CLAUSE                                                         (2) Submits a signed, sworn proof of loss
                                For Covered Property in which both you and a Loss                            within 60 days after receiving notice from
                                Payee shown in the Schedule or in the Declarations                           us of your failure to do so; and
                                have an insurable interest, we will:                                     (3) Has notified us of any change in
                                1.    Adjust losses with you; and                                            ownership, occupancy or substantial
                                                                                                             change in risk known to the Loss Payee.
                                2.    Pay any claim for loss or damage jointly to you
                                      and the Loss Payee, as interests may appear.                       All of the terms of the Businessowners
                                                                                                         Special Property Coverage Form will then
                          B. LENDER'S LOSS PAYABLE CLAUSE                                                apply directly to the Loss Payee.
                                1.    The Loss Payee shown in the Schedule or in the                d. If we pay the Loss Payee for any loss or
                                      Declarations is a creditor (including a                          damage and deny payment to you because of
                                      mortgageholder or trustee) with whom you have                    your acts or because you have failed to
10020004860249616481054




                                      entered a contract for the sale of Covered                       comply with the terms of this policy:
                                      Property, whose interest in that Covered Property
                                      is established by such written contracts as:                       (1) The Loss Payee's rights will be
                                                                                                             transferred to us to the extent of the
                                      a.   Warehouse receipts;                                               amount we pay; and
                                      b. A contract for deed;                                            (2) The Loss Payee's right to recover the full
                                      c.   Bills of lading; or                                               amount of the Loss Payee's claim will not
                                                                                                             be impaired.
                                      d. Financing statements.
                                                                                                             At our option, we may pay to the Loss
                                2.    For Covered Property in which both you and a                           Payee the whole principal on the debt
                                      Loss Payee have an insurable interest:                                 plus any accrued interest. In this event,
                                                                                                             you will pay your remaining debt to us.
                                      a.   We will pay for covered loss or damage to
                                           each Loss Payee in their order of precedence,       3.   If we cancel this policy, we will give written notice
                                           as interests may appear.                                 to the Loss Payee at least:
                                      b. The Loss Payee has the right to receive loss               a.   10 days before the effective date of
                                         payment even if the Loss Payee has started                      cancellation if we cancel for your nonpayment
                                         foreclosure for similar action on the Covered                   of premium; or
                                         Property.
                                                                                                    b. 30 days before the effective date of
                                      c.   If we deny your claim because of your acts or               cancellation if we cancel for any other reason.
                                           because you have failed to comply with the
                                           terms of this policy, the Loss Payee will still

                          SB-147086-B                                                                                                       Page 1 of 2
                          (Ed. 04/10)
                                                                                                           SB-147086-B
                                                                                                             (Ed. 04/10)


   4.   If we do not renew this policy, we will give written      3.   The following is added to the OTHER
        notice to the Loss Payee at least 10 days before               INSURANCE Businessowners Common Policy
        the expiration date of this policy.                            Condition:
C. CONTRACT OF SALE CLAUSE                                                 For Covered Property that is the subject of a
                                                                           contract of sale, the word "you" includes the
   1.   The Loss Payee shown in the Schedule or in the                     Loss Payee.
        Declarations is a person or organization you have
        entered a contract with for the sale of Covered        D. BUILDING OWNER LOSS PAYABLE CLAUSE
        Property.
                                                                  1.   The Loss Payee shown in the Schedule or in the
   2.   For Covered Property in which both you and the                 Declarations is the owner of the described
        Loss Payee have an insurable interest, we will:                building, in which you are a tenant.
        a.   Adjust losses with you; and                          2.   We will adjust losses to the described building
                                                                       with the Loss Payee. Any loss payment made to
        b. Pay any claim for loss or damage jointly to
                                                                       the Loss Payee will satisfy your claims against us
           you and the Loss Payee, as interests may                    for the owner's property.
           appear.
                                                                  3.   We will adjust losses to tenant's improvements
                                                                       and betterments with you, unless the lease
                                                                       provides otherwise.




SB-147086-B                                                                                                  Page 2 of 2
(Ed. 04/10)
                                                                                                                                         SB-147088-A
                                                                                                                                           (Ed. 01/06)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                    EXCLUSION – ASBESTOS
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS POLICY
                          This insurance does not apply to:                               Asbestos means the mineral in any form whether or not the
                                                                                          asbestos was at any time:
                          (1) "Bodily injury", "property damage" or "personal and
                              advertising injury" arising out of the actual, alleged or   (1) airborne as a fiber, particle or dust;
                              threatened exposure at any time to asbestos; or
                                                                                          (2) contained in, or formed a part of a product, structure or
                          (2) Any loss, cost or expense that may be awarded or                other real or personal property;
                              incurred:
                                                                                          (3) carried on clothing;
                              (a) by reason of a claim or "suit" for any such injury or
                                                                                          (4) inhaled or ingested; or
                                  damage; or
                              (b) in complying with a governmental direction or           (5) transmitted by any other means.
                                  request to test for, monitor, clean up, remove,
                                  contain or dispose of asbestos.
10020004860249616481055




                          SB-147088-A                                                                                                      Page 1 of 1
                          (Ed. 01/06)
                                                                                                                          SB-147089-A
                                                                                                                            (Ed. 01/06)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                     EMPLOYMENT – RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS LIABILITY COVERAGE FORM

The following exclusion is added to Section B.                                                 humiliation or discrimination directed at
EXCLUSIONS of the Businessowners Liability Coverage                                            that person; or
Form:                                                                               (2) The spouse, child, parent, brother or sister of
This insurance does not apply to:                                                       that person as a consequence of “bodily
                                                                                        injury” or “personal and advertising injury” to
    r.   “Bodily injury” or “personal and advertising injury”                           that person at whom any of the employment-
         to:                                                                            related practices described in paragraphs (1),
         (1) A person arising out of any;                                               (2) or (3) above is directed.

             (a) Refusal to employ that person;                                     This exclusion applies:

             (b) Termination of that person’s employment;                           a.   Whether the insured may be liable as an
                 or                                                                      employer or in any other capacity; and

             (c) Employment-related practices, policies,                            b. To any obligation to share damages with or
                 acts or omissions, such as coercion,                                  repay someone else who must pay damages
                 demotion, evaluation, reassignment,                                   because of the injury.
                 discipline, defamation,    harassment,




SB-147089-A               Includes copyrighted material of the Insurance Services Office, Inc., with its permission.        Page 1 of 1
(Ed. 01/06)                                  Copyright, Insurance Services Office, Inc., 1996
                                                                                                                                                    SB-300000-D
                                                                                                                                                      (Ed. 04/14)



                                                  BUSINESSOWNERS LIABILITY COVERAGE FORM
                          Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
                          and is not covered.
                          Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words "we,"
                          "us" and "our" refer to the company providing the insurance.
                          The word "insured" means any person or organization qualifying as such under Section C. – Who Is An Insured.
                          Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F – LIABILITY
                          DEFINITIONS.
                          A. Coverages                                                                                  (c) Prior to the policy period, no insured
                                                                                                                            listed under Paragraph C.1. Who Is
                              1.   Business Liability (Bodily Injury, Property
                                                                                                                            An Insured and no "employee"
                                   Damage, Personal and Advertising Injury)
                                                                                                                            authorized by you to give or receive
                                   a.   We will pay those sums that the insured                                             notice of an "occurrence" or claim,
                                        becomes legally obligated to pay as damages                                         knew that the "bodily injury" or
                                        because of "bodily injury," "property damage"                                       "property damage" had occurred, in
                                        or "personal and advertising injury" to which                                       whole or in part. If such a listed
                                        this insurance applies. We will have the right                                      insured or authorized "employee"
                                        and duty to defend the insured against any                                          knew, prior to the policy period, that
                                        "suit" seeking those damages. However, we                                           the "bodily injury" or "property
                                        will have no duty to defend the insured                                             damage"      occurred,     then    any
                                        against any "suit" seeking damages for "bodily                                      continuation, change or resumption of
                                        injury," "property damage" or "personal and                                         such "bodily injury" or "property
                                        advertising injury," to which this insurance                                        damage" during or after the policy
                                        does not apply. We may at our discretion,                                           period will be deemed to have been
                                        investigate any "occurrence" or any offense                                         known before the policy period.
                                        and settle any claim or "suit" that may result.                            (2) To "personal and advertising injury"
                                        But:                                                                           caused by an offense arising out of your
                                        (1) The amount we will pay for damages is                                      business, but only if the offense was
                                            limited as described in Section D –                                        committed in the "coverage territory"
                                            Liability And Medical Expenses Limits Of                                   during the policy period.
                                            Insurance; and                                                    c.   "Bodily injury" or "property damage" which
10020004860249616481056




                                        (2) Our right and duty to defend ends when                                 occurs during the policy period and was not,
                                            we have used up the applicable limit of                                prior to the policy period, known to have
                                            insurance in the payment of judgments or                               occurred by any insured listed under Section
                                            settlements or medical expenses to which                               C.1. Who Is An Insured or any "employee"
                                            this insurance applies.                                                authorized by you to give or receive notice of
                                                                                                                   an "occurrence" or claim, includes any
                                        No other obligation or liability to pay sums or                            continuation, change or resumption of "bodily
                                        perform acts or services is covered unless                                 injury" or "property damage" after the end of
                                        explicitly provided for under Coverage                                     the policy period.
                                        Extension – Supplementary Payments.
                                                                                                              d. "Bodily injury" or "property damage" will be
                                   b. This insurance applies:                                                    deemed to have been known to have
                                        (1) To "bodily injury" and "property damage"                             occurred at the earliest time when any insured
                                            only if:                                                             listed under Section C.1. Who Is An Insured
                                                                                                                 or any "employee" authorized by you to give
                                            (a) The "bodily injury" or "property                                 or receive notice of an "occurrence" or claim:
                                                damage"     is     caused   by    an
                                                "occurrence" that takes place in the                               (1) Reports all, or any part, of the "bodily
                                                "coverage territory";                                                  injury" or "property damage" to us or any
                                                                                                                       other insurer;
                                            (b) The "bodily injury" or "property
                                                damage" occurs during the policy                                   (2) Receives a written or verbal demand or
                                                period; and                                                            claim for damages because of the "bodily
                                                                                                                       injury" or "property damage"; or


                          SB-300000-D                 Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 1 of 16
                          (Ed. 04/14)
                                                                                                                           SB-300000-D
                                                                                                                             (Ed. 04/14)


           (3) Becomes aware by any other means that                                   (2) If we defend an insured against a "suit"
               "bodily injury" or "property damage" has                                    and an indemnitee of the insured is also
               occurred or has begun to occur.                                             named as a party to the "suit," we will
                                                                                           defend that indemnitee if all of the
      e.   Damages because of "bodily injury" include                                      following conditions are met:
           damages claimed by any person or
           organization for care, loss of services or death                                 (a) The "suit" against the indemnitee
           resulting at any time from the "bodily injury."                                      seeks damages for which the insured
                                                                                                has assumed the liability of the
      f.   Coverage Extension           –    Supplementary
                                                                                                indemnitee in a contract or
           Payments
                                                                                                agreement that is an "insured
           (1) In addition to the Limit of Insurance of                                         contract";
               Liability we will pay, with respect to any                                   (b) This insurance applies to such
               claim we investigate or settle, or any                                           liability assumed by the insured;
               "suit" against an insured we defend:
                                                                                            (c) The obligation to defend, or the cost
               (a) All expenses we incur.
                                                                                                of the defense of, that indemnitee,
               (b) Up to $1,000 for cost of bail bonds                                          has also been assumed by the
                   required because of accidents or                                             insured in the same "insured
                   traffic law violations arising out of the                                    contract";
                   use of any vehicle to which Business                                     (d) The allegations in the "suit" and the
                   Liability Coverage for "bodily injury"                                       information we know about the
                   applies. We do not have to furnish                                           "occurrence" are such that no conflict
                   these bonds.                                                                 appears to exist between the
               (c) The cost of bonds to release                                                 interests of the insured and the
                   attachments, but only for bond                                               interests of the indemnitee:
                   amounts within our Limit of                                              (e) The indemnitee and the insured ask
                   Insurance. We do not have to furnish                                         us to conduct and control the defense
                   these bonds.                                                                 of that indemnitee against such "suit"
               (d) All reasonable expenses incurred by                                          and agree that we can assign the
                   the insured at our request to assist us                                      same counsel to defend the insured
                   in the investigation or defense of the                                       and the indemnitee; and
                   claim or "suit," including actual loss of                                (f) The indemnitee:
                   earnings up to $250 a day because of
                   time off from work.                                                            (i) Agrees in writing to:
               (e) All court costs taxed against the                                                   i.   Cooperate with us in the
                   insured in the "suit." However, these                                                    investigation, settlement or
                   payments do not include attorneys'                                                       defense of the "suit";
                   fees or attorney expenses taxed
                                                                                                       ii. Immediately send us copies
                   against the insured.
                                                                                                           of any demands, notices,
               (f) Prejudgment      interest    awarded                                                    summonses or legal papers
                   against the insured on that part of the                                                 received in connection with
                   judgment we pay. If we make an offer                                                    the "suit";
                   to pay the Limit of Insurance, we will
                                                                                                       iii. Notify any other insurer
                   not pay any prejudgment interest
                   based on that period of time after the                                                   whose coverage is available
                   offer.                                                                                   to the indemnitee; and

               (g) All interest on the full amount of any                                              iv. Cooperate with us with
                   judgment that accrues after entry of                                                    respect to coordinating other
                   the judgment and before we have                                                         applicable         insurance
                   paid, offered to pay, or deposited in                                                   available to the indemnitee;
                   court the part of the judgment that is                                                  and
                   within our Limit of Insurance.                                                 (ii) Provides     us     with    written
               These payments will not reduce the                                                      authorization to:
               Limits of Insurance.



SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission               Page 2 of 16
(Ed. 04/14)
                                                                                                                                                        SB-300000-D
                                                                                                                                                          (Ed. 04/14)


                                                    i.      Obtain records and other                                  applicable Limit of Insurance. We will pay
                                                            information related to the                                reasonable expenses for:
                                                            "suit"; and
                                                                                                                      (1) First aid administered at the time of an
                                                    ii. Conduct and control the                                           accident;
                                                        defense of the indemnitee in
                                                                                                                      (2) Necessary medical, surgical, x-ray and
                                                        such "suit."
                                                                                                                          dental services, including prosthetic
                                       (3) So long as the above conditions are met,                                       devices; and
                                           attorneys' fees incurred by us in the
                                                                                                                      (3) Necessary       ambulance,        hospital,
                                           defense of that indemnitee, necessary
                                           litigation expenses incurred by us and                                         professional nursing and funeral services.
                                           necessary litigation expenses incurred by                  B. Exclusions
                                           the indemnitee at our request will be paid
                                           as         Supplementary        Payments.                       1.    Applicable To Business Liability Coverage
                                           Notwithstanding the        provisions   of                            This insurance does not apply to:
                                           Paragraph B.1.b.(2) Exclusions in Section
                                           B - EXCLUSIONS, such payments will                                    a.   Expected Or Intended Injury
                                           not be deemed to be damages for "bodily                                    "Bodily injury" or "property damage" expected
                                           injury" and "property damage" and will not                                 or intended from the standpoint of the insured.
                                           reduce the limits of insurance.                                            This exclusion does not apply to "bodily
                                           Our obligation to defend an insured's                                      injury" resulting from the use of reasonable
                                           indemnitee and to pay for attorneys' fees                                  force to protect persons or property.
                                           and necessary litigation expenses as                                  b. Contractual Liability
                                           Supplementary Payments ends when:
                                                                                                                      "Bodily injury" or "property damage" for which
                                           (a) We have used up the applicable limit                                   the insured is obligated to pay damages by
                                               of insurance in the payment of                                         reason of the assumption of liability in a
                                               judgments or settlements; or                                           contract or agreement. This exclusion does
                                           (b) The conditions set forth above, or the                                 not apply to liability for damages:
                                               terms of the agreement described in                                    (1) That the insured would have in the
                                               f. above are no longer met.                                                absence of the contract or agreement; or
                             2.   Medical Expenses                                                                    (2) Assumed in a contract or agreement that
                                  a.   We will pay medical expenses as described                                          is an "insured contract," provided the
                                       below for "bodily injury" caused by an                                             "bodily injury" or "property damage"
                                       accident:                                                                          occurs subsequent to the execution of the
10020004860249616481057




                                                                                                                          contract or agreement. Solely for the
                                       (1) On premises you own or rent;                                                   purposes of liability assumed in an
                                       (2) On ways next to premises you own or                                            "insured contract," reasonable attorney
                                           rent; or                                                                       fees and necessary litigation expenses
                                                                                                                          incurred by or for a party other than an
                                       (3) Because of your operations;                                                    insured are deemed to be damages
                                       provided that:                                                                     because of "bodily injury" or "property
                                                                                                                          damage," provided:
                                           (a) The accident takes place in the
                                                                                                                           (a) Liability to such party for, or for the
                                               "coverage territory" and during the
                                               policy period;                                                                  cost of, that party's defense has also
                                                                                                                               been assumed in the same "insured
                                           (b) The expenses are incurred and                                                   contract"; and
                                               reported to us within one year of the
                                                                                                                           (b) Such attorney fees and litigation
                                               date of the accident; and
                                                                                                                               expenses are for defense of that
                                           (c) The injured person submits to                                                   party against a civil or alternative
                                               examination, at our expense, by                                                 dispute resolution proceeding in
                                               physicians of our choice as often as                                            which damages to which this
                                               we reasonably require.                                                          insurance applies are alleged.
                                  b. We will make these payments regardless of                                   c.   Liquor Liability
                                     fault. These payments will not exceed the
                                                                                                                      "Bodily injury" or "property damage" for which
                                                                                                                      any insured may be held liable by reason of:

                          SB-300000-D                    Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 3 of 16
                          (Ed. 04/14)
                                                                                                                              SB-300000-D
                                                                                                                                (Ed. 04/14)


           (1) Causing or contributing to the intoxication                                   migration, release          or    escape    of
               of any person;                                                                "pollutants":
           (2) The furnishing of alcoholic beverages to a                                    (a) At or from any premises, site or
               person under the legal drinking age or                                            location which is or was at any time
               under the influence of alcohol; or                                                owned or occupied by, or rented or
                                                                                                 loaned to, any insured. However, this
           (3) Any statute, ordinance or regulation
                                                                                                 subparagraph does not apply to:
               relating to the sale, gift, distribution or use
               of alcoholic beverages.                                                             (i) "Bodily injury" if sustained within
                                                                                                       a building and caused by smoke,
           This exclusion applies even if the claims                                                   fumes, vapor or soot from
           allege negligence or other wrongdoing in:                                                   equipment used to heat, cool or
           (a) The supervision, hiring, employment,                                                    dehumidify the building or
               training or monitoring of others by an                                                  equipment that is used to heat
               insured; or                                                                             water for personal use by the
                                                                                                       buildings occupants or their
           (b) Providing     or   failing   to    provide                                              guests;
               transportation with respect to any person
               that may be under the influence of alcohol                                          (ii) "Bodily injury" or "property
                                                                                                        damage" for which you may be
           This exclusion applies only if you are in the                                                held liable, if you are a contractor
           business of manufacturing, distributing,                                                     and the owner or lessee of such
           selling, serving or furnishing alcoholic                                                     premises, site or location has
           beverages.                                                                                   been added to your policy as an
                                                                                                        additional insured with respect to
      d. Workers' Compensation And Similar Laws
                                                                                                        your       ongoing       operations
           Any obligation of the insured under a workers'                                               performed for that additional
           compensation,       disability  benefits   or                                                insured at that premises, site or
           unemployment compensation law or any                                                         location and such premises, site
           similar law.                                                                                 or location is not and never was
                                                                                                        owned or occupied by, or rented
      e.   Employer's Liability                                                                         or loaned to, any insured, other
           "Bodily Injury" to:                                                                          than that additional insured; or
           (1) An "employee" of the insured arising out                                            (iii) "Bodily injury" or "property
               of and in the course of:                                                                  damage" arising out of heat,
                                                                                                         smoke or fumes from a "hostile
               (a) Employment by the insured; or                                                         fire";
               (b) Performing duties related to the                                          (b) At or from any premises, site or
                   conduct of the insured's business; or                                         location which is or was at any time
           (2) The spouse, child, parent, brother or                                             used by or for any insured or others
               sister of that "employee" as a                                                    for the handling, storage, disposal,
               consequence of (1) above.                                                         processing or treatment of waste;

           This exclusion applies:                                                           (c) Which are or were at any time
                                                                                                 transported, handled, stored, treated,
           (1) Whether the insured may be liable as an                                           disposed of, or processed as waste
               employer or in any other capacity; and                                            by or for:
           (2) To any obligation to share damages with                                             (i) Any insured; or
               or repay someone else who must pay
               damages because of the injury.                                                      (ii) Any person or organization for
                                                                                                        whom you may be legally
           This exclusion does not apply to liability                                                   responsible; or
           assumed by the insured under an "insured
           contract."                                                                        (d) At or from any premises, site or
                                                                                                 location on which any insured or any
      f.   Pollution                                                                             contractors or subcontractors working
                                                                                                 directly or indirectly on any insured's
           (1) "Bodily injury" or "property damage"
                                                                                                 behalf are performing operations if
               arising out of the actual, alleged or
                                                                                                 the "pollutants" are brought on or to
               threatened discharge, dispersal, seepage,
                                                                                                 the premises, site or location in

SB-300000-D                Includes copyrighted material of Insurance Services Office, Inc., with its permission              Page 4 of 16
(Ed. 04/14)
                                                                                                                                                 SB-300000-D
                                                                                                                                                   (Ed. 04/14)


                                            connection with such operations by                                      a.    Request, demand, order or statutory
                                            such     insured,  contractor     or                                          or regulatory requirement that any
                                            subcontractor.    However,      this                                          insured or others test for, monitor,
                                            subparagraph does not apply to:                                               clean up, remove, contain, treat,
                                                                                                                          detoxify or neutralize, or in any way
                                            (i) "Bodily injury" or "property
                                                                                                                          respond to, or assess the effects of,
                                                damage" arising out of the                                                "pollutants"; or
                                                escape of fuels, lubricants or
                                                other operating fluids which are                                    b. Claim or "suit" by or on behalf of a
                                                needed to perform the normal                                           governmental authority for damages
                                                electrical,      hydraulic       or                                    because of testing for, monitoring,
                                                mechanical functions necessary                                         cleaning up, removing, containing,
                                                for the operation of "mobile                                           treating, detoxifying or neutralizing, or
                                                equipment" or its parts, if such                                       in any way responding to, or
                                                fuels,    lubricants    or    other                                    assessing the effects of, "pollutants."
                                                operating fluids escape from a
                                                vehicle part designed to hold,                                      However, this paragraph does not apply
                                                store or receive them. This                                         to liability for damages because of
                                                exception does not apply if the                                     "property damage" that the insured would
                                                "bodily injury" or "property                                        have in the absence of such request,
                                                damage" arises out of the                                           demand, order or statutory or regulatory
                                                intentional discharge, dispersal                                    requirement or such claim or "suit" by or
                                                or release of the fuels, lubricants                                 on behalf of a governmental authority.
                                                or other operating fluids, or if                          g. Aircraft, Auto Or Watercraft
                                                such fuels, lubricants or other
                                                operating fluids are brought on or                             "Bodily injury" or "property damage" arising
                                                to the premises, site or location                              out of the ownership, maintenance, use or
                                                with the intent that they be                                   entrustment to others of any aircraft, "auto" or
                                                discharged,       dispersed      or                            watercraft owned or operated by or rented or
                                                released as part of the                                        loaned to any insured. Use includes operation
                                                operations being performed by                                  and "loading or unloading."
                                                such insured, contractor or                                    This exclusion applies even if the claims
                                                subcontractor;                                                 allege negligence or other wrongdoing in the
                                            (ii) "Bodily injury" or "property                                  supervision, hiring, employment, training or
                                                 damage" sustained within a                                    monitoring of others by an insured, if the
                                                 building and caused by the                                    "occurrence" which caused the "bodily injury"
                                                 release of gases, fumes or                                    or "property damage" involved the ownership,
10020004860249616481058




                                                 vapors from materials brought                                 maintenance, use or entrustment to others of
                                                 into that building in connection                              any aircraft, "auto" or watercraft that is owned
                                                 with operations being performed                               or operated by or rented or loaned to any
                                                 by you or on your behalf by a                                 insured.
                                                 contractor or subcontractor; or                               This exclusion does not apply to:
                                            (iii) "Bodily injury" or "property                                 (1) An aircraft that is:
                                                  damage" arising out of heat,
                                                  smoke or fumes from a "hostile                                    (a) Hired, chartered, or loaned with a
                                                  fire."                                                                paid crew; but
                                        (e) At or from any premises, site or                                        (b) Not owned by any insured;
                                            location on which any insured or any                               (2) A watercraft while ashore on premises
                                            contractors or subcontractors working                                  you own or rent;
                                            directly or indirectly on any insured's
                                            behalf are performing operations if                                (3) A watercraft you do not own that is:
                                            the operations are to test for, monitor,
                                                                                                                    (a) Less than 51 feet long; and
                                            clean up, remove, contain, treat,
                                            detoxify or neutralize, or in any way                                   (b) Not being used to carry persons or
                                            respond to, or assess the effects of,                                       property for a charge;
                                            "pollutants."
                                                                                                               (4) Parking an "auto" on, or on the ways next
                                    (2) Any loss, cost or expense arising out of                                   to, premises you own or rent, provided
                                        any:

                          SB-300000-D             Includes copyrighted material of Insurance Services Office, Inc., with its permission            Page 5 of 16
                          (Ed. 04/14)
                                                                                                                         SB-300000-D
                                                                                                                           (Ed. 04/14)


                 the "auto" is not owned by or rented or                                (6) Any service, treatment, advice or
                 loaned to you or the insured;                                              instruction for the purpose of appearance
                                                                                            or skin enhancement, hair removal or
           (5) Liability assumed under any "insured
                                                                                            replacement or personal grooming;
               contract" for the ownership, maintenance
               or use of aircraft or watercraft; or                                     (7) Optometry or optical or hearing aid
                                                                                            services including the prescribing,
           (6) "Bodily injury" or "property damage"
                                                                                            preparation, fitting, demonstration or
               arising out of the operation of any of the                                   distribution of ophthalmic lenses and
               following equipment:                                                         similar products or hearing aid devices;
                 (a) Cherry pickers and similar devices                                 (8) Body piercing services;
                     mounted on automobile or truck
                     chassis and used to raise or lower                                 (9) Services in the practice of pharmacy;
                     workers; and
                                                                                        (10) Veterinary medicine services;
                 (b) Air    compressors,     pumps     and
                                                                                        (11) Mortician services; and
                     generators,     including   spraying,
                     welding,       building      cleaning,                             (12) Services rendered in connection with the
                     geophysical exploration, lighting and                                   creation       and/or        development,
                     well servicing equipment.                                               modification, or repair of "software,"
      h. Mobile Equipment                                                                    including, but not limited to design,
                                                                                             specifications, system or "software"
           "Bodily injury" or "property damage" arising                                      configuration and consultation.
           out of:
                                                                                        This exclusion applies even if the claims
           (1) The transportation of "mobile equipment"                                 allege negligence or other wrongdoing in the
               by an "auto" owned or operated by or                                     supervision, hiring, employment, training or
               rented or loaned to any insured; or                                      monitoring of others by an insured, if the
                                                                                        "occurrence" which caused the "bodily injury"
           (2) The use of "mobile equipment" in, or
                                                                                        or "property damage," or the offense which
               while in practice for, or while being                                    caused the "personal and advertising injury,"
               prepared for, any prearranged racing,                                    involved the rendering or failure to render any
               speed, demolition or stunting activity.                                  professional service.
      i.   War                                                                     k.   Damage To Property
           "Bodily injury" or "property damage" due to                                  "Property damage" to:
           war, whether or not declared, or any act or
           condition incident to war. War includes civil                                (1) Property you own, rent or occupy,
           war, insurrection, rebellion or revolution. This                                 including any costs or expenses incurred
           exclusion applies only to liability assumed                                      by you, or any other person, organization
           under a contract or agreement.                                                   or entity, for repair, replacement,
                                                                                            enhancement, restoration or maintenance
      j.   Professional Services
                                                                                            of such property for any reason, including
           "Bodily injury," "property damage," "personal                                    prevention of injury to a person or
           and advertising injury" caused by the                                            damage to another's property;
           rendering or failure to render any professional                              (2) Premises you sell, give away or abandon,
           service. This includes but is not limited to:                                    if the "property damage" arises out of any
           (1) Legal, accounting or advertising services;                                   part of those premises;
           (2) Preparing, approving, or failing to prepare                              (3) Property loaned to you;
               or approve maps, drawings, opinions,                                     (4) Personal property in the care, custody or
               reports, surveys, change orders, designs                                     control of the insured;
               or specifications;
                                                                                        (5) That particular part of real property on
           (3) Supervisory, inspection or engineering
                                                                                            which you or any contractor or
               services;                                                                    subcontractor     working    directly or
           (4) Medical, surgical, dental, x-ray or nursing                                  indirectly on your behalf is performing
               services treatment, advice or instruction;                                   operations, if the "property damage"
                                                                                            arises out of those operations; or
           (5) Any health or therapeutic                 service
               treatment, advice or instruction;

SB-300000-D                Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 6 of 16
(Ed. 04/14)
                                                                                                                                                   SB-300000-D
                                                                                                                                                     (Ed. 04/14)


                                     (6) That particular part of any property that                          o. Recall Of Products, Work Or Impaired
                                         must be restored, repaired or replaced                                Property
                                         because "your work" was incorrectly
                                         performed on it.                                                        Damages claimed for any loss, cost or
                                                                                                                 expense incurred by you or others for the loss
                                     Paragraphs (1), (3) and (4) of this exclusion                               of use, withdrawal, recall, inspection, repair,
                                     do not apply to "property damage" (other than                               replacement, adjustment, removal or disposal
                                     damage by fire or explosion) to premises,                                   of:
                                     including the contents of such premises,
                                                                                                                 (1) "Your product";
                                     rented to you for a period of 7 or fewer
                                     consecutive days. A separate limit of                                       (2) "Your work"; or
                                     insurance applies to Damage To Premises
                                     Rented To You as described in Paragraph D.                                  (3) "Impaired property";
                                     Liability And Medical Expenses Limit Of                                     if such product, work or property is withdrawn
                                     Insurance.                                                                  or recalled from the market or from use by any
                                     Paragraph (2) of this exclusion does not apply                              person or organization because of a known or
                                     if the premises are "your work" and were                                    suspected defect, deficiency, inadequacy or
                                     never occupied, rented or held for rental by                                dangerous condition in it.
                                     you.                                                                   p. Personal And Advertising Injury
                                     Paragraphs (3), (4), (5) and (6) of this                                    "Personal and advertising injury":
                                     exclusion do not apply to liability assumed
                                     under a sidetrack agreement.                                                (1) Caused by or at the direction of the
                                                                                                                     insured with the knowledge that the act
                                     Paragraph (6) of this exclusion does not apply                                  would violate the rights of another and
                                     to "property damage" included in the                                            would inflict "personal and advertising
                                     "products – completed operations hazard."                                       injury";
                                l.   Damage To Your Product                                                      (2) Arising out of oral or written publication of
                                     "Property damage" to "your product" arising                                     material, if done by or at the direction of
                                     out of it or any part of it.                                                    the insured with knowledge of its falsity;

                                m. Damage To Your Work                                                           (3) Arising out of oral or written publication of
                                                                                                                     material whose first publication took place
                                     "Property damage" to "your work" arising out                                    before the beginning of the policy period;
                                     of it or any part of it and included in the
                                     "products – completed operations hazard."                                   (4) Arising out of a criminal act committed by
                                                                                                                     or at the direction of any insured;
                                     This exclusion does not apply if the damaged
10020004860249616481059




                                     work or the work out of which the damage                                    (5) For which the insured has assumed
                                     arises was performed on your behalf by a                                        liability in a contract or agreement. This
                                     subcontractor.                                                                  exclusion does not apply to liability for
                                                                                                                     damages that the insured would have in
                                n. Damage To Impaired Property Or Property                                           the absence of the contract or agreement;
                                   Not Physically Injured
                                                                                                                 (6) Arising out of a breach of contract, except
                                     "Property damage" to "impaired property" or                                     an implied contract to use another's
                                     property that has not been physically injured,                                  advertising idea in your "advertisement";
                                     arising out of:
                                                                                                                 (7) Arising out of the failure of goods,
                                     (1) A defect, deficiency, inadequacy or                                         products or services to conform with any
                                         dangerous condition in "your product" or                                    statement of quality or performance made
                                         "your work"; or                                                             in your "advertisement";
                                     (2) A delay or failure by you or anyone acting                              (8) Arising out of the wrong description of the
                                         on your behalf to perform a contract or                                     price of goods, products or services
                                         agreement in accordance with its terms.                                     stated in your "advertisement";
                                     This exclusion does not apply to the loss of                                (9) Committed by an insured whose business
                                     use of other property arising out of sudden                                     is:
                                     and accidental physical injury to "your
                                     product" or "your work" after it has been put to                                 (a) Advertising, broadcasting, publishing
                                     its intended use.                                                                    or telecasting;


                          SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission             Page 7 of 16
                          (Ed. 04/14)
                                                                                                                        SB-300000-D
                                                                                                                          (Ed. 04/14)


              (b) Designing or determining content of                                  Damage To Premises Rented To You Limit of
                  web-sites for others; or                                             Insurance applies to this coverage as
                                                                                       described in Paragraph D. Liability And
              (c) An Internet search, access, content
                                                                                       Medical Expenses Limits of Insurance.
                  or service provider.
                                                                                  q. Electronic Data
              However, this exclusion does not apply to
              Paragraphs 14.a., b. and c. of "personal                                 Damages arising out of the loss of, loss of use
              and advertising injury" under Paragraph                                  of, damage to, corruption of, inability to
              F. Liability And Medical Expenses                                        access, or inability to manipulate electronic
              Definitions.                                                             data.
              For the purposes of this exclusion, the                                  As used in this exclusion, electronic data
              placing of frames, borders or links, or                                  means information, facts or programs stored
              advertising, for you or others anywhere                                  as or on, created or used on, or transmitted to
              on the Internet, by itself, is not considered                            or from computer software, including systems
              the business of advertising, broadcasting,                               and applications software, hard or floppy
              publishing or telecasting.                                               disks, CD-ROMs, tapes, drives, cells, data
                                                                                       processing devices or any other media which
          (10) Arising out of the actual, alleged or
                                                                                       are used with electronically controlled
               threatened discharge, dispersal, seepage,                               equipment.
               migration, release or escape of
               "pollutants" at any time.                                    2.    Applicable To Medical Expenses Coverage
          (11) With respect to any loss, cost or expense                          We will not pay expenses for "bodily injury":
               arising out of any:
                                                                                  a.   To any insured, except "volunteer workers."
              (a) Request, demand or order that any
                                                                                  b. To a person hired to do work for or on behalf
                  insured or others test for, monitor,
                  clean-up, remove, contain, treat,                                  of any insured or a tenant of any insured.
                  detoxify or neutralize or in any way                            c.   To a person injured on that part of premises
                  respond to, or assess the effects of,                                you own or rent that the person normally
                  "pollutants"; or                                                     occupies.
              (b) Claim or "suit" by or on behalf of a                            d. To a person, whether or not an "employee" of
                  governmental authority for damages                                 any insured, if benefits for the "bodily injury"
                  because of testing for, monitoring,                                are payable or must be provided under a
                  cleaning up, removing, containing,                                 workers' compensation or disability benefits
                  treating, detoxifying or neutralizing or                           law or a similar law.
                  in any way responding to, or
                  assessing the effects of, "pollutants."                         e.   To a person injured while taking part in
                                                                                       athletics.
          (12) Arising out of an electronic chatroom or
               bulletin board the insured hosts, owns or                          f.   Included within the "products – completed
               over which the insured exercises control.                               operations hazard."

          (13) Arising out of the infringement of                                 g. Excluded under Business Liability Coverage.
               copyright, patent, trademark, trade secret                         h. Due to war, whether or not declared, or any
               or other intellectual property rights.                                act or condition incident to war. War includes
          However, this exclusion does not apply to                                  civil war, insurrection, rebellion or revolution.
          infringement, in your "advertisement," of                         3.    Applicable To Both Business Liability Coverage
          copyright, trade dress or slogan.                                       And Medical Expenses Coverage – Nuclear
          (14) Arising out of the unauthorized use of                             Energy Liability Exclusion
               another's name or product in your e-mail                           This insurance does not apply:
               address, domain name or metatags, or
               any other similar tactics to mislead                               a.   Under Business Liability Coverage, to "bodily
               another's potential customers.                                          injury" or "property damage":
          Exclusions c., d., e., f., g., h., i., k., l., m., n.                        (1) With respect to which an insured under
          and o. in Section II – Liability do not apply to                                 the policy is also an insured under a
          damage by fire or explosion to premises while                                    nuclear energy liability policy issued by
          rented to you, or temporarily occupied by you                                    the Nuclear Energy Liability Insurance
          with permission of the owner. A separate                                         Association, Mutual Atomic Energy

SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 8 of 16
(Ed. 04/14)
                                                                                                                                                   SB-300000-D
                                                                                                                                                     (Ed. 04/14)


                                         Liability  Underwriters         or       Nuclear                        (1) "By-product material" has the meaning
                                         Insurance Association of Canada, or                                         given it in the Atomic Energy Act of 1954
                                         would be an insured under any such                                          or in any law amendatory thereof;
                                         policy but for its termination upon
                                                                                                                 (2) "Hazardous         properties"      include
                                         exhaustion of its limit of liability; or
                                                                                                                     radioactive, toxic or explosive properties;
                                     (2) Resulting from the "hazardous properties"
                                                                                                                 (3) "Nuclear facility" means:
                                         of "nuclear material" and with respect to
                                         which:                                                                       (a) Any "nuclear reactor";
                                         (a) Any person or organization is                                            (b) Any equipment or device designed or
                                             required   to   maintain  financial                                          used for:
                                             protection pursuant to the Atomic
                                             Energy Act of 1954, or any law                                                 (i) Separating the isotopes        of
                                             amendatory thereof; or                                                             uranium or plutonium;

                                         (b) The insured is, or had this policy not                                         (ii) Processing or utilizing "spent
                                             been issued would be, entitled to                                                   fuel"; or
                                             indemnity from the United States of                                            (iii) Handling,    processing     or
                                             America, or any agency thereof,                                                      packaging "waste";
                                             under any agreement entered into by
                                             the United States of America, or any                                     (c) Any equipment or device used for the
                                             agency thereof, with any person or                                           processing, fabricating or alloying of
                                             organization.                                                                "special nuclear material" if at any
                                                                                                                          time the total amount of such material
                                b. Under Medical Expenses Coverage, to                                                    in the custody of the insured at the
                                   expenses incurred with respect to "bodily                                              premises where such equipment or
                                   injury" resulting from the "hazardous                                                  device is located consists of or
                                   properties" of "nuclear material" and arising                                          contains more than 25 grams of
                                   out of the operation of a "nuclear facility" by                                        plutonium or uranium 233 or any
                                   any person or organization.                                                            combination thereof, or more than
                                c.   Under Business Liability Coverage, to "bodily                                        250 grams of uranium 235;
                                     injury" or "property damage" resulting from the                                  (d) Any structure, basin, excavation,
                                     "hazardous properties" of the nuclear                                                premises or place prepared or used
                                     material"; if:                                                                       for the storage or disposal of "waste";
                                     (1) The "nuclear material":                                                      and includes the site on which any of the
                                         (a) Is at any "nuclear facility" owned by,                                   foregoing is located, all operations
10020004860249616481060




                                             or operated by or on behalf of, an                                       conducted on such site and all premises
                                             insured; or                                                              used for such operations;

                                         (b) Has been discharged or dispersed                                    (4) "Nuclear material" means "source
                                             therefrom;                                                              material," "special nuclear material" or
                                                                                                                     "byproduct material";
                                     (2) The "nuclear material" is contained in
                                         "spent fuel" or "waste" at any time                                     (5) "Nuclear reactor" means an apparatus
                                         possessed, handled, used, processed,                                        designed or used to sustain nuclear
                                         stored, transported or disposed of by or                                    fission in a self-supporting chain reaction
                                         on behalf of an insured; or                                                 or to contain a critical mass of fissionable
                                                                                                                     material;
                                     (3) The "bodily injury" or "property damage"
                                         arises out of the furnishing by an insured                              (6) "Property damage" includes all forms of
                                         of services, materials, parts or equipment                                  radioactive contamination of property.
                                         in connection with the planning,                                        (7) "Source material" has the meaning given
                                         construction, maintenance, operation or                                     it in the Atomic Energy Act of 1954 or in
                                         use of any "nuclear facility"; but if such                                  any law amendatory thereof;
                                         facility is located within the United States
                                         of America, its territories or possessions                              (8) "Special nuclear material" has the
                                         or Canada, this Exclusion (3) applies only                                  meaning given it in the Atomic Energy Act
                                         to "property damage" to such "nuclear                                       of 1954 or in any law amendatory thereof;
                                         facility" and any property thereat.                                     (9) "Spent fuel" means any fuel element or
                                d. As used in this exclusion:                                                        fuel component, solid or liquid, which has

                          SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 9 of 16
                          (Ed. 04/14)
                                                                                                                                   SB-300000-D
                                                                                                                                     (Ed. 04/14)


                 been used or exposed to radiation in a                                  "employees"        or      "volunteer     workers"   are
                 "nuclear reactor";                                                      insureds for:
             (10) "Waste" means any waste material:                                      (1) "Bodily injury" or                  "personal    and
                                                                                             advertising injury":
                 (a) Containing "by-product material"
                     other than the tailings or wastes                                        (a) To you, to your partners or members
                     produced by the extraction or                                                (if you are a partnership or joint
                     concentration of uranium or thorium                                          venture), to your members (if you are
                     from any one processed primarily for                                         a limited liability company), or to a
                     its "source material" content; and                                           co-"employee" while in the course of
                                                                                                  his or her employment or performing
                 (b) Resulting from the operation by any
                                                                                                  duties related to the conduct of your
                     person or organization of any                                                business, or to your other "volunteer
                     "nuclear facility" included under                                            workers" while performing duties
                     Paragraph (a) and (b) of the definition                                      related to the conduct of your
                     of "nuclear facility."                                                       business;
C. Who Is An Insured                                                                          (b) To the spouse, child, parent, brother
   1.   If you are designated in the Declarations as:                                             or sister of that co-"employee" as a
                                                                                                  consequence of Paragraph (a)
        a.   An individual, you and your spouse are                                               above;
             insureds, but only with respect to the conduct
             of a business of which you are the sole                                          (c) For which there is any obligation to
             owner.                                                                               share damages with or repay
                                                                                                  someone else who must pay
        b. A partnership or joint venture, you are an                                             damages because of the injury
           insured. Your members, your partners and                                               described in Paragraphs (a) or (b); or
           their spouses are also insureds, but only with
           respect to the conduct of your business.                                           (d) Arising out of his or her providing or
                                                                                                  failing to provide professional health
        c.   A limited liability company, you are an                                              care services.
             insured. Your members are also insureds, but
             only with respect to the conduct of your                                    (2) "Property damage" to property:
             business. Your managers are insureds, but                                        (a) Owned, occupied or used by,
             only with respect to their duties as your
             managers.                                                                        (b) Rented to, in the care, custody or
                                                                                                  control of, or over which physical
        d. An organization other than a partnership, joint
                                                                                                  control is being exercised for any
           venture or limited liability company, you are                                          purpose by
           an insured. Your "executive officers" and
           directors are insureds, but only with respect to                                   you, any of your "employees," "volunteer
           their duties as your officers or directors. Your                                   workers," any partner or member (if you
           stockholders are also insureds, but only with                                      are a partnership or joint venture), or any
           respect to their liability as stockholders.                                        member (if you are a limited liability
                                                                                              company).
        e.   A trust, you are an Insured. Your trustees are
             also insureds, but only with respect to their                          b. Any person (other than your "employee" or
             duties as trustees.                                                       "volunteer worker"), or any organization while
                                                                                       acting as your real estate manager.
   2.   Each of the following is also an insured:
                                                                                    c.   Any person or organization having proper
        a.   Your "volunteer workers" only while                                         temporary custody of your property if you die,
             performing duties related to the conduct of                                 but only:
             your business, or your "employees," other
             than either your "executive officers" (if you are                           (1) With respect to liability arising out of the
             an organization other than a partnership, joint                                 maintenance or use of that property; and
             venture or limited liability company) or your
                                                                                         (2) Until your legal representative has been
             managers (if you are a limited liability
             company), but only for acts within the scope                                    appointed.
             of their employment by you or while                                    d. Your legal representative if you die, but only
             performing duties related to the conduct of                               with respect to duties as such. That
             your business. However, none of these                                     representative will have all your rights and
                                                                                       duties under this policy.

SB-300000-D                 Includes copyrighted material of Insurance Services Office, Inc., with its permission                  Page 10 of 16
(Ed. 04/14)
                                                                                                                                                    SB-300000-D
                                                                                                                                                      (Ed. 04/14)


                             3.   With respect to "mobile equipment" registered in                             a.   Injury or damages under the "products
                                  your name under any motor vehicle registration                                    completed operations hazard" arising from all
                                  law, any person is an insured while driving such                                  "occurrences" during the policy period is the
                                  equipment along a public highway with your                                        Products-Completed Operations Aggregate
                                  permission. Any other person or organization                                      Limit shown in the Declarations.
                                  responsible for the conduct of such person is also
                                                                                                               b. All other injury or damages, including medical
                                  an insured, but only with respect to liability arising
                                  out of the operation of the equipment, and only if                              expenses, arising from all "occurrences"
                                  no other insurance of any kind is available to that                             during the policy period is the General
                                  person or organization for this liability. However,                             Aggregate Limit shown in the Declarations.
                                  no person or organization is an insured with                                      This General Aggregate Limit applies
                                  respect to:                                                                       separately to each of your "locations" owned
                                  a.   "Bodily injury" to a co-"employee" of the                                    by or rented to you.
                                       person driving the equipment; or                                             "Location" means premises involving the
                                  b. "Property damage" to property owned by,                                        same or connecting lots, or premises whose
                                     rented to, in the charge of or occupied by you                                 connection is interrupted only by a street,
                                     or the employer of any person who is an                                        roadway or right-of-way of a railroad.
                                     insured under this provision.                                                  This aggregate Limit does not apply to
                             4.   Any organization you newly acquire or form, other                                 "property damage" to premises rented to you
                                  than a partnership or joint venture, and over which                               arising out of fire, lightning or explosion.
                                  you maintain ownership of majority interest, will                      3.    Subject to item 2. above, the most we will pay for
                                  qualify as a Named Insured if there is no other                              the sum of all damages because of all "bodily
                                  similar insurance available to that organization.                            injury," "property damage" and medical expenses
                                  However:                                                                     arising out of any one "occurrence" is the Liability
                                  a.   Coverage under this provision is afforded only                          and Medical Expense Limit shown in the
                                       until the 90th day after you acquire or form the                        Declarations.
                                       organization or the end of the policy period,                           The most we will pay for all medical expenses
                                       whichever is earlier;                                                   because of "bodily injury" sustained by any one
                                  b. Bodily Injury and Property Damage coverage                                person is the Medical Expenses Limit shown in
                                     does not apply to "bodily injury" or "property                            the Declarations.
                                     damage" that occurred before you acquired or                        4.    Subject to item 2. above, the most we will pay for
                                     formed the organization; and                                              the sum of all damages because of all "personal
                                  c.   Personal and Advertising Injury coverage                                and advertising injury" sustained by any one
                                                                                                               person or organization is the Personal and
10020004860249616481061




                                       does not apply to "personal injury" or
                                       "advertising injury" arising out of an offense                          Advertising Injury Limit shown in the Declarations.
                                       committed before you acquired or formed the                       5.    The most we will pay under Business Liability
                                       organization.                                                           Coverage for damages because of "property
                                  No person or organization is an insured with                                 damage" to premises rented to you, or in the case
                                  respect to the conduct of any current or past                                of fire, while rented to you or temporarily occupied
                                  partnership, joint venture or limited liability                              by you with permission of the owner, is the
                                  company that is not shown as a Named Insured in                              Damage To Premises Rented To You Limit shown
                                  the Declarations.                                                            in the Declarations.

                          D. Liability And         Medical    Expenses         Limits      Of                  The Damage to Premises Rented To You Limit
                             Insurance                                                                         applies to all damage proximately caused by the
                                                                                                               same event, whether such damage results from
                             1.   The Limits of Insurance shown in the Declarations                            fire, lightning, or explosion or any combination of
                                  and the rules below fix the most we will pay                                 the three.
                                  regardless of the number of:
                                                                                                               If more than one limit of insurance under this
                                  a.   Insureds;                                                               policy and any endorsements attached thereto
                                                                                                               applies to any claim or "suit," the most we will pay
                                  b. Claims made or "suits" brought; or
                                                                                                               under this policy and the endorsements is the
                                  c.   Persons or organizations making claims or                               single highest limit of liability of all coverages
                                       bringing "suits."                                                       applicable to such claim or "suit." However, this
                                                                                                               paragraph does not apply to the Medical
                             2.   The most we will pay for:                                                    Expenses limit set forth in paragraph 3. above.

                          SB-300000-D                  Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 11 of 16
                          (Ed. 04/14)
                                                                                                                          SB-300000-D
                                                                                                                            (Ed. 04/14)


        The Limits of this policy apply separately to each                                   damage to which this insurance may also
        consecutive annual period and to any remaining                                       apply.
        period of less than 12 months, starting with the
                                                                                   d. No insured will, except at that insured's own
        beginning of the policy period shown in the
        Declarations, unless the policy period is extended                            cost, voluntarily make a payment, assume
        after issuance for an additional period of less than                          any obligation, or incur any expense, other
        12 months. In that case, the additional period will                           than for first aid, without our consent.
        be deemed part of the last preceding period for                      3.    Financial Responsibility Laws
        purposes of determining the Limits of Insurance.
                                                                                   a.   When this policy is certified as proof of
E. Businessowners Liability Conditions                                                  financial responsibility for the future under the
   1.   Bankruptcy                                                                      provisions of any motor vehicle financial
                                                                                        responsibility law, the insurance provided by
        Bankruptcy or insolvency of the insured or of the                               the policy for "bodily injury" liability and
        insured's estate will not relieve us of our                                     "property damage" liability will comply with the
        obligations under this policy.                                                  provisions of the law to the extent of the
                                                                                        coverage and limits of insurance required by
   2.   Duties In The Event Of Occurrence, Offense,
                                                                                        that law.
        Claim Or Suit
                                                                                   b. With respect to "mobile equipment" to which
        a.   You must see to it that we are notified as soon                          this insurance applies, we will provide any
             as practicable of an "occurrence" or an                                  liability, uninsured motorists, underinsured
             offense which may result in a claim. To the                              motorists, no-fault or other coverage required
             extent possible, notice should include:                                  by any motor vehicle law. We will provide the
             (1) How, when and where the "occurrence"                                 required limits for those coverages.
                 or offense took place;                                      4.    Legal Action Against Us
             (2) The names and addresses of any injured
                                                                                   No person or organization has a right under this
                 persons and witnesses; and                                        policy:
             (3) The nature and location of any injury or                          a.   To join us as a party or otherwise bring us into
                 damage arising out of the "occurrence" or                              a "suit" asking for damages from an insured;
                 offense.                                                               or
        b. If a claim is made or "suit" is brought against                         b. To sue us on this policy unless all of its terms
           any insured, you must:                                                     have been fully complied with.
             (1) Immediately record the specifics of the
                                                                                        A person or organization may sue us to
                 claim or "suit" and the date received; and                             recover on an agreed settlement or on a final
             (2) Notify us as soon as practicable.                                      judgment against an insured; but we will not
                                                                                        be liable for damages that are not payable
             You must see to it that we receive written                                 under the terms of this policy or that are in
             notice of the claim or "suit" as soon as                                   excess of the applicable limit of insurance. An
             practicable.                                                               agreed settlement means a settlement and
        c.   You and any other involved insured must:                                   release of liability signed by us, the insured
                                                                                        and the claimant or the claimant's legal
             (1) Immediately send us copies of any                                      representative.
                 demands, notices, summonses or legal
                 papers received in connection with the                      5.    Separation Of Insureds
                 claim or "suit";                                                  Except with respect to the Limits of Insurance in
             (2) Authorize us to obtain records and other                          this policy, and any rights or duties specifically
                 information;                                                      assigned in this policy to the first Named Insured,
                                                                                   this insurance applies:
             (3) Cooperate with us in the investigation, or
                 settlement of the claim or defense against                        a.   As if each Named Insured were the only
                 the "suit"; and                                                        Named Insured; and
             (4) Assist us, upon our request, in the                               b. Separately to each insured against whom
                 enforcement of any right against any                                 claim is made or "suit" is brought.
                 person or organization that may be liable
                 to the insured because of injury or


SB-300000-D                Includes copyrighted material of Insurance Services Office, Inc., with its permission          Page 12 of 16
(Ed. 04/14)
                                                                                                                                                   SB-300000-D
                                                                                                                                                     (Ed. 04/14)


                             6.   Unintentional Failure to Disclose Hazards                                       merits in the territory described in Paragraph
                                                                                                                  a. above or in a settlement we agree to.
                                  It is agreed that based on our reliance on your
                                  representations as to existing hazards, if                           5.    "Employee" includes a "leased worker."
                                  unintentionally you should fail to disclose all such                       "Employee" does not include a "temporary
                                  hazards at the inception date of your policy, we                           worker."
                                  shall not deny any coverage under this Coverage
                                                                                                       6.    "Executive officer" means a person holding any of
                                  Form because of such failure.
                                                                                                             the officer positions created by your charter,
                          F. Liability And Medical Expenses Definitions                                      constitution, by-laws or any other similar
                                                                                                             governing document.
                             1.   "Advertisement" means a notice that is broadcast
                                  or published to the general public or specific                       7.    "Hostile fire" means one which becomes
                                  market segments about your goods, products or                              uncontrollable or breaks out from where it was
                                  services for the purpose of attracting customers or                        intended to be.
                                  supporters. For the purposes of this definition:
                                                                                                       8.    "Impaired property" means tangible property, other
                                  a.   Notices that are published include material                           than "your product" or "your work," that cannot be
                                       placed on the Internet or on similar electronic                       used or is less useful because:
                                       means of communication; and
                                                                                                             a.   It incorporates "your product" or "your work"
                                  b. Regarding web-sites, only that part of a web-                                that is known or thought to be defective,
                                     site that is about your goods, products or                                   deficient, inadequate or dangerous; or
                                     services for the purposes of attracting
                                                                                                             b. You have failed to fulfill the terms of a contract
                                     customers or supporters is considered an
                                     advertisement.                                                             or agreement;

                             2.   "Auto" means a land motor vehicle, trailer or                              if such property can be restored to use by:
                                  semitrailer designed for travel on public roads,                                (1) The repair, replacement, adjustment or
                                  including any attached machinery or equipment.                                      removal of "your product" or "your work";
                                  But "auto" does not include "mobile equipment."                                     or
                             3.   "Bodily injury" means bodily injury, sickness or                                (2) Your fulfilling the terms of the contract or
                                  disease sustained by a person, including death                                      agreement.
                                  resulting from any of these at any time.
                                                                                                       9.    "Insured contract" means:
                             4.   "Coverage territory" means:
                                                                                                             a.   A contract for a lease of premises. However,
                                  a.   The United States of America (including its                                that portion of the contract for a lease of
                                       territories and possessions), Puerto Rico and                              premises that indemnifies any person or
                                       Canada;
10020004860249616481062




                                                                                                                  organization for damage by fire to premises
                                  b. International waters or airspace, but only if the                            while rented to you or temporarily occupied by
                                     injury or damage occurs in the course of travel                              you with permission of the owner is not an
                                     or transportation between any places included                                "insured contract";
                                     in Paragraph a. above; or                                               b. A sidetrack agreement;
                                  c.   All other parts of the world if the injury or                         c.   Any easement or license agreement, except
                                       damage arises out of:                                                      in connection with construction or demolition
                                       (1) Goods or products made or sold by you in                               operations on or within 50 feet of a railroad;
                                           the territory described in Paragraph a.                           d. An obligation, as required by ordinance, to
                                           above;                                                               indemnify a municipality, except in connection
                                       (2) The activities of a person whose home is                             with work for a municipality;
                                           in the territory described in Paragraph a.                        e.   An elevator maintenance agreement;
                                           above, but is away for a short time on
                                           your business; or                                                 f.   That part of any other contract or agreement
                                                                                                                  pertaining to your business (including an
                                       (3) "Personal and advertising injury" offenses                             indemnification of a municipality in connection
                                           that take place through the Internet or                                with work performed for a municipality) under
                                           similar     electronic     means        of                             which you assume the tort liability of another
                                           communication;                                                         party to pay for "bodily injury" or "property
                                       provided the insured's responsibility to pay                               damage" to a third person or organization.
                                       damages is determined in a "suit" on the                                   Tort liability means a liability that would be


                          SB-300000-D                Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 13 of 16
                          (Ed. 04/14)
                                                                                                                        SB-300000-D
                                                                                                                          (Ed. 04/14)


            imposed by law in the absence of any                            12. "Mobile equipment" means any of the following
            contract or agreement.                                              types of land vehicles, including any attached
                                                                                machinery or equipment:
            Paragraph f. does not include that part of any
            contract or agreement:                                                a.   Bulldozers, farm machinery, forklifts and other
                                                                                       vehicles designed for use principally off public
            (1) That indemnifies a railroad for "bodily
                                                                                       roads;
                injury" or "property damage" arising out of
                construction or demolition operations,                            b. Vehicles maintained for use solely on or next
                within 50 feet of any railroad property and                          to premises you own or rent;
                affecting any railroad bridge or trestle,
                                                                                  c.   Vehicles that travel on crawler treads;
                tracks, road beds, tunnel, underpass or
                crossing;                                                         d. Vehicles, whether self-propelled or not, on
            (2) That indemnifies an architect, engineer or                           which are permanently mounted:
                surveyor for injury or damage arising out                              (1) Power cranes, shovels, loaders, diggers
                of:                                                                        or drills; or
                (a) Preparing, approving or failing to                                 (2) Road     construction or    resurfacing
                    prepare or approve maps, drawings,                                     equipment such as graders, scrapers or
                    opinions, reports, surveys, change                                     rollers;
                    orders, designs or specifications; or
                                                                                  e.   Vehicles not described in Paragraphs a., b., c.
                (b) Giving directions or instructions, or                              or d. above that are not self-propelled and are
                    failing to give them, if that is the                               maintained primarily to provide mobility to
                    primary cause of the injury or                                     permanently attached equipment of the
                    damage; or                                                         following types:
                (c) Under which the insured, if an                                     (1) Air compressors, pumps and generators,
                    architect, engineer or surveyor,                                       including spraying, welding, building
                    assumes liability for an injury or                                     cleaning, geophysical exploration, lighting
                    damage arising out of the insured's                                    and well servicing equipment; or
                    rendering or failure to render
                    professional services, including those                             (2) Cherry pickers and similar devices used
                    listed in Paragraph (2) above and                                      to raise or lower workers;
                    supervisory,       inspection       or                        f.   Vehicles not described in Paragraphs a., b., c.
                    engineering services.                                              or d. above maintained primarily for purposes
   10. "Leased worker" means a person leased to you by                                 other than the transportation of persons or
       a labor leasing firm under an agreement between                                 cargo.
       you and the labor leasing firm, to perform duties                               However, self-propelled vehicles with the
       related to the conduct of your business. "Leased                                following types of permanently attached
       worker" does not include a "temporary worker."                                  equipment are not "mobile equipment" but will
   11. "Loading or unloading" means the handling of                                    be considered "autos":
       property:                                                                       (1) Equipment designed primarily for:
       a.   After it is moved from the place where it is                                    (a) Snow removal;
            accepted for movement into or onto an
            aircraft, watercraft or "auto";                                                 (b) Road      maintenance,      but    not
                                                                                                construction or resurfacing; or
       b. While it is in or on an aircraft, watercraft or
          "auto"; or                                                                        (c) Street cleaning;
       c.   While it is being moved from an aircraft,                                  (2) Cherry pickers and similar devices
            watercraft or "auto" to the place where it is                                  mounted on automobile or truck chassis
            finally delivered;                                                             and used to raise or lower workers; and
       but "loading or unloading" does not include the                                 (3) Air compressors, pumps and generators,
       movement of property by means of a mechanical                                       including spraying, welding, building
       device, other than a hand truck, that is not                                        cleaning, geophysical exploration, lighting
       attached to the aircraft, watercraft or "auto."                                     and well servicing equipment.
                                                                            13. "Occurrence" means an accident, including
                                                                                continuous or repeated exposure to substantially
                                                                                the same general harmful conditions.

SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission         Page 14 of 16
(Ed. 04/14)
                                                                                                                                                  SB-300000-D
                                                                                                                                                    (Ed. 04/14)


                             14. "Personal and advertising injury" means injury,                                      replacement, but which is otherwise
                                 including consequential "bodily injury," arising out                                 complete, will be treated as completed.
                                 of one or more of the following offenses:
                                                                                                                 The "bodily injury" or "property damage" must
                                 a.   False arrest, detention or imprisonment;                                   occur away from premises you own or rent,
                                                                                                                 unless your business includes the selling,
                                 b. Malicious prosecution;
                                                                                                                 handling or distribution of "your product" for
                                 c.   The wrongful eviction from, wrongful entry                                 consumption on premises you own or rent.
                                      into, or invasion of the right of private                             b. Does not include "bodily injury" or "property
                                      occupancy of a room, dwelling or premises                                damage" arising out of:
                                      that a person occupies, committed by or on
                                      behalf of its owner, landlord or lessor;                                   (1) The transportation of property, unless the
                                                                                                                     injury or damage arises out of a condition
                                 d. Oral or written publication, in any manner, of
                                                                                                                     in or on a vehicle not owned or operated
                                    material that slanders or libels a person or                                     by you, and that condition was created by
                                    organization or disparages a person's or                                         the "loading or unloading" of that vehicle
                                    organization's goods, products or services;                                      by any insured; or
                                 e.   Oral or written publication, in any manner, of                             (2) The existence of tools, uninstalled
                                      material that violates a person's right of                                     equipment or abandoned or unused
                                      privacy;                                                                       materials.
                                 f.   The use of another's advertising idea in your                   17. "Property damage" means:
                                      "advertisement"; or
                                                                                                            a.   Physical injury to tangible property, including
                                 g. Infringing upon another's copyright, trade
                                                                                                                 all resulting loss of use of that property. All
                                    dress or slogan in your "advertisement."                                     such loss of use shall be deemed to occur at
                             15. "Pollutants" mean any solid, liquid, gaseous or                                 the time of the physical injury that caused it;
                                 thermal irritant or contaminant, including smoke,                               or
                                 vapor, soot, fumes, acids, alkalis, chemicals and                          b. Loss of use of tangible property that is not
                                 waste. Waste includes materials to be recycled,                               physically injured. All such loss of use shall be
                                 reconditioned or reclaimed                                                    deemed to occur at the time of the
                             16. "Products – completed operations hazard":                                     "occurrence" that caused it.
                                 a.   Includes all "bodily injury" and "property                            For the purposes of this insurance, electronic data
                                      damage" occurring away from premises you                              is not tangible property.
                                      own or rent and arising out of "your product"                         As used in this definition, electronic data means
                                      or "your work" except:                                                information, facts or programs stored as, created
10020004860249616481063




                                      (1) Products that are still in your physical                          or used on, or transmitted to or from computer
                                          possession; or                                                    software, including systems and applications
                                                                                                            software, hard or floppy disks, CD-ROMs, tapes,
                                      (2) Work that has not yet been completed or                           drives, cells, data processing devices or any other
                                          abandoned. However, "your work" will be                           media which are used with electronically
                                          deemed completed at the earliest of the                           controlled equipment.
                                          following times:
                                                                                                      18. "Software" means:
                                          (a) When all of the work called for in your
                                              contract has been completed.                                  a.   Electronic data processing, recording or
                                                                                                                 storage media such as films, tapes, cards,
                                          (b) When all of the work to be done at                                 discs, drums or cells; and
                                              the job site has been completed if
                                              your contract calls for work at more                          b. Data and programming records used for
                                              than one job site.                                               electronic data processing or electronically
                                                                                                               controlled equipment stored on such media;
                                          (c) When that part of the work done at                               and
                                              the job site has been put to its
                                              intended use by any other person or                           c.   Written or printed data, such as programs,
                                              organization other than another                                    routines, and symbolic languages, essential to
                                              contractor or subcontractor working                                the operation of computers; and
                                              on the same project.                                          d. Documents containing information on the
                                          Work    that      may      need  service,                            operation and maintenance of computers.
                                          maintenance,      correction, repair or

                          SB-300000-D               Includes copyrighted material of Insurance Services Office, Inc., with its permission        Page 15 of 16
                          (Ed. 04/14)
                                                                                                                        SB-300000-D
                                                                                                                          (Ed. 04/14)


   19. "Suit" means a civil proceeding in which damages                                      (c) A person or organization whose
       because of "bodily injury," "property damage,"                                            business or assets you have
       "personal and advertising injury" to which this                                           acquired; and
       insurance applies are alleged. "Suit" includes:
                                                                                        (2) Containers     (other    than   vehicles),
       a.   An arbitration proceeding in which such                                         materials, parts or equipment furnished in
            damages are claimed and to which the                                            connection with such goods or products.
            insured must submit or does submit with our
                                                                                   b. Includes:
            consent; or
       b. Any other alternative dispute resolution                                      (1) Warranties or representations made at
          proceeding in which such damages are                                              any time with respect to the fitness,
          claimed and to which the insured submits with                                     quality, durability, performance or use of
          our consent.                                                                      "your product"; and

   20. "Temporary worker" means a person who is                                         (2) The providing of or failure to provide
       furnished to you to substitute for a permanent                                       warnings or instructions.
       "employee" on leave or to meet seasonal or short-                           c.   Does not include vending machines or other
       term workload conditions.                                                        property rented to or located for the use of
   21. "Volunteer worker" means a person who is not                                     others but not sold.
       your "employee," and who donates his or her work                      23. "Your work":
       and acts at the direction of and within the scope of
       duties determined by you, and is not paid a fee,                            a.   Means:
       salary or other compensation by you or anyone                                    (1) Work or operations performed by you or
       else for their work performed for you.                                               on your behalf; and
   22. "Your product":                                                                  (2) Materials, parts or equipment furnished in
       a.   Means:                                                                          connection with such work or operations.

            (1) Any goods or products, other than real                             b. Includes:
                property, manufactured, sold, handled,                                  (1) Warranties or representations made at
                distributed or disposed of by:                                              any time with respect to the fitness,
                (a) You;                                                                    quality, durability, performance or use of
                                                                                            "your work"; and
                (b) Others trading under your name; or
                                                                                        (2) The providing of or failure to provide
                                                                                            warnings or instructions.




SB-300000-D                Includes copyrighted material of Insurance Services Office, Inc., with its permission       Page 16 of 16
(Ed. 04/14)
                                                                                                                                                                      SB300028C
                                                                                                                                                                          (10/14)



                           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                     HEARING AID ESTABLISHMENTS
                          This endorsement modifies insurance provided under the following:
                              BUSINESSOWNERS LIABILITY COVERAGE FORM
                          A. Paragraph A. Coverages also applies to "bodily injury," "property damage" or "personal and advertising injury" arising
                             out of the rendering of or failure to render professional "optical or hearing aid services."
                          B. Paragraph B. Exclusions is amended as follows:
                              1.   Paragraph 1.j. Professional Services is deleted in its entirety, and replaced with the following:
                                   This insurance does not apply to:
                                   j.   Professional Services
                                   "Bodily injury," "property damage" or "personal and advertising injury" arising out of the rendering of or failure to
                                   render:
                                   (1) Professional services in the practice of optometry or ophthalmology, including diagnostic services, medical, x-
                                       ray or nursing service, treatment, advice or instruction, surgical services, and pre-operative and post-
                                       operative procedures; or
                                   (2) Any other professional service;
                                   except for "optical or hearing aid services."
                                   This exclusion applies even if the claim alleges negligence or other wrongdoing in the supervision, hiring,
                                   employment, training or monitoring of others by an insured, if the "occurrence" which caused the "bodily injury" or
                                   "property damage," or the offense which caused the "personal and advertising injury," involved that described in
                                   the Paragraph above.
                              2.   The following Exclusions do not apply to "property damage" caused by the rendering of or failure to render
                                   professional "optical or hearing aid services":
                                   a.   Subparagraph (4) of Paragraph 1.k. Damage to Property; and
                                   b. Paragraph 1.m. Damage To Your Work.
10020004860249616481064




                          C. Paragraph C.2.a. Who Is An Insured is replaced by the following:
                              2.   Each of the following is also an insured:
                                   a.   Your "employees," other than either your "executive officers" (if you are an organization other than a
                                        partnership, joint venture or limited liability company) or your managers (if you are a limited liability company),
                                        but only for acts within the scope of their employment by you or while performing duties related to the conduct
                                        of your business. However, none of these "employees" is an insured for:
                                        (1) "Bodily injury" or "personal and advertising injury":
                                            (a) To you, to your partners or members (if you are a partnership or joint venture), to your members (if
                                                you are a limited liability company), or to a co-"employee" while that co-"employee" is either in the
                                                course of his or her employment or performing duties related to the conduct of your business;
                                            (b) To the spouse, child, parent, brother or sister of that co-"employee" as a consequence of Paragraph
                                                (1)(a) above;
                                            (c) For which there is any obligation to share damages with or repay someone else who must pay
                                                damages of the injury described in Paragraphs (1)(a) or (1)(b); or
                                        (2) "Bodily injury," "property damage" or "personal and advertising injury" arising out of his or her providing or
                                            failing to provide professional healthcare services other than "optical or hearing aid services" provided in
                                            connection with your business.


                          SB300028C (10/14)
                          Page 1 of 2

                                            Copyright, CNA All Rights Reserved. Includes copyright material of Insurance Services Office, Inc., with its permission
                                                                                                                                            SB300028C
                                                                                                                                                (10/14)


             (3) "Property damage" to property:
                 (a) Owned, occupied or used by,
                 (b) Rented to, in the care, custody or control of, or over which physical control is being exercised for any
                     purpose by
                 you, any of your "employees," any partner or member (if you are a partnership or joint venture), or any
                 member (if you are a limited liability company).
D. For the purpose of determining the limits for the insurance provided by this endorsement, any act or omission together
   with all related acts or omissions in the furnishing of these services to any one person will be considered one
   "occurrence" with respect to "bodily injury" or "property damage" and one offense with respect to "personal and
   advertising injury."
E. The section entitled Liability and Medical Expenses Definitions is amended to add the following:
    "Optical or hearing aid services" means:
    a.   The production or reproduction of ophthalmic lenses and related products, including the mounting of such lenses
         into the frame;
    b. The fitting of ophthalmic lenses to the eyes;
    c.   The preparing, selling, handling, demonstrating or distributing of optical goods or products in connection with your
         business; or
    d. The prescribing, selling, handling, preparing, fitting, demonstrating or distributing of hearing aid devices.




All other terms and conditions of the Policy remain unchanged.




SB300028C (10/14)
Page 2 of 2

                  Copyright, CNA All Rights Reserved. Includes copyright material of Insurance Services Office, Inc., with its permission
                                                                                                                                      SB-300119-A
                                                                                                                                        (Ed. 01/06)


                                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                          ADDITIONAL INSURED – OWNERS OR OTHER INTERESTS FROM WHOM LAND
                                                  HAS BEEN LEASED
                          This endorsement modifies insurance provided under the following:

                               BUSINESSOWNERS LIABILITY COVERAGE FORM

                                                                                       SCHEDULE*
                           Name Of Person Or Organization:
                           King Farm Villeage Center
                           Regency Centers, LP
                           Buckman Road Associates - Section II, LP.
                           New Genesis, LLC., dba., Renaud Consulting




                           Designation Of Premises (Part Leased To You)
                           Location 3 building 1
                           Location 3
                           Location 1
                           Location 1
10020004860249616481065




                          * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.

                          The following is added to Paragraph C. Who Is An                    This insurance does not apply to:
                          Insured:
                                                                                              a.   Any "occurrence" that takes place after you cease
                          4.   The person or organization shown in the Schedule is                 to lease that land; or
                               also an insured, but only with respect to liability arising
                                                                                              b. Structural alterations, new construction or
                               out of the ownership, maintenance or use of that part
                               of the land leased to you and shown in the Schedule               demolition operations performed by or for the
                               and subject to the following additional exclusions:               person or organization shown in the Schedule.




                          SB-300119-A                                                                                                   Page 1 of 1
                          (Ed. 01/06)
                                                                                                                   SB-300129-A
                                                                                                                     (Ed. 03/06)


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                       TARGETED HACKER ATTACK
This endorsement modifies insurance provided under the following:

     BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners               b. Paragraph 1.k.
Special Property Coverage Form under Paragraph A.6.
                                                                5.   The following additional exclusions apply:
Coverage Extensions. Unless otherwise stated, payments
made under this Coverage Extension are subject to and                With respect to this Coverage Extension, we will not
not in addition to the applicable Limits of Insurance.               pay for loss or damage caused directly or indirectly by
                                                                     any of the following. Such loss or damage is excluded
Targeted Hacker Attack
                                                                     regardless of any other cause or event that contributes
1.   We will pay up to the Limits of Insurance indicated in          concurrently or in any sequence to the loss.
     Paragraphs 9. and 10. below, for the following:
                                                                     a.   Programming errors or omissions, or incorrect
     a.   Corruption, distortion, deletion, damage or                     instructions to a machine, including without
          destruction of your "electronic data" caused by or              limitation, incorrect instructions to "electronic data
          resulting from a "targeted hacker attack."                      processing equipment" from a user incorrectly
                                                                          operating with, or committing an error using, an
     b. Subject to paragraph 8. below, actual loss of                     input device (including, without limitation, a
        Business Income you sustain due to the                            keyboard, mouse or touchpad) and corrupting,
        necessary "suspension" of your "operations"                       distorting, deleting, damaging or destroying
        during the "period of restoration." The                           "electronic data."
        "suspension" must be caused by the necessary
        interruption or suspension of your "electronic data          b. Misappropriation, theft, copying, transfer or
        processing equipment" resulting from a "targeted                unauthorized viewing of any property, proprietary
        hacker attack" that corrupts, distorts, deletes,                or confidential information, "money," "securities,"
        damages or destroys your "electronic data."                     "stock," "electronic data processing equipment"
                                                                        "electronic media and data" or "electronic data"
     c.   Subject to paragraph 8. below, with respect to a              including without limitation, the use of any
          "suspension" of your "operations" as described in             computer to cause such misappropriation, transfer
          paragraph 1.b. above, the "extra expense" (other              or copying.
          than the expense to repair or replace property) to:
                                                                     c.   Errors or deficiency in design, installation,
          (1) Avoid or minimize the "suspension" of                       maintenance, repair or modification of your
              business and to continue "operations"; or                   "electronic    data     processing     equipment,"
                                                                          "electronic media and data" or "electronic data" or
          (2) Minimize the "suspension" of business if you                any "electronic data processing equipment,"
              cannot continue "operations."                               electronic devices, computer system or network to
                                                                          which your "electronic data processing equipment"
2.   Worldwide coverage is provided under this Coverage
                                                                          "electronic media and data" or "electronic data" is
     Extension. The coverage territory as described in
                                                                          connected or dependent; provided, however, this
     Paragraph F.8.b does not apply to this Coverage
                                                                          exclusion shall not apply with respect to any such
     Extension.
                                                                          error or deficiency in design, installation,
3.   This Coverage Extension does not apply to:                           maintenance, repair or modification that is
                                                                          exploited as part of an otherwise covered "
     a.   "Stock"; or                                                     targeted hacker attack."
     b. Property that is licensed, leased or rented to               d. Unexplained or indeterminable failure, malfunction
        others.                                                         or slowdown of a "electronic data processing
4.   The following exclusions as described in Section B.,               equipment" "electronic media and data" or
     Exclusions, of the Businessowners Special Property                 "electronic data."
     Coverage Form do not apply to this Coverage                     e.   Suspension, interruption, delay, disruption, loss of
     Extension:                                                           functionality of, inaccessibility to, or inability to use
     a.   Paragraph 1.j.; and                                             or communicate with, any "electronic data

SB-300129-A                                                                                                          Page 1 of 2
(Ed. 03/06)                                                                                                         (Version 1.0)
                                                                                                                                           SB-300129-A
                                                                                                                                             (Ed. 03/06)


                                    processing equipment," "electronic media and                 b. Ends on the date and time that the necessary
                                    data," "electronic data," computer resource,                    interruption or suspension of your "electronic data
                                    electronic device, computer system, computer                    processing equipment" ends, or would have
                                    network or equipment.                                           ended had you acted with due diligence and
                                                                                                    dispatch.
                               f.   "Mass attack malware."
                               g. "Mass system penetration."                                     Provided, however, that "period of restoration" shall
                                                                                                 not mean more than, or exceed, thirty (30) days. The
                          6.   The following definitions apply to this Coverage                  expiration date of this policy will not cut short the
                               Extension:                                                        "period of restoration."
                               a.   Business Income means:                                  8.   We shall not be liable for any payment for the "extra
                                                                                                 expense" you incur, and loss of Business Income you
                                    (1) Net Income (Net Profit or Loss before Income             sustain, during the first 12 hours following the date and
                                        taxes) that would have been earned or                    time the necessary interruption or suspension of your
                                        incurred, including; and                                 "electronic data processing equipment" begins;
                                    (2) Continuing normal operating expenses                     provided, however, if the "business income and extra
                                        incurred, including payroll.                             expense" – 72 Hour Deductible endorsement is part of
                                                                                                 this policy, the "12 hours" reference in this paragraph
                               b. Extra Expense means reasonable and necessary                   shall be changed to "72 hours" and the 72 hour
                                  expenses you incur during the "period of                       deductible stated in that endorsement shall apply with
                                  restoration" that you would not have incurred if               respect to this Coverage Extension.
                                  there had been no necessary interruption or
                                  suspension of your "electronic data processing            9.   The most we will pay in the aggregate under this
                                  equipment" resulting from a "targeted hacker                   Coverage Extension and the policy for all corruption,
                                  attack" that corrupts, distorts, deletes, damages or           distortion, deletion, damage, destruction or any other
                                  destroys your "electronic data." Provided,                     harm to "electronic data" (combined) caused by or
                                  however, that Extra Expense shall not mean the                 resulting from a "targeted hacker attack," during each
                                  costs you incur to copy, research, replace or                  separate 12 month period of this policy beginning with
                                  restore "electronic data."                                     the effective date of this policy, is $25,000.

                          7.   For purposes of this Coverage Extension only, the            10. The most we will pay in the aggregate under this
                               definition for "period of restoration" as set forth in the       Coverage Extension and the policy for all "extra
                               Businessowners Special Property Coverage Form is                 expense" and loss of "business income" (combined)
                               changed to the following (the definition shall remained          during each separate 12 month period of this policy
                               unchanged with respect to all other parts of the policy):        beginning with the effective date of this policy is
                                                                                                $25,000.
10020004860249616481066




                               "Period of restoration" means the period of time that:

                               a.   Begins on the date and time of the necessary
                                    interruption or suspension of your "electronic data
                                    processing equipment"; and




                          SB-300129-A                                                                                                        Page 2 of 2
                          (Ed. 03/06)                                                                                                       (Version 1.0)
                                                                                                                  SB300179G
                                                                                                                    (Ed. 6-16)


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 CHOICE ENDORSEMENT

This endorsement modifies insurance provided under the following:

     BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
     BUSINESS INCOME AND EXTRA EXPENSE

                                         SUMMARY OF COVERAGES AND LIMITS

The following is a summary of the Coverages and Limits provided by this Choice Endorsement. No coverage is provided
by this summary. Please refer to the pertinent provisions herein to review coverages and limits.

     Coverage                                                                               Limit
     Accounts Receivable                                                                    Additional $100,000
     Brands or Labels                                                                       $25,000
     Extended Business Income                                                               Additional 30 days
     Business Income – Newly Acquired Constructed Property                                  Additional $250,000
     Business Income – Dependent Property                                                   Additional $15,000
     Claim Data Expense                                                                     Additional $5,000
     Computer Fraud                                                                         $5,000
     Electronic Data Processing (Off Premises)                                              Additional $25,000
     Limited Building Coverage – Tenant Obligation                                          $5,000
     Lost Key Consequential Loss                                                            $500
     Newly Acquired or Constructed Business Personal Property                               Additional $250,000
     Ordinance or Law – Increased Period of Restoration                                     Additional $25,000
     Outdoor Trees, Shrubs, Plants and Lawns                                                Additional $2,000
     Unauthorized Business Credit/Debit Card Use                                            $5,000
     Utility Services – Direct Damage                                                       $2,500
     Utility Services – Time Element                                                        $2,500


The BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM, BUSINESS INCOME AND EXTRA EXPENSE
COVERAGE FORM, ADDITIONAL COVERAGES AND COVERAGE EXTENSIONS are changed as follows:
1.   The following Additional Coverages are changed:
     a.   With respect to Extended Business Income, the time frame referenced in Paragraph 3.b.(2) of the Business
          Income and Extra Expense coverage form is increased by an additional 30 consecutive days.
     b. The limit applicable to the Additional Coverage – Claim Data Expense referenced in Paragraph 3. of the Claim
        Data Expense coverage form is increased by $5,000.
     c.   The limit applicable to the Additional Coverage – Newly Acquired or Constructed Property for Business
          Personal Property referenced in Paragraph 2.b. of the Newly Acquired or Constructed Property coverage form, is
          increased by $250,000.
     d. The limit applicable to the Additional Coverage – Outdoor Trees, Shrubs, Plants and Lawns referenced in
        Paragraph 2. of the Outdoor Trees, Shrubs, Plants and Lawns coverage form is increased by $2,000.
     e.   With respect to the Additional Coverage – Ordinance or Law, coverage is extended to include tenant's
          improvements and betterments as described in Paragraph A.1.b.(3) of the Businessowners Special Property
          Coverage form, if:
          1.   You are a tenant; and
          2.   A limit of Insurance is shown in the Declarations for Business Personal Property at the described premises.


SB300179G (Ed. 6-16)
Page 1 of 4


                                               Copyright, CNA All Rights Reserved.
                                                                                                                                             SB300179G
                                                                                                                                               (Ed. 6-16)


                          2.   The following Additional Coverages are added:
                               a.   Brands or Labels
                                    If branded or labeled merchandise that is Covered Property is damaged by a Covered Cause of Loss, we may
                                    take all or part of the property at an agreed or appraised value. If so, you may:
                                    1.   Stamp the word Salvage on the merchandise or its containers, if the stamp will not physically damage the
                                         merchandise; or
                                    2.   Remove the brands and labels, if doing so will not physically damage the merchandise or its containers to
                                         comply with the law.
                                    We will pay reasonable costs you incur to perform the activity described in Paragraphs (1) and (2) above. The
                                    most we will pay for these costs and the value of the damaged property under this Additional Coverage is
                                    $25,000.
                                    Payments under this Additional Coverage are subject to and not in addition to the Limits of Insurance.
                               b. Lost Key Consequential Loss
                                    1.   We will pay for consequential loss to keys and locks if a master or grand master key is lost or damaged from
                                         a Covered Cause of Loss. We will pay for:
                                         a.   The actual cost of keys, and
                                         b. Adjustment of locks to accept new keys, or
                                         c.   If required, new locks including cost of their installation.
                                    2.   Loss or damage must be caused by or result from a Covered Cause of Loss including mysterious
                                         disappearance.
                                    3.   The most we will pay for loss or damage under this Additional Coverage is $500 at each described premises.
                                         A deductible does not apply.
                               c.   Unauthorized Business Card Use
                                    We will pay for your loss of money or charges and costs you incur that result directly from the unauthorized use of
                                    credit, debit or charge cards issued in your business name, including:
                                    1.   Fund transfer cards:
                                    2.   Charge plates; or
10020004860249616481067




                                    3.   Telephone cards.
                                    The most we will pay under this Additional Coverage in any one occurrence is $5,000.
                               d. Utility Services – Direct Damage
                                    1.   We will pay for loss of or damage to Covered Property caused by the interruption of services to the described
                                         premises. The interruption must result from direct physical loss or damage by a Covered Cause of Loss to the
                                         following Property not on the described premises:
                                         a.   "Water Supply Services";
                                         b. "Communication Supply Services"; or
                                         c.   "Power Supply Services."
                                         For the coverage provided with this endorsement, "Communication Supply Services" and "Power Supply
                                         Services" includes overhead transmission lines.
                                    2.   The most we will pay for loss or damage under this Additional Coverage in any one occurrence is $2,500 at
                                         each described premises.
                                    3.   Payments under this Additional Coverage are subject to and not in addition to the applicable Limit of
                                         Insurance.
                          SB300179G (Ed. 6-16)
                          Page 2 of 4


                                                                             Copyright, CNA All Rights Reserved.
                                                                                                                 SB300179G
                                                                                                                   (Ed. 6-16)


3.   The following Coverage Extensions are changed as follows:
     a.   The limits applicable to the Coverage Extension – Accounts Receivable are changed as follows:
          1.   The limit applicable to records of accounts receivable while in transit or at a premises other than the
               described premises is increased by $100,000.
          2.   The limit applicable to records of accounts receivable at each described premises is increased by $100,000.
     b. The limit applicable to the Coverage Extension – Business Income and Extra Expense From Dependent
        Property is increased by $15,000.
     c.   The limit applicable to the Coverage Extension – Business Income and Extra Expense – Newly Acquired
          Premises is increased by $250,000.
     d. The limit of insurance set forth in paragraph 6. of the Electronic Data Processing Equipment and Electronic
        Media and Data Coverage Extension is deleted and replaced with the following:
          The most we will pay under this Coverage Extension for all direct physical loss of or damage to "electronic data
          processing equipment" and "electronic media and data" (combined) in any one occurrence while in transit or at a
          premises other than the described premises is increased by $25.000.
     e.   The limit applicable to the Coverage Extension – Ordinance or Law – Increased Period of Restoration is
          increased by $25,000.
4.   The following Coverage Extensions are added:
     a.   Computer Fraud
          1.   When a Limit of Insurance is shown in the Declarations for Business Personal Property at the described
               premises, that insurance shall apply to loss of or damage to Business Personal Property resulting directly
               from the use of any computer to fraudulently cause a transfer of that property from inside the building at the
               described premises or banking premises:
               a.   To a person outside those premises; or
               b. To a place outside those premises.
          2.   Paragraph B.2.o. of the Businessowners Special Property Coverage Form does not apply to this Coverage
               Extension.
          3.   The most we will pay under this Coverage Extension in any one occurrence is $5,000, regardless of the
               number of premises involved.
          4.   The "System Penetration" exclusion described in Paragraph 1.k. of Section B., Exclusions, of the
               Businessowners Special Property Coverage Form, does not apply to this Coverage Extension.
          5.   With respect to this Computer Fraud Coverage Extension. We will not pay for loss or damage caused directly
               or indirectly by any "mass system penetration." Such loss or damage is excluded regardless of any other
               cause or event that contributes concurrently or in any sequence to the loss.
     b. Limited Building Coverage – Tenant Obligation
          1.   If, at the described premises:
               a.   You are a Tenant; and
               b. You are contractually obligated to repair or replace that part of a building you occupy as a tenant, and
               c.   A Limit of Insurance is shown in the Declarations for Business Personal Property:
               This insurance applies to direct physical loss of or damage to that part of a building you occupy as a tenant
               caused by or resulting from a Covered Cause of Loss other than theft or attempted theft.
          2.   This Coverage Extension does not apply to any otherwise covered:
               a.   Building glass; or


SB300179G (Ed. 6-16)
Page 3 of 4


                                                Copyright, CNA All Rights Reserved.
                                                                                                                                          SB300179G
                                                                                                                                            (Ed. 6-16)


                                        b. Tenants improvements and betterments as described in Paragraph A.1.b.(3), of the Businessowners
                                           Special Property Coverage Form.
                                   3.   The most we will pay under this Coverage Extension in any one occurrence is $5,000 at each described
                                        premises.
                              c.   Utility Services – Time Element
                                   1.   When the Declarations show that you have coverage for Business Income and Extra Expense, that insurance
                                        shall apply to the loss of Business Income or Extra Expense caused by the interruption of service to the
                                        described premises. The interruption must result from direct physical loss or damage by a Covered Cause of
                                        Loss to the following property not on the described premises:
                                        a.   "Water Supply Services";
                                        b. "Communication Supply Services"; or
                                        c.   "Power Supply Services."
                                        For the coverage provided with this endorsement, "Communication Supply Services" and "Power Supply
                                        Services" includes overhead transmission lines.
                                   2.   We will pay the actual loss sustained from the initial time of service(s) failure at the described premises but
                                        only when the service interruption at the described premises exceeds 24 hours immediately following the
                                        direct physical loss or damage. Coverage does not apply to any reduction of income after service has been
                                        restored to your premises.
                                   3.   The most we will pay for loss under this Coverage Extension in any one occurrence is $2,500 at each
                                        described premises.




                          All other terms and conditions of the Policy remain unchanged.
10020004860249616481068




                          SB300179G (Ed. 6-16)
                          Page 4 of 4


                                                                         Copyright, CNA All Rights Reserved.
                                                                                                             SB-300441-A
                                                                                                               (Ed. 01/07)




                              FIDUCIARY LIABILITY COVERAGE FORM
THIS IS A CLAIMS MADE COVERAGE FORM. PLEASE READ ALL PROVISIONS AND CONTACT YOUR AGENT IF
YOU HAVE ANY QUESTIONS. THIS INSURANCE APPLIES ONLY TO "WRONGFUL ACTS" THAT OCCUR BETWEEN
THE RETROACTIVE DATE AND THE END OF THE "POLICY PERIOD." THIS INSURANCE APPLIES ONLY TO
"CLAIMS" FIRST MADE AGAINST THE INSURED AFTER THE INCEPTION DATE AND BEFORE THE END OF THE
"POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD AND REPORTED TO US IN
ACCORDANCE WITH THE PROVISIONS OF THIS FORM. UPON TERMINATION OF YOUR POLICY AN AUTOMATIC
EXTENDED REPORTING PERIOD WILL BE PROVIDED, AND A SUPPLEMENTAL EXTENDED REPORTING PERIOD
WILL BE AVAILABLE.



Various provisions in this Coverage Form restrict coverage. Read the entire Coverage Form carefully to determine rights,
duties and what is and is not covered.
Throughout this Coverage Form the terms "you" and "your" refer to the Named Insured shown in the Declarations, and any
other person or organization qualifying as a Named Insured under this policy." The terms "we," "us" and "our" refer to the
Stock Insurance Company named on the Declarations providing this insurance.
The word "insured" means any person or organization qualifying as such under Section II – Who Is An Insured.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section III – Definitions.


SECTION I – INSURING AGREEMENTS                                     for under     paragraph    1.D.   –   Supplementary
                                                                    Payments
A. Coverage
                                                               B. Defense
    We will pay those sums in excess of the deductible
    and subject to the limits of liability that the Insured         We have the right and duty to defend all "suits," even
    becomes legally obligated to pay as "damages"                   if the allegations are groundless, false or fraudulent.
    because of a claim resulting from a "wrongful act"              We shall have the right to appoint counsel and to
    provided:                                                       make such investigation and defense of a "suit" as we
                                                                    deem necessary. Alternatively we may, at our option,
    1.   The "wrongful act" takes place in the "coverage            give our written consent to the defense of any such
         territory";                                                "suit" to the insured. Our obligation to defend any
    2.   The "wrongful act" did not occur before the                "suit" or pay any "damages" and "defense expenses"
         Retroactive Date, if any, shown in the                     for any "claim" shall be completely fulfilled and
         Declarations nor after the end of the "policy              extinguished if the limit of insurance has been
         period"; and                                               exhausted by payment of "damages" or "defense
                                                                    expenses."
    3.   A "claim" arising out of a "wrongful act" is first
         made against an insured, during the "policy           C. Consent To Settle
         period" or Extended Reporting Period, if                   We shall not settle a "claim" without your written
         applicable and is reported to us in accordance             consent . If you refuse to consent to a settlement or
         with Section VIII, Conditions, paragraph C, Duties         compromise recommended by us, and acceptable to
         in the event of a "Claim"; and                             the claimant, then the applicable limit of insurance
    4.   Prior to the inception date of this Coverage Form:         under this Coverage Form shall be reduced to the
                                                                    amount for which the "claim" could have been settled
         a.   The Insured did not give notice to a prior            plus all "defense expenses" incurred up to the time
              insurer of a "related claim";                         we made our recommendation.
         b. The Insured did not give notice to a prior         D. Supplementary Payments
            insurer of any such "wrongful act" or
            "interrelated wrongful act."                            We will pay, with respect to any "claim" or "suit" we
                                                                    investigate or settle, or any "suit" against an insured
    No other obligation or liability to pay sums or perform         we defend all "defense expenses." These payments
    acts or services is covered unless explicitly provided

SB-300441-A                                                                                                    Page 1 of 6
(Ed. 01/07)
                                                                                                                                      SB-300441-A
                                                                                                                                        (Ed. 01/07)


                              are included within and reduce the Limits of                        "suit" on the merits brought in the territory
                              Insurance.                                                          described in Paragraph 1. above or in a
                                                                                                  settlement of a "claim" that we agree to.
                          SECTION II – WHO IS AN INSURED
                                                                                         C. "Damages" means sums, settlements, judgments
                          A. If you are designated in the Declarations as:
                                                                                            (including any award of pre-judgment and post-
                              1.   A partnership or joint venture, you are an insured.      judgment interest) for which you are legally obligated
                                   Your partners or members are also insureds.              to pay on account of a covered "claim." "Damages"
                                                                                            shall not include:
                              2.   A limited liability company, you are an insured.
                                   Your members and managers are also insureds.              1.   Any taxes, sanctions, criminal or civil fines, or
                                                                                                  penalties imposed by law other than:
                              3.     An organization other than a partnership, joint
                                   venture or limited liability company, you are an               a. The five percent or less or the twenty percent
                                   insured. Your directors, officers and trustees are                or less penalty imposed upon an insured as a
                                   also insureds.                                                    Fiduciary under Section 502(i) or 502(l) of
                                                                                                     ERISA;
                          B. Your "plans" and their employees, directors, officers
                             and trustees are also insureds.                                      b. Those civil fines or penalties imposed under
                                                                                                     42 USC 1320d-5(a) the Health Insurance
                          D. Your employees are also insureds, unless otherwise                      Portability and Accountability Act of 1996
                             excluded in this policy.                                                provided however that our maximum limit of
                          E. Any organization you newly acquire or form, other                       insurance for all such fines and penalties
                             than a partnership, joint venture or limited liability                  shall be $10,000 in the aggregate, regardless
                             company, and over which you maintain ownership or                       of the number of "claims" made or Insureds
                             majority interest, will qualify as a Named Insured if no                covered under this Coverage Form. This
                             other similar insurance applies to that organization.                   sublimit of insurance is part of and not in
                             You must notify us of such acquisition or formation as                  addition to the limit of insurance set forth on
                             soon as practicable. However, coverage under this                       the Declarations.
                             provision:                                                      2.   Any amount for which an "insured person" is
                              1.   Is afforded only until the 90th day after you                  absolved from payment by reason of any
                                   acquire or form the organization, or until the end             covenant, agreement or court order;
                                   of the "policy period," whichever is earlier; and         3.   Any matters deemed uninsurable under the law
                              2.   Does not apply to an offense committed before                  pursuant to which this Policy is construed.
                                   you acquired or formed the organization.                  Notwithstanding anything to the contrary above,
                          No person or organization is an insured with respect to the        "damages" shall include punitive or exemplary
                                                                                             damages, if insurable, to the fullest extent permitted
10020004860249616481069




                          conduct of any current or past partnership, joint venture or
                          limited liability company that is not shown as a Named             by any applicable law. Where you reasonably
                          Insured in the Declarations.                                       determine that punitive, exemplary or multiple
                                                                                             damages are insurable under any applicable law, we
                          SECTION III – DEFINITIONS                                          shall not challenge that determination of insurability.
                          The following defined words shall have                         D. "Defense expenses" means all fees charged by
                          the same meaning throughout this Coverage                         attorneys designated by us, or by you, with our written
                          Form, whether expressed in the singular                           consent and all other reasonable and necessary fees,
                          or the plural.                                                    costs and expenses resulting from the investigation,
                                                                                            adjustment, defense and appeal of a "claim" if
                                                                                            incurred by us or you with our written consent,
                          A. "Claim" means:                                                 including the costs of appeal, attachment or similar
                                                                                            bonds. We have no obligation to provide such bonds.
                              1.   A "suit"; or
                                                                                            "Defense Expenses" shall not include salaries,
                              2.   A written demand for monetary or non-monetary            wages, fees, overhead or benefit expenses
                                   damages made against an insured, arising out of          associated with the directors, officers, and employees
                                   a "wrongful act,"                                        of yours.
                          B. "Coverage territory" means:                                 E. "Domestic Partner" means any person qualifying as
                                                                                            such under any federal, state or local laws or under
                              1.   The United States of America (including its              your employee benefit plans.
                                   territories or possessions) and Puerto Rico; or
                                                                                         F. "ERISA or any Similar Act" means the Employee
                              2.   All parts of the world if the "insured's"                Retirement Income Security Act of 1974, as
                                   responsibility to pay "damages" is determined in a
                          SB-300441-A                                                                                                   Page 2 of 6
                          (Ed. 01/07)
                                                                                                              SB-300441-A
                                                                                                                (Ed. 01/07)


     amended, or any similar common or statutory law of              identified on any list of hazardous substances issued
     the United States, Canada or their states, territories or       by the United States Environmental Protection
     provinces or any other jurisdiction anywhere in the             Agency or any state or local or foreign counterpart.
     world.                                                          "Pollutants" also means, without limitation, any solid,
                                                                     liquid, gaseous or thermal irritant or contaminant,
G. "Executive officer" means your chairperson, chief
                                                                     including smoke, vapor, soot, fumes, acids, alkalis,
   executive officer, president, chief financial officer and         chemicals or waste (including materials to be
   in-house general counsel;                                         recycled, reconditioned or reclaimed), as well as any
H. "Insured Persons" means all of those natural person               air emission, odor, waste water, oil or oil products,
   insureds who are your partners, trustees, members,                infectious or medical waste, asbestos, or asbestos
   managers, "executive officers," directors and                     products or any noise.
   employees                                                     O. "Related claims" mean all claims arising out of a
I.   "Interrelated Wrongful Acts" means any "wrongful               single "wrongful act" or arising out of "interrrelated
     acts" which are logically or causally connected by             wrongful acts."
     reason of any common fact, circumstance, situation,         P. "Suit" means a formal civil, criminal, administrative,
     transaction or event.                                          or regulatory proceeding or investigation or an
J    "Pension Plan" means any employee pension                      arbitration against an "insured," including any appeal
     benefit plan as defined in 29 U.S.C. §1002 subject to          therefrom.
     regulation under "ERISA or any Similar Act." "Pension       Q. "Wrongful act" means any actual or alleged error,
     plan" shall not include an excess benefit plan as              misstatement, misleading statement, act, omission,
     defined in 29 U.S.C. §1002 or an employee stock                neglect or breach of duty by the insureds in the
     ownership plan as defined in 26 U.S.C. §4975.                  discharge of their duties in their capacities, or solely
K. "Plan" means:                                                    by reason of their status as fiduciaries or
                                                                    administrators (as defined in "ERISA or any similar
     a.   Any "welfare plan" which was, is now, or                  act") of any "plan," including, without limitation:
          hereafter becomes, sponsored solely by you, or
          sponsored jointly by you and a labor organization,         (i) Counseling employees, beneficiaries or "plan"
          solely for the benefit of your employees;                      participants with respect to any "plans";
     b. Any "pension plan" which was, on or prior to the             (ii) Providing interpretations with respect to any
        effective date of this Policy, sponsored solely by                "plan";
        you, or sponsored jointly by you and a labor                 (iii) Handling records in connection with any "plan";
        organization, solely for the benefit of your
        employees;                                                   (iv) Enrolling, terminating or canceling employees
                                                                          under any "plan"; or
     c.   Any "pension plan" which, after the effective date
          of this Policy, becomes sponsored solely by you,           (v) Otherwise performing or failing to perform "ERISA
          or jointly by you and a labor organization, solely             or any similar act" obligations relating to any
          for the benefit of your employees, if and to the               "plan."
          extent coverage with respect such "pension plan"
                                                                 SECTION IV– EXTENDED REPORTING PERIOD
          is afforded pursuant to Section XIV.1 of the
          General Terms & Conditions of this Policy; or          A. If the first Named Insured cancels or non-renews this
     d. Any government-mandated insurance for workers'              Coverage Form or if we decide not to offer any
        compensation, unemployment, social security or              renewal terms for this Coverage Form, the first
        disability benefits for employees of Named                  Named Insured shall have the right to purchase, upon
        Company or any Subsidiary.                                  payment of an additional premium not to exceed
                                                                    200% of the annual premium for this coverage, an
L. "Welfare Plan" means any employee welfare benefit                extension of this Coverage Form for a period of 12
   plan as defined in 29 U.S.C. §1002 subject to                    months immediately following the end of the "policy
   regulation under ERISA or any Similar Act. Welfare               period," but only with respect to any "wrongful act"
   Plan shall not include an excess benefit plan as                 committed before the earlier of the end of the "policy
   defined in 29 U.S.C. §1002.                                      period";
M. "Policy Period" means the period from the effective               This period shall be referred to as the Extended
   date of this Coverage Form to the expiration date                 Reporting Period.
   stated on the Declarations, or its earlier cancellation
                                                                 B. As a condition precedent to the right to purchase the
   date.
                                                                    Extended Reporting Period, the total premium for this
N. "Pollutants" means any substance exhibiting                      Coverage Form must have been paid. The right to
   hazardous characteristics as, is or may be defined or            purchase the Extended Reporting Period shall end

SB-300441-A                                                                                                     Page 3 of 6
(Ed. 01/07)
                                                                                                                                             SB-300441-A
                                                                                                                                               (Ed. 01/07)


                              unless we receive written notice and full payment of         4.        Prior Wrongful Acts of Subsidiaries
                              the premium for such period within 30 days after the
                              end of the "policy period."                                            For:

                          C. If the Extended Reporting Period is purchased, the                      (a) Any "wrongful act" by an insured of any of
                             entire premium shall be deemed fully earned at its                          your subsidiaries, or by such subsidiary
                             commencement without any obligation by us to return                         occurring before the date such entity became
                             any portion thereof.                                                        a subsidiary, or

                          D. There is no separate or additional limit of insurance                   (b) Any other "wrongful act," whenever
                             for the Extended Reporting Period.                                          occurring, which, together with a "wrongful
                                                                                                         act" described in (a) above, would constitute
                          SECTION V- LIMIT OF INSURANCE                                                  "interrelated wrongful acts."
                              Your rights and ours are stated in the attached Single       5.        Assumed Liability
                              Limit of Insurance Endorsement For Employment
                              Practices/Fiduciary Liability Coverage Forms                           Based upon, directly or indirectly arising out of or
                                                                                                     in any way involving the insured's assumption of
                          SECTION VI - EXCLUSIONS                                                    the liability of others in any oral or written contract
                                                                                                     or agreement, unless such liability would have
                          A. Exclusions Applicable to Damages and Defense
                                                                                                     attached to an Insured in the absence of such
                             Expenses
                                                                                                     agreement.
                              We will not be liable to pay any "damages" or               B. Exclusions Applicable to Non-Monetary Relief
                              "defense expenses" under this Coverage Form in
                              connection with any "claim" made against an insured:              We will not be liable to pay any "damages" under this
                                                                                                Coverage Form that represent:
                              1. Bodily Injury/Property Damage
                                                                                                1.   The return or reversion to you of any contribution
                                   For any actual or alleged bodily injury (including                or asset of any "plan";
                                   death), sickness, disease of any person, or
                                   damage to or destruction of any tangible property            2.   Any costs incurred by an insured to comply with
                                   including loss of use;                                            any order for remedial, preventive, injunctive or
                                                                                                     other non-monetary relief, or to comply with an
                              2. Violation of Law
                                                                                                     agreement to provide such relief;
                                   For any actual or alleged violation of any law               3.   Benefits due or to become due under any "plan,"
                                   governing workers' compensation, unemployment                     or benefits which would be due under any "plan"
                                   insurance, social security, disability benefits or                if such "plan" complied with all applicable law,
                                   any other similar federal, state or local statutory               except to the extent that:
                                   or regulatory law or common law anywhere in the
10020004860249616481070




                                   world except the Consolidated Omnibus Budget                      i.     An "insured person" is legally obligated to
                                   Reconciliation Act of 1985 or the Health                                 pay such benefits as a personal obligation,
                                   Insurance Portability and Accountability Act of                          and
                                   1996 or any amendments to such laws or any
                                                                                                     ii. Recovery for the benefits is based upon a
                                   rules or regulations promulgated under such
                                   laws.                                                                 covered "wrongful act"; or

                              3.   Pollution                                                    4.   An employer's contributions owed to a "plan" and
                                                                                                     other amounts for which the insureds are legally
                                   Based upon, directly or indirectly arising out of or              obligated to pay by reason of the failure to collect
                                   in any way involving: any nuclear reaction,                       such contributions.
                                   radiation or contamination, or any actual, alleged
                                                                                          SECTION VII – CONDITIONS
                                   or threatened discharge, release, escape, or
                                   disposal of, or exposure to, "pollutants"; any         A. Bankruptcy
                                   request, direction or order that any of the
                                   insureds test for, monitor, clean up, remove,                Bankruptcy or insolvency of the insured or of the
                                   contain, treat, detoxify, neutralize or in any way           "insured's" estate will not relieve us of our obligations
                                   respond to or assess the effect of "pollutants" or           under this policy.
                                   nuclear reaction, radiation or contamination, or       B. Duties In The Event Of A "Claim"
                                   any voluntary decision to do so; or any actual or
                                   alleged property damage, or bodily injury,                   1.   If, during the "policy period' or any Extended
                                   sickness, disease or death of any person                          Reporting Period, if applicable, any "claim" is first
                                   resulting from any of the aforementioned matters.                 made against the "insured," the insured shall, as
                                                                                                     a condition precedent to our obligations under
                                                                                                     this Coverage Form, give us written notice as

                          SB-300441-A                                                                                                          Page 4 of 6
                          (Ed. 01/07)
                                                                                                         SB-300441-A
                                                                                                           (Ed. 01/07)


        soon as practicable but in no event later than         2.   In the case of an investigation, on the earliest of
        ninety (90) days after the end of the "policy               the date of service upon or other receipt by the
        period" or the Extended Reporting Period, if                insured of a written notice or subpoena from the
        applicable.                                                 investigating authority identifying such "insured
                                                                    person" as an individual against whom a formal
   2.   You must:                                                   proceeding may be commenced;
        a.   Immediately send us copies of any demands,        3.   In the case of a written demand for monetary
             notices, summonses or legal papers received            damages or non monetary relief, upon the
             in connection with the "claim";                        insured's receipt of such written demand.
        b. Authorize us to obtain records and other         E. Other Insurance
           information; and
                                                               The Other Insurance clause, Section H. of the
        c.   Cooperate with us in the investigation or         Common Policy Conditions is deleted and replaced
             settlement of the "claim" or defense of the       with the following:
             "suit."
                                                               If any "damages" and "defense expenses" resulting
   3.   No insured shall voluntarily make a payment,           from any "claim" are insured under any other policies,
        assume any obligation, or incur any expense            this Coverage Form shall apply only to the extent the
        without our written consent.                           "damages" and "defense expenses" exceed the
C. Duties in the Event of A "Wrongful Act" That May            amount paid under such other insurance, whether
   Result In A "Claim"                                         such other insurance is stated to be primary,
                                                               contributory, excess, contingent or otherwise, unless
   If, during the "policy period," you first become aware      such other insurance is written only as specific
   of a specific "wrongful act" which may reasonably           excess insurance over this Coverage Form.
   give rise to a future "claim," and during the "policy
   period" give written notice to us of:                    F. Section IV. Estates, Legal Representatives and
                                                               Spouses/Domestic Partners
   1.   The names of any potential claimants and a
        description of the "wrongful act" which forms the      Section L. of the Common Policy Conditions, Transfer
        basis of their potential "claim";                      Of Your Rights And Duties Under This Policy, is
                                                               deleted in its entirety and replaced as follows:
   2.   The identity of the specific insureds allegedly
        responsible for such specific "wrongful act";          The estates, heirs, legal representatives, assigns,
                                                               spouses and any "domestic partner" of "insured
   3.   The consequences which have resulted or may            persons" shall be considered insureds under this
        result from such specific "wrongful act";              Coverage Form; provided, however, coverage is
   4.   The nature of the potential monetary damages           afforded to such estates, heirs, legal representatives,
        which may be sought in consequence of such             assigns and spouses only for a "claim "arising solely
        specific "wrongful act"; and                           out of their status as such and, in the case of a
                                                               spouse or "domestic partner," where such "claim"
   5.   The circumstances by which you first became            seeks damages from marital community property,
        aware of such specific "wrongful act";                 jointly held property or property transferred from the
   Then any "claim" otherwise covered pursuant to this         "insured person" to the spouse or "domestic partner."
   Coverage Form which is subsequently made and                No coverage is provided for any act, error or omission
   which arises out of such "wrongful act" shall be            of an estate, heir, legal representative, assign, spouse
   deemed to have been first made and reported to us           or "domestic partner." All terms and conditions of this
   by you at the time we received such written notice. No      Coverage Form, including without limitation the
   coverage is provided for fees and expenses incurred         deductible applicable to "damages" and "defense
   prior to the time such notice results in a "claim."         expenses" incurred by the "insured person" shall also
                                                               apply to "damages" and "defense expenses" incurred
D. When a "Claim" is Deemed Made                               by such estates, heirs, legal representatives, assigns,
                                                               spouses and "domestic partners."
   A "claim" shall be deemed made:
                                                            G. No Action Against Us
   1. In the case of a civil, criminal, administrative or
      regulatory proceeding or arbitration, on the             1.   No action shall be taken against us unless, as a
      earliest of the date of service upon or other                 condition precedent, there shall have been full
      receipt by the insured of a complaint, indictment,            compliance with all the provisions of this
      notice of charge or similar document against the              Coverage Form nor until the amount of your
      insured in such proceeding or arbitration;                    obligation to pay shall have been finally
                                                                    determined either by final and nonappealable


SB-300441-A                                                                                                Page 5 of 6
(Ed. 01/07)
                                                                                                                                          SB-300441-A
                                                                                                                                            (Ed. 01/07)


                                    judgment against you after trial or by written                        completed, provided you are cooperating in
                                    agreement by you, the claimant and us.                                completing such transfer.
                               2.   No person or organization shall have any right              3.   Upon receipt of such notice, you, must:
                                    under this Coverage Form to join us a party to
                                                                                                     a.   Cooperate in the transfer of control of
                                    any "suit" against you to determine your liability,
                                    nor shall we be impleaded by you or your legal                        "claims"; and
                                    representatives in any such "suit."                              b. Arrange for the defense of such "claim" within
                          H. Transfer Of Rights Of Recovery Against Others To                           such time period as agreed to between you
                             Us                                                                         and us. Arrangements for the defense of
                                                                                                        such "claim" must be made as soon as
                               If the insured has rights to recover all or part of any                  practicable.
                               payment we have made under this Coverage Form
                                                                                                4.   We will take no action with respect to defense for
                               those rights are transferred to us. The insured must
                               do nothing after a "claim" is made to impair them. At                 any "claim" if such "claim" is reported to us after
                               our request, the insured will bring "suit" or transfer                the applicable limit of insurance is exhausted. It
                               those rights to us and help us enforce them.                          becomes the your responsibility to arrange
                                                                                                     defense for such "claim."
                               In no event shall the insured be entitled to recoup
                                                                                                5.   You will reimburse us as soon as practicable for
                               from recoveries any amount to satisfy any deductible
                               until after all amounts which we are required to pay or               expenses we incur in taking those steps we deem
                               do pay under this Coverage Form are reimbursed to                     appropriate in accordance with Paragraph 2.
                               us.                                                                   above.

                          I.   Transfer Of Duties When Limit Of Insurance Is                    6.   The exhaustion of the applicable limit of
                               Exhausted                                                             insurance and the resulting end of our duty to
                                                                                                     defend will not be affected by our failure to
                               1.   If we conclude that, based on "claims" which                     comply with any of the provisions of this
                                    have been reported to us and to which this                       Condition.
                                    insurance may apply, the limit of insurance is
                                                                                           J.   Named Insured Authorization
                                    likely to be exhausted in the payment of
                                    "damages" or "defense expenses," we will notify             The insureds agree that the first named insured will
                                    the first named insured, in writing, to that effect;        act on behalf of all insureds with respect to giving of
                               2.   When the limit of insurance has actually been               all notice to us (except notices provided in Section VII.
                                    exhausted by payments of "damages" or                       Paragraph B and C), the receipt of notices from us,
                                    "defense expenses," we will:                                the payment of the premiums, the receipt of any
                                                                                                return premiums that may become due under this
                                    a.   Notify the first "named insured" in writing, as        Coverage       Form,     and    the    acceptance     of
10020004860249616481071




                                         soon as practicable, that such limit has been          endorsements.
                                         exhausted and that our obligations under this
                                                                                           K. Assignment of Interest
                                         Coverage Form shall be deemed completely
                                         fulfilled and extinguished;                            Assignment of interest under this Coverage Form
                                    b. Initiate, and cooperate in, the transfer of              shall not bind us unless its consent is endorsed to this
                                       control, to any appropriate insured, of all              Coverage Form.
                                       open "claims" to you; and                           L. Common Policy Conditions
                                    c.   Take such steps, as we deem appropriate, to            Unless otherwise stated in this Coverage Form, all of
                                         avoid a default in, or continue the defense of,        the terms and conditions of the Businessowners
                                         such "claims" until such transfer is                   Common Policy Conditions shall be included and
                                                                                                incorporated into this Coverage Form.




                          SB-300441-A                                                                                                       Page 6 of 6
                          (Ed. 01/07)
                                                                                                            SB-300449-A
                                                                                                              (Ed. 01/07)


               SINGLE LIMIT OF INSURANCE ENDORSEMENT FOR
         EMPLOYMENT PRACTICES/FIDUCIARY LIABILITY COVERAGE FORMS

In consideration of the premium paid for this Policy, it is hereby understood and agreed that the following endorsement is
applicable to the Employment Practices Liability and Fiduciary Liability Coverage Forms:


SINGLE LIMIT OF INSURANCE/DEDUCTIBLE                               Example No. 1
A. The Employment Practices/Fiduciary Liability single                  EPL Deductible: $5,000
   limit of insurance shown in the Declarations and
   subject to the provisions of the Employment Practices                Employment Practices/Fiduciary Single Limit of
   Liability and Fiduciary Liability Coverage Forms is the              Insurance: $100,000
   total amount we will pay as "damages" and "defense                   "Damages" and "Defense Expenses": $75,000
   expenses" under both the Employment Practices
   Liability and Fiduciary Liability Coverage Forms                     The EPL Deductible will be subtracted from the
   combined, regardless of the number of insureds,                      amount of "damages" and "defense expenses" in
   "claims" made or persons or entities making "claims"                 calculating the amount payable:
   under such Coverage Forms. If "related claims" are                   $75,000 - $5,000 = $70,000 Amount Payable
   subsequently made against the insured and reported
   to us, all such "related claims," whenever made, shall          Example No. 2
   be considered a single "claim" first made and reported               EPL Deductible: $5,000
   to us within the "policy period" in which the earliest of
   the "related claims" was first made and reported to us.              Employment Practices/Fiduciary Single Limit of
                                                                        Insurance: $100,000
B. The Employment Practices/Fiduciary Liability single
   limit of insurance shown in the Declarations shall be                "Damages" and "Defense Expenses": $120,000
   our maximum aggregate limit of insurance for all                     The EPL Deductible will be subtracted from the
   "damages" and "defense expenses" under the                           amount of "damages" and "defense expenses"
   Employment Practices Liability and Fiduciary Liability               ($120,000 - $5,000 = $115,000). Since the amount
   Coverage Forms combined, regardless of the number                    of the "damages" and "defense expenses" minus
   of:                                                                  the EPL Deductible exceeds the Employment
                                                                        Practices/Fiduciary Liability single limit of
    1.   Insureds;                                                      insurance, the policy will pay the full Employment
    2.   "Claims";                                                      Practices/Fiduciary Liability Single Limit of
                                                                        Insurance ($100,000).
    3.   "Damages" or "defense expenses" incurred; or
                                                               D. Subject to Paragraph E. below, we may pay any part
    4.   Claimants;                                               or all of the EPL Deductible amount to effect
    Our obligations under both the Employment Practices           settlement of any "claim" and, upon notification of the
    Liability and Fiduciary Liability Coverage Forms, shall       action taken, you shall promptly reimburse us for such
    be completely fulfilled and extinguished if the               part of the EPL Deductible amount as has been paid
    Employment Practices/Fiduciary Liability single limit of      by us.
    insurance is exhausted by payment of "damages" or          E.. No deductible applies with respect to any "claim"
    "defense expenses."                                            against any "insured person" if you are not permitted
C. We will pay "damages" and "defense expenses" in                 to advance "defense expenses" or to indemnify such
   excess of the EPL Deductible shown on the                       "insured person" for "damages" by reason of:
   Declarations, up to the applicable Employment                   1. Financial insolvency; or
   Practices/Fiduciary Liability single limit of insurance.
                                                                   2.   A good faith determination by you that such
                                                                        payment is not permitted under the broadest
                                                                        construction of applicable law




SB-300449-A                                                                                                   Page 1 of 1
(Ed. 01/07)
                                                                                                                                       SB-300450-A
                                                                                                                                         (Ed. 01/07)




                                            EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                          THIS IS A CLAIMS MADE COVERAGE FORM. PLEASE READ ALL PROVISIONS AND CONTACT YOUR AGENT IF
                          YOU HAVE ANY QUESTIONS. THIS INSURANCE APPLIES ONLY TO "WRONGFUL ACTS" THAT OCCUR BETWEEN
                          THE RETROACTIVE DATE AND THE END OF THE "POLICY PERIOD." THIS INSURANCE APPLIES ONLY TO
                          "CLAIMS" FIRST MADE AGAINST THE INSURED AFTER THE INCEPTION DATE AND BEFORE THE END OF THE
                          "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD AND REPORTED TO US IN
                          ACCORDANCE WITH THE PROVISIONS OF THIS FORM. UPON TERMINATION OF YOUR POLICY AN AUTOMATIC
                          EXTENDED REPORTING PERIOD WILL BE PROVIDED, AND A SUPPLEMENTAL EXTENDED REPORTING PERIOD
                          WILL BE AVAILABLE.



                          Various provisions in this Coverage Form restrict coverage. Read the entire Coverage Form carefully to determine rights,
                          duties and what is and is not covered.
                          Throughout this Coverage Form the terms "you" and "your" refer to the Named Insured shown in the Declarations, and any
                          other person or organization qualifying as a Named Insured under this policy." The terms "we," "us" and "our" refer to the
                          Stock Insurance Company named on the Declarations providing this insurance.
                          The word "insured" means any person or organization qualifying as such under Section II Who Is An Insured.
                          Other words and phrases that appear in quotation marks have special meaning. Refer to Section III Definitions.


                          SECTION I - INSURING AGREEMENTS                                    No other obligation or liability to pay sums or perform
                                                                                             acts or services is covered unless explicitly provided
                          A. Coverage
                                                                                             for under paragraph 1.D. –Supplementary Payments
                              We will pay those sums in excess of the deductible         B. Defense
                              and subject to the limits of liability that the Insured
                              becomes legally obligated to pay as "damages"                  We have the right and duty to defend all "suits," even if
                              because of a "claim" resulting from a "wrongful                the allegations are groundless, false or fraudulent. We
                              employment practice" provided:                                 shall have the right to appoint counsel and to make
                                                                                             such investigation and defense of a "suit" as we deem
                              1.   The "wrongful employment practice" takes place in
10020004860249616481072




                                                                                             necessary. Alternatively we may, at our option, give
                                   the "coverage territory";                                 our written consent to the defense of any such "suit" to
                              2.   The "wrongful employment practice" did not occur          the insured. Our obligation to defend any "suit" or pay
                                   before the Retroactive Date, if any, shown in the         any "damages" and "defense expenses" for any
                                   Declarations nor after the end of the "policy             "claim" shall be completely fulfilled and extinguished if
                                   period"; and                                              the limit of insurance has been exhausted by payment
                                                                                             of "damages" or "defense expenses."
                              3.   A "claim" arising out of a "wrongful employment
                                   practice" is first made against an insured, during    C. Consent To Settle
                                   the "policy period" or Extended Reporting Period,         We shall not settle a "claim" without your written
                                   if applicable and is reported to us in accordance         consent. If you refuse to consent to a settlement or
                                   with Section VIII, Conditions, paragraph C, Duties        compromise recommended by us, and acceptable to
                                   in the event of a "Claim"; and                            the claimant, then the applicable limit of insurance
                              4.   Prior to the inception date of this Coverage Form:        under this Coverage Form shall be reduced to the
                                                                                             amount for which the "claim" could have been settled
                                   a.   the Insured did not give notice to a prior           plus all "defense expenses" incurred up to the time we
                                        insurer of a "related claim";                        made our recommendation.
                                   b. the Insured did not give notice to a prior         D. Supplementary Payments
                                      insurer of any such "wrongful employment
                                      practice" or "interrelated wrongful employment         We will pay, with respect to any "claim" or "suit" we
                                      practice."                                             investigate or settle, or any "suit" against an insured
                                                                                             we defend all "defense expenses." These payments
                                                                                             are included within and reduce the Limits of Insurance.

                          SB-300450-A                                                                                                    Page 1 of 7
                          (Ed. 01/07)
                                                                                                                 SB-300450-A
                                                                                                                   (Ed. 01/07)


SECTION II – WHO IS AN INSURED                                        1.   criminal or civil fines or penalties imposed by law;
A. If you are designated in the Declarations as:                      2.   taxes;
    1.   A partnership or joint venture, you are an insured.          3.   liquidated or the multiple portion of any multiplied
         Your partners or members are also insureds.                       damages, amounts which may be deemed
                                                                           uninsurable under the law pursuant to which this
    2.   A limited liability company, you are an insured.                  policy shall be construed;
         Your members and managers are also insureds.
                                                                      4.   compensation earned by the claimant in the
    3.   An organization other than a partnership, joint                   course of employment but unpaid by the Insured,
         venture or limited liability company, you are an                  including salary, wages, commissions, bonus or
         insured. Your "executive officers" and directors                  incentive compensation;
         are also insureds.
                                                                      5.   any amounts for which an Insured is liable due to
B. Your "employees" are also insureds, unless otherwise
                                                                           breach of any written contract of employment;
   excluded in this policy.
                                                                      6.   amounts representing medical or           insurance
C. Any organization you newly acquire or form, other than
                                                                           premiums or benefit claim payments;
   a partnership, joint venture or limited liability company,
   and over which you maintain ownership or majority                  7.   any amount for which an Insured is absolved from
   interest, will qualify as a Named Insured if no other                   payment by reason of any covenant, agreement or
   similar insurance applies to that organization. You                     court order; or
   must notify us of such acquisition or formation as soon
                                                                      8.   future salary, wages or commissions of a claimant
   as practicable. However, coverage under this
   provision:                                                              who is hired, promoted or reinstated to
                                                                           employment pursuant to a settlement of, order in,
    1.   Is afforded only until the 90th day after you                     or other resolution of any "claim"
         acquire or form the organization, or until the end of
         the policy period, whichever is earlier; and                 Notwithstanding anything to the contrary above,
                                                                      "damages" shall include punitive or exemplary
    2.   Does not apply to an offense committed before                damages, if insurable, to the fullest extent permitted by
         you acquired or formed the organization.                     any applicable law. Where you reasonably determine
                                                                      that punitive, exemplary or multiple damages are
No person or organization is an insured with respect to the           insurable under any applicable law, we shall not
conduct of any current or past partnership, joint venture or          challenge that determination of insurability.
limited liability company that is not shown as a Named
Insured in the Declarations.                                      D. "Defense expenses" means all fees charged by
                                                                     attorneys designated by us, or by you, with our written
SECTION III – DEFINITIONS
                                                                     consent and all other reasonable and necessary fees,
The following defined words shall have the same meaning              costs and expenses resulting from the investigation,
throughout this Coverage Form, whether expressed in the              adjustment, defense and appeal of a "claim" if incurred
singular or the plural.                                              by us or you with our written consent, including the
                                                                     costs of appeal, attachment or similar bonds. We have
A. "Claim" means a "suit" or written demand for monetary             no obligation to provide such bonds. "Defense
   damages against an insured and made by or on behalf               Expenses" shall not include salaries, wages, fees,
   of a natural person who is an "employee" or applicant             overhead or benefit expenses associated with the
   for employment for a "wrongful employment practice."              directors, officers, and employees of yours.
B. "Coverage territory" means:                                    E. "Domestic Partner" means any person qualifying as
    1.   The United States of America (including its                 such under any federal, state or local laws or under
         territories or possessions) and Puerto Rico; or             your employee benefit plans.
    2.   All parts of the world if the insured's responsibility   F. "EEOC Proceeding" means an investigative
         to pay "damages" is determined in a "suit" on the           proceeding before the Equal Employment Opportunity
         merits brought in the territory described in                Commission or an adjudicatory or investigative
         Paragraph 1. above or in a settlement of a "claim"          proceeding before any similar federal, state or local
         that we agree to.                                           government body whose purpose is to address
                                                                     "wrongful employment practices."
C. "Damages" means sums (including back pay and
   front pay), settlements, judgments (including any              G. "Employee" means all of your past, present or future
   award of pre-judgment and post-judgment interest) for             full-time or part-time employees, including seasonal
   which you are legally obligated to pay on account of a            and temporary employees and employees leased or
   covered "claim." "Damages" shall not include:                     loaned to you. "Employee" does not include an
                                                                     independent contractor.

SB-300450-A                                                                                                         Page 2 of 7
(Ed. 01/07)
                                                                                                                                           SB-300450-A
                                                                                                                                             (Ed. 01/07)


                          H. "ERISA or any Similar Act" means the Employee                     3.   Violation of any federal, state or local laws
                             Retirement Income Security Act of 1974, as amended,                    (whether common-law or statutory) concerning
                             or any similar common or statutory law of the United                   employment or discrimination in employment,
                             States, Canada or their states, territories or provinces               including the Americans with Disabilities Act of
                             or any other jurisdiction anywhere in the world.                       1992, the Civil Rights Act of 1991, the Age
                                                                                                    Discrimination in Employment Act of 1967, Title
                          I.   "Executive officer" means your chairperson, chief
                                                                                                    VII of the Civil Rights Act of 1964 and the Civil
                               executive officer, president, chief financial officer and            Rights Act of 1866;
                               in-house general counsel, and, the director of human
                               resources or equivalent position;                               4.   Sexual harassment or other unlawful harassment
                                                                                                    in the work place;
                          J.   "Insured Persons" means all of those natural person
                               insureds who are your partners, members, managers,              5.   Wrongful deprivation of career opportunity or
                               "executive officers," directors and "employees"                      failure to employ or promote;
                          K. "Interrelated Wrongful Employment Practices"                      6.   Wrongful discipline of "employees";
                             means any "wrongful employment practices" which are
                                                                                               7.   Retaliation against "employees" for the exercise of
                             logically or causally connected by reason of any
                             common fact, circumstance, situation, transaction or                   any legally protected right or for engaging in any
                             event.                                                                 legally protected activity;

                          L. "Policy Period" means the period from the effective               8.   Negligent evaluation of "employees";
                             date of this Coverage Form to the expiration date                 9.   Failure to adopt adequate workplace                or
                             stated on the Declarations, or its earlier cancellation                employment policies and procedures;
                             date.
                                                                                               10. Employment-related defamation or invasion of
                          M. "Pollutants" means any substance exhibiting                           privacy; or
                             hazardous characteristics as, is or may be defined or
                             identified on any list of hazardous substances issued             11. Employment-related       wrongful      infliction   of
                             by the United States Environmental Protection Agency                  emotional distress.
                             or any state or local or foreign counterpart. "Pollutants"    SECTION IV– EXTENDED REPORTING PERIOD
                             also means, without limitation, any solid, liquid,
                             gaseous or thermal irritant or contaminant, including         A. If the first Named Insured cancels or non-renews this
                             smoke, vapor, soot, fumes, acids, alkalis, chemicals or          Coverage Form or if we decide not to offer any
                             waste (including materials to be recycled,                       renewal terms for this Coverage Form, the first Named
                             reconditioned or reclaimed), as well as any air                  Insured shall have the right to purchase, upon
                             emission, odor, waste water, oil or oil products,                payment of an additional premium not to exceed 200%
                             infectious or medical waste, asbestos, or asbestos               of the annual premium for this coverage, an extension
                             products or any noise.                                           of this Coverage Form for a period of 12 months
10020004860249616481073




                                                                                              immediately following the end of the "policy period,"
                          N. "Related claims" mean all claims arising out of a                but only with respect to any "wrongful employment
                             single "wrongful employment practice" or arising out of          practice" committed before the earlier of the end of the
                             "interrelated wrongful employment practices."                    "policy period";
                          O. "Suit" means a formal civil, administrative, or                   This period shall be referred to as the Extended
                             regulatory proceeding       (including    an    "EEOC             Reporting Period.
                             Proceeding") or investigation or an arbitration against
                             an insured, including any appeal therefrom.                   B. As a condition precedent to the right to purchase the
                                                                                              Extended Reporting Period, the total premium for this
                          P. "Wrongful Employment Practice" means any actual                  Coverage Form must have been paid. The right to
                             or alleged error, misstatement, misleading statement,            purchase the Extended Reporting Period shall end
                             act, omission, neglect or breach of duty committed or            unless we receive written notice and full payment of
                             attempted by the "insured persons" in their capacity as          the premium for such period within 30 days after the
                             such or by you constituting or related to                        end of the "policy period."
                               1.   Wrongful dismissal or discharge or termination of      C. If the Extended Reporting Period is purchased, the
                                    employment, whether actual or constructive;               entire premium shall be deemed fully earned at its
                               2.   Employment-related misrepresentation;                     commencement without any obligation by us to return
                                                                                              any portion thereof.
                                                                                           D. There is no separate or additional limit of insurance for
                                                                                              the Extended Reporting Period.



                          SB-300450-A                                                                                                       Page 3 of 7
                          (Ed. 01/07)
                                                                                                            SB-300450-A
                                                                                                              (Ed. 01/07)


SECTION V - LIMIT OF INSURANCE                                             law anywhere in the world governing an
                                                                           employer's obligation to notify or bargain with
   Your rights and ours are stated in the attached Single                  others in advance of any facility closing or
   Limit of Insurance Endorsement For Employment                           mass layoff.
   Practices/Fiduciary Liability Coverage Forms
                                                                    f.     The National Labor Relations Act, as
SECTION VI - EXCLUSIONS
                                                                           amended, or any other federal, state or local
A. Exclusions Applicable to Damages and Defense                            statutory or regulatory law or common law
   Expenses                                                                anywhere in the world governing employees'
                                                                           rights and the employers duties with respect
   We will not be liable to pay any "damages" or "defense                  to unions, bargaining, strikes, boycotts,
   expenses" under this Coverage Form in connection                        picketing, lockouts or collective activities.
   with any "claim" made against an insured:
                                                                    However, this exclusion shall not apply to any
   1. Bodily Injury/Property Damage                                 "claim" alleging retaliation or wrongful dismissal or
       For any actual or alleged bodily injury (including           discharge or termination of employment whether
       death), sickness, disease of any person, or                  actual or constructive, because of a claimant's
       damage to or destruction of any tangible property            exercise of a right pursuant to any such laws;
       including loss of use except that this exclusion        3.   Pollution
       shall not apply to allegations of emotional distress,
       humiliation or mental anguish;                               Based upon, directly or indirectly arising out of or
                                                                    in any way involving: any nuclear reaction,
   2. Violation of Law                                              radiation or contamination, or any actual, alleged
       Based upon, directly or indirectly arising out of, or        or threatened discharge, release, escape, or
       in any way involving any actual or alleged violation         disposal of, or exposure to, "pollutants"; any
       of:                                                          request, direction or order that any of the insureds
                                                                    test for, monitor, clean up, remove, contain, treat,
       a. (i) "ERISA or any Similar Act," (ii) the                  detoxify, neutralize or in any way respond to or
          Consolidated Omnibus Budget Reconciliation                assess the effect of "pollutants" or nuclear
          Act of 1985 (COBRA), as amended, or (iii)                 reaction, radiation or contamination, or any
          any other federal, state or local statutory law           voluntary decision to do so; or any actual or
          or common law anywhere in the world                       alleged property damage, or bodily injury,
          governing any employee benefit program,                   sickness, disease or death of any person resulting
          policy, plan or arrangement of any type,                  from any of the aforementioned matters. However,
          including but not limited to laws governing               this exclusion shall not apply to any "claim"
          retirement or pension benefit programs,                   alleging retaliation or wrongful dismissal or
          welfare plans, insurance plan, employee stock             discharge or termination of employment whether
          option ownership or employee stock purchase               actual or constructive, because of a claimant's
          plans or deferred compensation programs;                  exercise of a right pursuant to any such laws;
       b. Any law governing workers' compensation,             4.   Prior Wrongful Acts of Subsidiaries
          unemployment insurance, social security,
          disability benefits or any other similar federal,         For:
          state or local statutory or regulatory law or             (a) Any "wrongful employment practice" by an
          common law anywhere in the world;                             insured of any of your subsidiaries, or by such
       c.   The Occupational Safety and Health Act of                   subsidiary occurring before the date such
            1970 (OSHA), as amended, or any other                       entity became a subsidiary, or
            federal, state or local statutory or regulatory         (b) Any other "wrongful employment practice,"
            law or common law anywhere in the world                     whenever occurring, which, together with a
            governing workplace safety and health;                      "wrongful employment practice" described in
       d. The Fair Labor Standards Act (except the                      (a) above, would constitute "interrelated
          Equal Pay Act), as amended, or any other                      wrongful employment practices."
          federal, state or local statutory law or common      5.   Assumed Liability
          law anywhere in the world governing wage,
          hour and payroll policies;                                Based upon, directly or indirectly arising out of or
                                                                    in any way involving the insured's assumption of
       e.   The Workers' Adjustment and Retraining                  the liability of others in any oral or written contract
            Notification Act, Public Law 100-379 (1988),            or agreement, unless such liability would have
            as amended, or any other federal, state or              attached to an Insured in the absence of such
            local statutory or regulatory law or common             agreement;

SB-300450-A                                                                                                   Page 4 of 7
(Ed. 01/07)
                                                                                                                                       SB-300450-A
                                                                                                                                         (Ed. 01/07)


                          B. Exclusions Applicable to Non-Monetary Relief                 C. Duties in the Event of A "Wrongful Employment
                                                                                             Practice" That May Result In A "Claim"
                             We will not be liable to pay any "damages" under this
                             Coverage Form that represent                                    If, during the "policy period," you first become aware of
                                                                                             a specific "wrongful employment practice" which may
                             1.   The cost of any non-monetary relief, including             reasonably give rise to a future "claim," and during the
                                  without limitation any costs associated with               "policy period" give written notice to us of:
                                  compliance with any injunctive relief of any kind or
                                  nature imposed by any judgment or settlement;              1.   The names of any potential claimants and a
                                                                                                  description of the "wrongful employment practice"
                             2.   The costs associated with providing any                         which forms the basis of their potential "claim";
                                  reasonable accommodations required by, made
                                  as a result of, or to conform with the requirements        2.   The identity of the specific insureds allegedly
                                  of the Americans With Disabilities Act and any                  responsible   for   such    specific  "wrongful
                                  amendments thereto or any similar federal, state                employment practice";
                                  or local statute, regulation, or common laws;
                                                                                             3.   The consequences which have resulted or may
                             3.   Amounts determined to be owing under an                         result from such specific "wrongful employment
                                  express contract with or express severance                      practice";
                                  obligation of yours; however, this exclusion shall
                                                                                             4.   The nature of the potential monetary damages
                                  not apply if and to the extent that liability would
                                  have attached to such insured in the absence of                 which may be sought in consequence of such
                                  the express contract with or obligation of yours ; or           specific "wrongful employment practice"; and

                             4.                                                              5.   The circumstances by which you first became
                                  Medical or insurance benefits to which the
                                  claimant allegedly was entitled or would have                   aware of such specific "wrongful employment
                                  been entitled had you provided the claimant with a              practice";
                                  continuation or conversion of insurance.                   Then any "claim" otherwise covered pursuant to this
                          SECTION VII – CONDITIONS                                           Coverage Form which is subsequently made and
                                                                                             which arises out of such "wrongful employment
                          A. Bankruptcy                                                      practice" shall be deemed to have been first made and
                                                                                             reported to us by you at the time we received such
                             Bankruptcy or insolvency of the insured or of the               written notice. No coverage is provided for fees and
                             "insured's" estate will not relieve us of our obligations       expenses incurred prior to the time such notice results
                             under this policy.                                              in a "claim."
                          B. Duties In The Event Of A "Claim"                             D. When a "Claim" is Deemed Made
                             1.   If, during the "policy period' or any Extended             A "claim" shall be deemed made:
                                  Reporting Period, if applicable, any "claim" is first
10020004860249616481074




                                  made against the "insured," the insured shall, as a        1. In the case of a civil, administrative or regulatory
                                  condition precedent to our obligations under this             proceeding or arbitration, on the earliest of the
                                  Coverage Form, give us written notice as soon as              date of service upon or other receipt by the
                                  practicable but in no event later than ninety (90)            insured of a complaint, or similar document
                                  days after the end of the "policy period" or the              against the insured in such proceeding or
                                  Extended Reporting Period, if applicable.                     arbitration;
                             2.   You must:                                                  2.   In the case of an investigation, on the earliest of
                                                                                                  the date of service upon or other receipt by the
                                  a.   Immediately send us copies of any demands,                 insured of a written notice or subpoena from the
                                       notices, summonses or legal papers received                investigating authority identifying such "insured
                                       in connection with the "claim";                            person" as an individual against whom a formal
                                  b. Authorize us to obtain records and other                     proceeding may be commenced;
                                     information; and                                        3. In the case of a written demand for monetary
                                  c.   Cooperate with us in the investigation or                damages, upon the insured's receipt of such
                                       settlement of the "claim" or defense of the              written demand.
                                       "suit."                                            E. Other Insurance
                             3.   No insured shall voluntarily make a payment,               The Other Insurance clause, Section H. of the
                                  assume any obligation, or incur any expense                Common Policy Conditions is deleted and replaced
                                  without our written consent.                               with the following:



                          SB-300450-A                                                                                                    Page 5 of 7
                          (Ed. 01/07)
                                                                                                              SB-300450-A
                                                                                                                (Ed. 01/07)


   If any "damages" and "defense expenses" resulting               request, the insured will bring "suit" or transfer those
   from any "claim" are insured under any other policies,          rights to us and help us enforce them.
   this Coverage Form shall apply only to the extent the
   "damages" and "defense expenses" exceed the                     In no event shall the insured be entitled to recoup from
   amount paid under such other insurance, whether                 recoveries any amount to satisfy any deductible until
   such other insurance is stated to be primary,                   after all amounts which we are required to pay or do
   contributory, excess, contingent or otherwise, unless           pay under this Coverage Form are reimbursed to us.
   such other insurance is written only as specific excess    I.   Transfer Of Duties When Limit Of Insurance Is
   insurance over this Coverage Form.                              Exhausted
F. Section IV. Estates, Legal Representatives and                  1.   If we conclude that, based on "claims" which have
   Spouses/Domestic Partners                                            been reported to us and to which this insurance
   Section L. of the Common Policy Conditions, Transfer                 may apply, the limit of insurance is likely to be
   Of Your Rights And Duties Under This Policy, is                      exhausted in the payment of "damages" or
   deleted in its entirety and replaced as follows:                     "defense expenses," we will notify the first named
                                                                        insured, in writing, to that effect;
   The estates, heirs, legal representatives, assigns,
                                                                   2.   When the limit of insurance has actually been
   spouses and any "domestic partner" of "insured
   persons" shall be considered insureds under this                     exhausted by payments of "damages" or "defense
   Coverage Form; provided, however, coverage is                        expenses," we will:
   afforded to such estates, heirs, legal representatives,              a.   Notify the first named insured in writing, as
   assigns and spouses only for a "claim "arising solely                     soon as practicable, that such limit has been
   out of their status as such and, in the case of a spouse                  exhausted and that our obligations under this
   or "domestic partner," where such "claim" seeks                           Coverage Form shall be deemed completely
   damages from marital community property, jointly held                     fulfilled and extinguished;
   property or property transferred from the "insured
   person" to the spouse or "domestic partner." No                      b. Initiate, and cooperate in, the transfer of
   coverage is provided for any act, error or omission of                  control, to any appropriate insured, of all open
   an estate, heir, legal representative, assign, spouse or                "claims" to you; and
   "domestic partner." All terms and conditions of this                 c.   Take such steps, as we deem appropriate, to
   Coverage Form, including without limitation the                           avoid a default in, or continue the defense of,
   deductible applicable to "damages" and "defense                           such "claims" until such transfer is completed,
   expenses" incurred by the "insured person" shall also                     provided you are cooperating in completing
   apply to "damages" and "defense expenses" incurred                        such transfer.
   by such estates, heirs, legal representatives, assigns,
   spouses and "domestic partners."                                3.   Upon receipt of such notice, you must:
G. No Action Against Us                                                 a.   Cooperate in the transfer of control of
                                                                             "claims"; and
   1.   No action shall be taken against us unless, as a
        condition precedent, there shall have been full                 b. Arrange for the defense of such "claim" within
        compliance with all the provisions of this                         such time period as agreed to between you
        Coverage Form nor until the amount of your                         and us. Arrangements for the defense of such
        obligation to pay shall have been finally                          "claim" must be made as soon as practicable.
        determined either by final and nonappealable               4.   We will take no action with respect to defense for
        judgment against you after trial or by written                  any "claim" if such "claim" is reported to us after
        agreement by you, the claimant and us.                          the applicable limit of insurance is exhausted. It
   2.   No person or organization shall have any right                  becomes your responsibility to arrange defense
        under this Coverage Form to join us a party to any              for such "claim."
        "suit" against you to determine your liability, nor        5.   You will reimburse us as soon as practicable for
        shall we be impleaded by you or your legal                      expenses we incur in taking those steps we deem
        representatives in any such "suit."                             appropriate in accordance with Paragraph 2.
H. Transfer Of Rights Of Recovery Against Others To                     above.
   Us                                                              6.   The exhaustion of the applicable limit of insurance
   If the insured has rights to recover all or part of any              and the resulting end of our duty to defend will not
   payment we have made under this Coverage Form                        be affected by our failure to comply with any of the
   those rights are transferred to us. The insured must do              provisions of this Condition.
   nothing after a "claim" is made to impair them. At our


SB-300450-A                                                                                                      Page 6 of 7
(Ed. 01/07)
                                                                                                                                    SB-300450-A
                                                                                                                                      (Ed. 01/07)


                          J.   Named Insured Authorization                                K. Assignment of Interest
                               The insureds agree that the first named insured will act      Assignment of interest under this Coverage Form shall
                               on behalf of all insureds with respect to giving of all       not bind us unless its consent is endorsed to this
                               notice to us (except notices provided in Section VII.         Coverage Form.
                               Paragraph B and C), the receipt of notices from us, the
                                                                                          L. Common Policy Conditions
                               payment of the premiums, the receipt of any return
                               premiums that may become due under this Coverage              Unless otherwise stated in this Coverage Form, all of
                               Form, and the acceptance of endorsements.                     the terms and conditions of the Business Owners
                                                                                             Common Policy Conditions Endorsement shall be
                                                                                             included and incorporated into this Coverage Form.
10020004860249616481075




                          SB-300450-A                                                                                                 Page 7 of 7
                          (Ed. 01/07)
                                                                                                                                 SB-300456-A
                                                                                                                                   (Ed. 07/07)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
     CONCURRENT CAUSATION, EARTH MOVEMENT & WATER EXCLUSION
                            CHANGES
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
A. Section B. EXCLUSIONS the first paragraph of B.1. is                                  Action, and such resulting loss or damage is
   deleted in its entirety and replaced by the following:                                not otherwise excluded, we will pay for the
                                                                                         loss or damage caused by that fire, building
    1.   We will not pay for loss or damage directly or                                  glass breakage or Volcanic Action.
         indirectly caused by or resulting from any of the
         following regardless of: (a) the causes of the                                  Volcanic action means direct loss or damage
         excluded event; or (b) other causes of the loss; or                             resulting from the eruption of a volcano when
         (c) any other causes or events, whether or not                                  the loss or damage is caused by:
         insured under this Policy, which may have                                       (a) Airborne volcanic blast or airborne shock
         contributed concurrently or in any sequence with                                    waves;
         the excluded event to produce the loss; or (d)
         whether the event occurred suddenly or gradually,                               (b) Ash, dust or particulate matter; or
         involved isolated or widespread damage, arose                                   (c) Lava flow.
         from natural or external forces or acts or
         omissions of man, or occurred as a result of any                                All volcanic eruptions that occur within any
         combination of any of the following:                                            168 hour period will constitute a single
                                                                                         occurrence.
B. Section B. EXCLUSIONS exclusion B.1.b. Earth
   Movement deleted in its entirety and replaced by the                                  Volcanic action does not include the cost to
   following:                                                                            remove ash, dust or particulate matter that
                                                                                         does not cause direct physical loss or
    b. Earth Movement                                                                    damage to the Covered Property.
         (1) Earthquake, including any earth sinking, rising             C. Section B. EXCLUSIONS exclusion B.1.g. Water is
             or shifting related to such event;                             deleted in its entirety and replaced by the following:
         (2) Landslide, including any earth sinking, rising                    g. Water
             or shifting related to such event;
                                                                                    (1) "Flood," surface water, waves, tides, tidal
         (3) Mine subsidence, meaning subsidence of a                                   waves, overflow of any body of water,
             man-made mine, whether or not mining                                       including release of water held by a dam, levy
             activity has ceased;                                                       or dike or by a water or flood control device,
         (4) Earth sinking (other than sinkhole collapse),                              or their spray, all whether driven by wind or
             rising or shifting, including soil conditions                              not;
             which cause settling, cracking or other                                (2) Mudslide or mudflow;
             disarrangement of foundations or other parts
             of realty. Soil conditions include contraction,                        (3) Water or sewage that backs up or overflows
             expansion, freezing, thawing, erosion,                                     from a sewer, drain or sump; or
             improperly compacted soil and the action of
                                                                                    (4) Water under the ground surface pressing on,
             water under the ground surface.
                                                                                        or flowing or seeping through:
         Also, Earth Movement, as described in (1) through
                                                                                         (a) Foundations,            walls, floors   or   paved
         (4) applies to acts or omissions of man or any
                                                                                             surfaces;
         other cause or combination of causes listed
         above. But if Earth Movement, as described in (1)                               (b) Basements, whether paved or not; or
         through (4) above, results in fire or explosion, and
         such resulting loss or damage is not otherwise                                  (c) Doors, windows or other openings.
         excluded, we will pay for the loss or damage                          But if water, as described in g.(1) through g.(4) above,
         caused by that fire or explosion.                                     results in fire, explosion, or sprinkler leakage not
         (5) Volcanic eruption, explosion or effusion. But if                  otherwise excluded, we will pay for the loss or damage
             volcanic eruption, explosion or effusion results                  caused by that fire, explosion, or sprinkler leakage.
             in fire, building glass breakage or Volcanic

SB-300456-A                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.                   Page 1 of 2
(Ed. 07/07)
                                                                                                                                             SB-300456-A
                                                                                                                                               (Ed. 07/07)


                          D. Wherever the word "flood" appears in the Commercial                      areas, whether caused by natural occurrences, acts or
                             Property Coverage Part, it is amended to a defined                       omissions of man or any other cause or combination of
                             term, as per the following, and is added to the                          causes.
                             Definitions section of each applicable coverage part.
                                                                                                      All flooding in a continuous or protracted event will
                              "Flood" means a general and temporary condition of                      constitute a single flood.
                              partial or complete inundation of normally dry land
10020004860249616481076




                          SB-300456-A              Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 2 of 2
                          (Ed. 07/07)
                                                                                                                SB-300596-A
                                                                                                                  (Ed. 01/08)


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                  IDENTITY THEFT/RECOVERY SERVICES ENDORSEMENT
           IDENTITY THEFT/RECOVERY CASE MANAGEMENT SERVICE AND EXPENSE
                                  REIMBURSEMENT
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following changes apply to the Businessowners                        authorized representative of an "identity recovery
Special Property Coverage Form:                                          insured," whether acting alone or in collusion with
                                                                         others. However, this exclusion shall not apply to
A. IDENTITY RECOVERY COVERAGE                                            the interests of an "insured" who has no
    The following is added to Paragraph 5. Additional                    knowledge of or involvement in such fraud,
    Coverages:                                                           dishonesty or criminal act.

    We will provide the Case Management Service and                 3.   Loss other than "identity recovery expenses."
    Expense Reimbursement Coverage indicated below if               4.   An "identity theft" that is first discovered by the
    all of the following requirements are met:                           "identity recovery insured" prior to or after the
    1.   There has been an "identity theft" involving the                policy period for which this coverage applies. This
         personal identity of an "identity recovery insured"             exclusion applies whether or not such "identity
         under this policy; and                                          theft" began or continued during the period of
                                                                         coverage.
    2.   Such "identity theft" is first discovered by the
         "identity recovery insured" during the policy period       5.   An "identity theft" that is not reported to us within
         for which this Identity Recovery coverage is                    60 days after it is first discovered by the "identity
         applicable; and                                                 recovery insured."

    3.   Such "identity theft" is reported to us as soon as         6.   An "identity theft" that is not reported in writing to
         practicable but in no event later than 60 days after            the police.
         it is first discovered by the "identity recovery       C. LIMITS OF INSURANCE
         insured."
                                                                    1.   Case Management Service is available as needed
    If all three of the requirements listed above have been              for any one "identity theft" for up to 12 consecutive
    met, then we will provide the following to the "identity             months from the inception of the service.
    recovery insured":                                                   Expenses we incur to provide Case Management
    1.   Case Management Service                                         Service do not reduce the amount of limit available
                                                                         for Expense Reimbursement coverage.
         Services of an "identity recovery case manager"
         as needed to respond to the "identity theft"; and          2.   Expense Reimbursement coverage is subject to a
                                                                         limit of $25,000 annual aggregate per "identity
    2.   Expense Reimbursement                                           recovery insured." Regardless of the number of
                                                                         claims, this limit is the most we will pay for the
         Reimbursement of necessary and reasonable
                                                                         total of all loss or expense arising out of all
         "identity recovery expenses" incurred as a direct
                                                                         "identity thefts" to any one "identity recovery
         result of the "identity theft."
                                                                         insured" which are first discovered by the "identity
    This coverage is additional insurance.                               recovery insured" during a 12-month period
                                                                         starting with the beginning of the present annual
B. EXCLUSIONS                                                            policy period.      If an "identity theft" is first
    The following additional exclusions are added to                     discovered in one policy period and continues into
    Section B. - Exclusions and apply to this coverage:                  other policy periods, all loss and expense arising
                                                                         from such "identity theft" will be subject to the
    We do not cover loss or expense arising from any of                  aggregate limit applicable to the policy period
    the following:                                                       when the "identity theft" was first discovered.
    1.   Theft of a professional or business identity.                   a.   Legal costs as provided under paragraph d. of
    2.   Any fraudulent, dishonest or criminal act by an                      the definition of "identity recovery expenses"
         "identity recovery insured," or any person aiding or                 are part of, and not in addition to the Expense
         abetting an "identity recovery insured," or by any                   Reimbursement coverage limit.

SB-300596-A                                                                                                       Page 1 of 3
(Ed. 01/08)
                                                                                                                                         SB-300596-A
                                                                                                                                           (Ed. 01/08)


                                  b. Lost Wages and Child and Elder Care                           As respects Expense Reimbursement coverage,
                                     Expenses as provided under paragraphs e.                      the "identity recovery insured" must send to us
                                     and f. of the definition of "identity recovery                within 60 days after our request, receipts, bills or
                                     insured" are jointly subject to a sublimit of                 other records that support his or her claim for
                                     $250. per day, not to exceed $5,000. in total.                "identity recovery expenses."
                                     This sublimit is part of, and not in addition to
                                                                                              2.   Services
                                     the Expense Reimbursement coverage limit.
                                     Coverage is limited to lost wages and                         The following conditions apply as respects any
                                     expenses incurred within 12 months after the                  services provided by us or our designees to any
                                     first discovery of the "identity theft" by the                "identity   recovery    insured"   under    this
                                     "identity recovery insured."                                  endorsement:
                                  c.   Mental Health Counseling as provided under                  a.   Our ability to provide helpful services in the
                                       paragraph g. of the definition of "identity                      event of an "identity theft" depends on the
                                       recovery expenses" is subject to a sublimit of                   cooperation, permission and assistance of the
                                       $1,000. This sublimit is part of, and not in                     "identity recovery insured."
                                       addition to the Expense Reimbursement
                                       coverage limit.      Coverage is limited to                 b. All services may not be available or applicable
                                       counseling that takes place within 12 months                   to all individuals. For example, "identity
                                       after the first discovery of the "identity theft"              recovery insureds" who are minors or foreign
                                       by the "identity recovery insured."                            nationals may not have credit records that can
                                                                                                      be provided or monitored. Service in Canada
                          D. DEDUCTIBLE                                                               will be different from service in the United
                             Case Management Service is not subject to a                              States and Puerto Rico in accordance with
                             deductible.                                                              local conditions.
                                                                                                   c.   We do not warrant or guarantee that our
                             Expense Reimbursement coverage is subject to a
                             deductible of $250.      Any one "identity recovery                        services will end or eliminate all problems
                             insured" shall be responsible for only one deductible                      associated with an "identity theft" or prevent
                             under this Identity Recovery Coverage during any one                       future "identity thefts."
                             policy period.                                                   3.   Computer Security
                          E. CONDITIONS                                                            It is the responsibility of each "identity recovery
                             The following additional conditions are added to                      insured" to use and maintain his or her computer
                             Section F. – Commercial Property Conditions and                       system security, including personal firewalls, anti-
                             apply to this coverage:                                               virus software and proper disposal of used hard
                                                                                                   drives.
                             1.   Assistance and Claims
10020004860249616481077




                                                                                           F. DEFINITIONS
                                  For assistance, the "identity recovery insured"
                                  should call the Identity Recovery Help Line at 1-           With respect to the provisions of this endorsement
                                  877-CNA-ASAP (1-877-262-2727) CNA Claims.                   only, the following definitions are added to Section G.
                                                                                              – Property Definitions:
                                  The Identity Recovery Help Line can provide the
                                                                                              1.   "Identity Recovery Case Manager" means one or
                                  "identity recovery insured" with:
                                                                                                   more individuals assigned by us to assist an
                                  a.   Information and advice for how to respond to                "identity recovery insured" with communications
                                       a possible "identity theft"; and                            we deem necessary for re-establishing the
                                                                                                   integrity of the personal identity of the "identity
                                  b. Instructions for how to submit a service
                                                                                                   recovery insured."       This includes, with the
                                     request for Case Management Service and/or                    permission and cooperation of the "identity
                                     a claim form for Expense Reimbursement                        recovery insured," written and telephone
                                     Coverage.                                                     communications with law enforcement authorities,
                                  In some cases, we may provide Case                               governmental agencies, credit agencies and
                                  Management services at our expense to an                         individual creditors and businesses.
                                  "identity recovery insured" prior to a determination        2.   "Identity Theft" means the fraudulent use of the
                                  that a covered "identity theft" has occurred. Our                social security number or other method of
                                  provision of such services is not an admission of                identifying an "identity recovery insured." This
                                  liability under the policy. We reserve the right to              includes fraudulently using the personal identity of
                                  deny further coverage or service if, after                       an "identity recovery insured" to establish credit
                                  investigation, we determine that a covered                       accounts, secure loans, enter into contracts or
                                  "identity theft" has not occurred.                               commit crimes.

                          SB-300596-A                                                                                                      Page 2 of 3
                          (Ed. 01/08)
                                                                                                               SB-300596-A
                                                                                                                 (Ed. 01/08)


        "Identity theft" does not include the fraudulent                e.   Lost Wages
        use of a business name, d/b/a/ or any other
        method of identifying a business activity.                           Actual lost wages of the "identity recovery
                                                                             insured" for time reasonable and necessarily
        "Identity theft" does not include the unauthorized                   taken away from work and away from the
        use of a valid credit card, credit account or bank                   work premises.       Time away from work
        account. However, "identity theft" does include                      includes partial or whole work days. Actual
        the fraudulent alteration of account profile                         lost wages may include payment for vacation
        information, such as the address to which                            days, discretionary days, floating holidays and
        statements are sent.                                                 paid personal days. Actual lost wages does
                                                                             not include sick days or any loss arising from
   3.   "Identity Recovery Expenses" means the
                                                                             time taken away from self employment.
        following when they are reasonable and                               Necessary time off does not include time off
        necessary expenses that are incurred in the                          to do tasks that could reasonable have been
        United States or Canada as a direct result of an                     done during non-working hours.
        "identity theft":
                                                                        f.   Child and Elder Care Expenses
        a.   Costs for re-filing applications for loans,
             grants or other credit instruments that are                     Actual costs for supervision of children or
             rejected solely as a result of an "identity theft."             elderly or infirm relatives or dependents of the
                                                                             "identity recovery insured" during time
        b. Costs for notarizing affidavits or other similar
                                                                             reasonable and necessarily taken away from
           documents, long distance telephone calls and                      such supervision.         Such care must be
           postage solely as a result of your efforts to                     provided by a professional care provider who
           report an "identity theft" or amend or rectify                    is not a relative of the "identity recovery
           records as to your true name or identity as a                     insured."
           result of an "identity theft."
                                                                        g. Mental Health Counseling
        c.   Costs for up to twelve (12) credit reports from
             established credit bureaus dated within 12                      Actual costs for counseling from a licensed
             months after your knowledge or discovery of                     mental health professional. Such care must
             an "identity theft."                                            be provided by a professional care provider
                                                                             who is not a relative of the "identity recovery
        d. Legal Costs
                                                                             insured."
             Fees and expenses for an attorney approved            4.   "Identity    Recovery      Insured"     means       the
             by us for:                                                 following:
             (1) Defending any civil suit brought against               a.   The owner of the entity insured under this
                 an "identity recovery insured" by a                         policy who meets any of the following criteria:
                 creditor or collection agency or entity
                 acting on behalf of a creditor for non-                     (1) A sole proprietor of the insured entity;
                 payment of goods or services or default
                                                                             (2) A partner in the insured entity; or
                 on a loan as a result of an "identity theft";
                 and                                                         (3) An individual having an ownership
             (2) Removing any civil judgment wrongfully                          position of 20% or more of the insured
                 entered against an "identity recovery                           entity.
                 insured" as a result of the "identity theft."




SB-300596-A                                                                                                      Page 3 of 3
(Ed. 01/08)
                                                                                                                                                     SB-300849-A
                                                                                                                                                       (Ed. 07/09)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                RECORDING AND DISTRIBUTION OF MATERIAL OR
                                                INFORMATION IN VIOLATION OF LAW EXCLUSION
                          This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS LIABILITY COVERAGE FORM
                          A. The following exclusion is added to Section B.                        B. The following exclusion is added to Section B.
                             EXCLUSIONS of the Businessowners Liability                               EXCLUSIONS, Paragraph p. Personal And Advertising
                             Coverage Form:                                                           Injury:
                              2.   Exclusions                                                            2.   Exclusions
                                   This insurance does not apply to:                                          This insurance does not apply to:
                                   q. Recording And Distribution Of Material Or                               (15) Recording And Distribution Of Material Or
                                      Information In Violation Of Law                                              Information In Violation Of Law
                                       "Bodily injury" or "property damage" arising                                "Personal and advertising injury" arising
                                       directly or indirectly out of any action or                                 directly or indirectly out of any action or
                                       omission that violates or is alleged to violate:                            omission that violates or is alleged to violate:
                                       (1) The Telephone Consumer Protection Act                                   (1) The Telephone Consumer Protection Act
                                           (TCPA), including any amendment of or                                       (TCPA), including any amendment of or
                                           addition to such law;                                                       addition to such law;
                                       (2) The CAN-SPAM Act of 2003, including                                     (2) The CAN-SPAM Act of 2003, including
                                           any amendment of or addition to such                                        any amendment of or addition to such
                                           law;                                                                        law;
                                       (3) The Fair Credit Reporting Act (FCRA),                                   (3) The Fair Credit Reporting Act (FCRA),
                                           and any amendment of or addition to                                         and any amendment of or addition to
                                           such law, including the Fair and Accurate                                   such law, including the Fair and Accurate
                                           Credit Transaction Act (FACTA); or                                          Credit Transaction Act (FACTA); or
                                       (4) Any federal, state or local statute,                                    (4) Any federal, state or local statute,
                                           ordinance or regulation, other than the                                     ordinance or regulation, other than the
                                           TCPA, CAN-SPAM Act of 2003 or FCRA                                          TCPA, CAN-SPAM Act of 2003 or FCRA
10020004860249616481078




                                           and their amendments and additions, that                                    and their amendments and additions, that
                                           addresses, prohibits, or limits the printing,                               addresses, prohibits, or limits the printing,
                                           dissemination,     disposal,      collecting,                               dissemination,     disposal,      collecting,
                                           recording,      sending,       transmitting,                                recording,      sending,       transmitting,
                                           communicating or distribution of material                                   communicating or distribution of material
                                           or information.                                                             or information.




                          SB-300849-A                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 1
                          (Ed. 07/09)
                                                                                                                                         SB-146823-B
                                                                                                                                           (Ed. 01/08)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                   BUSINESS INCOME AND EXTRA EXPENSE – DEPENDENT PROPERTY
                          This endorsement modifies insurance provided under the following:

                              BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM
                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners                        resulting from any Covered Cause of Loss at
                          Special Property Coverage Form under Paragraph A.6.                           the premises of the Dependent Property;
                          Coverage Extensions.                                                     b. Ends on the date when the property at the
                          Unless otherwise stated, payments made under the                            premises of the Dependent Property should
                          following Coverage Extension is subject to and not in                       be repaired, rebuilt or replaced with
                          addition to the applicable Limits of Insurance.                             reasonable speed and similar quality; and

                          Business Income and Extra Expense – Dependent                            c.   Does not include any increased period
                          Property                                                                      required due to the enforcement of any
                                                                                                        ordinance or law that:
                              1.   When the Declarations show that you have
                                   coverage for Business Income and Extra                               (1) Regulates the construction, use or repair,
                                   Expense, you may extend that insurance to apply                          or requires the tearing down of any
                                   to the actual loss of Business Income you sustain                        property; or
                                   and reasonable and necessary Extra Expense you                       (2) Requires any insured or others to test for,
                                   incur due to the "suspension" of your "operations"                       monitor, clean up, remove, contain, treat,
                                   during the "period of restoration." The                                  detoxify or neutralize, or in any way
                                   "suspension" must be caused by direct physical                           respond to, or assess the effects of
                                   loss or damage at the premises of a Dependent                            "pollutants."
                                   Property, caused by or resulting from a Covered
                                   Cause of Loss.                                             4.   This Coverage Extension:
                              2.   Dependent Property means property operated by                   a.   Applies to Dependent Property premises
                                   other whom you depend on to:                                         located within the Coverage Territory; and
                                   a.   Deliver materials or services (other than                  b. Does not apply when you have more specific
                                        "water supply services," "communication                       insurance under any other policy.
                                        supply services" or "power supply services")          5.   We will reduce the amount of your Business
                                        to you, or to others for your account
10020004860249616481079




                                                                                                   Income loss, other than Extra Expense, to the
                                        (Contributing Locations);                                  extent you can resume "operations" in whole or in
                                   b. Accept your products or services (Recipient                  part, by using any other available:
                                      Locations);                                                  a.   Source of materials; or
                                   c.   Manufacture products for delivery to your                  b. Outlet for your products.
                                        customers     under    contract  of  sale
                                        (Manufacturing Locations); or                         6.   The most we will pay for Business Income and
                                                                                                   Extra Expense under this Coverage Extension is
                                   d. Attract customers to your business (Leader                   $10,000, or the limit shown in the Declarations,
                                      Locations).                                                  whichever is higher, regardless of the number of
                              3.   With respect to this Coverage Extension, the                    described premises or number of Dependent
                                   "period of restoration":                                        Properties involved.
                                   a.   Begins 24 hours after the time of direct              7.   Payments made under this Coverage Extension
                                        physical loss or damage caused by or                       are in addition to the applicable Limits of
                                                                                                   Insurance.




                          SB-146823-B                                                                                                      Page 1 of 1
                          (Ed. 01/08)
                                                                                                                                         SB-146824-B
                                                                                                                                           (Ed. 01/08)


                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     BUSINESS INCOME AND EXTRA EXPENSE –
                                                          NEWLY ACQUIRED LOCATIONS
                          This endorsement modifies insurance provided under the following:

                              BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM
                              BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

                          The following coverage is added to your Businessowners              2.   The most we will pay under this coverage for the
                          Special Property Coverage Form under Paragraph A.6.                      sum of Business Income and Extra Expense
                          Coverage Extensions.                                                     incurred is $250,000 at each location.
                          Unless otherwise stated, payments made under the                    3.   Insurance under this extension for each newly
                          following Coverage Extension is subject to and not in                    acquired location will end when any of the
                          addition to the applicable Limits of Insurance.                          following first occurs:
                          Business Income and Extra Expense – Newly Acquired                       a.   This policy expires;
                          Premises
                                                                                                   b. 90 days expire after you acquire or begin to
                              1.   When the Declarations show that you have                           construct the property;
                                   coverage for Business Income and Extra
                                                                                                   c.   You report the location to us;
                                   Expense, you may extend that insurance to apply
                                   to the actual loss of Business Income and                       d. The Business Income or Extra Expense is
                                   necessary Extra Expense you incur due to the                       more specifically insured.
                                   "suspension" of your "operations" during the
                                   "period of restoration." The "suspension" must be               We will charge you additional premium for
                                   caused by or resulting from a Covered Cause of                  locations reported from the date you acquire the
                                   Loss at any premises you newly acquire by                       property.
                                   purchase or lease (other than at fairs, trade shows        4.   Payments made under this Coverage Extension
                                   or exhibitions).                                                are in addition to the applicable Limits of
                                                                                                   Insurance.
10020004860249616481080




                          SB-146824-B                                                                                                     Page 1 of 1
                          (Ed. 01/08)
                                                                                                                    Policy Holder Notice


                                                                  HOW TO REPORT A CLAIM
                           Thank you for choosing CNA!
                           With your CNA Connect® Businessowners Insurance Policy, you have insurance coverage tailored to meet the needs
                           of your business. The international network of insurance professionals and the financial strength of CNA, rated "A" by
                           A.M. Best, provide resources to help you manage the daily risks of your organization so you may focus on what's most
                           important to you.

                           Claim Services
                           Claims are reported through a single point of entry available 24/7, connecting you to individuals and information to help
                           you resume your business when you need it most.
                           • To report a loss go to www.FNOLCNA.com              or send an email to ReportClaim@FNOLCNA.com ,
                               or call 833-FNOL-CNA (833-366-5262)
                           •   To request loss runs send an email to fsrmail@cnacentral.com
                           •   For additional questions call CNA Customer Service at (877)-574-0540, or contact your independent CNA
                               Insurance Agent.
                           Policy Information
                           CNA representatives may ask you for some of the following information:
                           Insured Name:
                           Clear Hearing Solutions LLC
                           471 BALTIMORE PIKE

                           SPRINGFIELD, PA         19064
                           Producer Information:
                           INSURANCE AGENCY MANAGEMENT INC
                           230 HIGH ST
10020004860249616481081




                           BURLINGTON, NJ        08016
                           Policy Number:                                               Producer Processing Code:
                           6024961648                                                   084870
                           Policy Period:
                           09/18/2019 to 09/18/2020
                           Renewal
                           CNA Branch:
                           PHILADELPHIA BRANCH
                           THREE RADNOR CORPORA
                           100 MATSONFORD RD STE 200
                           RADNOR, PA 19087




                          CNA95404XX (3-19)                         Copyright CNA All Rights Reserved.                                  Page 1 of 1
                           151 N. Franklin St.
                           Chicago, IL 60606




Policy Number    From Policy Period To               Coverage Is Provided By                 Agency
B6024961648 09/18/19        09/18/20         Continental Casualty Company               084870300
            Named Insured And Address                                           Agent
Clear Hearing Solutions LLC                             INSURANCE AGENCY MANAGEMENT INC
471 BALTIMORE PIKE                                      230 HIGH ST
SPRINGFIELD, PA 19064                                   BURLINGTON, NJ 08016




                             **     PAYMENT PLAN SCHEDULE       **



                     THE BILLING FOR THIS POLICY WILL BE
                     FORWARDED TO YOU DIRECTLY FROM CNA.



                     THE PREMIUM AMOUNT FOR THIS TRANSACTION
                     IS      $4,099.00 .



                     THIS PREMIUM WILL BE INVOICED BY CNA ON
                     A SEPARATE STATEMENT ACCORDING TO THE
                     PAYMENT OPTION YOU SELECT.




                                                                               ISSUE DATE 07/25/19
              10020004860249616481083




END OF COPY
